Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 1 of 100




   EXHIBIT 3
     Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 2 of 100
                                 CONFIDENTIAL


                                                                     Page 1
 1           SUPERIOR COURT OF THE STATE OF CALIFORNIA
 2                  FOR THE COUNTY OF SAN FRANCISCO
 3   __________________________________________________________
 4   DEWAYNE JOHNSON,
 5                Plaintiff,
 6

          -vs-                                  Case No. CGC-16-550128
 7

 8   MONSANTO COMPANY,
 9                Defendant.
     __________________________________________________________
10

11

12               CONFIDENTIAL VIDEOTAPED DEPOSITION OF
13                      DR. CHARLES M. BENBROOK
14                       9:04 a.m. to 7:45 p.m.
15                           February 8, 2018
16                           Orange, Virginia
17

18

19

20

21

22

23

24   Job No. 137478
25               REPORTED BY:    Rhonda D. Tuck, RPR, CRR


                  TSG Reporting - Worldwide     877-702-9580
        Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 3 of 100
                                               CONFIDENTIAL

                                            Page 2                                                            Page 3
 1         Confidential Videotaped Deposition of           1   APPEARANCES OF COUNSEL CONT'D:
 2   DR. CHARLES M. BENBROOK, taken and transcribed on     2
 3   behalf of the Defendant, by and before Rhonda D.      3       ANDRUS WAGSTAFF
 4   Tuck, RPR, CRR, Notary Public in and for the          4       19 Belmont Street
 5   Commonwealth of Virginia at large, pursuant to the    5       South Easton, Massachusetts 02375
 6   Rules of Civil Procedures for the State of            6     BY: KATHRYN FORGIE, ESQUIRE
 7   California, and by Notice to Take Depositions;        7       Counsel for the Plaintiff
 8   commencing at 9:04 a.m., February 8, 2018, at The     8
 9   Round Hill Inn, 750 Round Hill Drive, Orange,         9
10   Virginia.                                            10
11                                                        11
12    APPEARANCES OF COUNSEL:                             12       HOLLINGSWORTH
13                                                        13       1350 I Street, N.W.
14         THE MILLER FIRM                                14       Washington, DC 20005
15         The Sherman Building                           15     BY: WILLIAM COPLE, III, ESQUIRE
16         108 Railroad Avenue                            16       GRANT HOLLINGSWORTH, ESQUIRE
17         Orange, Virginia 22960                         17       Counsel for the Defendant
18       BY: TIMOTHY LITZENBURG, ESQUIRE                  18
19         JEFFREY TRAVERS, ESQUIRE                       19
20         Counsel for the Plaintiff                      20
21                                                        21
22                                                        22
23                                                        23
24                                                        24
25                                                        25



                                            Page 4                                                            Page 5
 1     APPEARANCES OF COUNSEL CONT'D:                      1                   INDEX
 2                                                         2
 3          WINSTON & STRAWN                                   WITNESS: DR. CHARLES M. BENBROOK
                                                           3
 4          35 W. Wacker Drive
 5                                                             Examination by Mr. Cople..............................10
            Chicago, Illinois 60601                        4
 6        BY: SARAH KRAJEWSKI, ESQUIRE                         Examination by Mr. Litzenburg........................573
 7          Counsel for the Defendant                      5
 8                                                         6
 9                                                         7
10                                                         8
11                                                         9
12                                                        10
                                                          11
13     ALSO PRESENT:                                      12
14     Matthew Henry - Videographer                       13
15                                                        14
16                                                        15
17                                                        16
18                                                        17
19                                                        18
20                                                        19
21                                                        20
                                                          21
22
                                                          22
23
                                                          23
24                                                        24
25                                                        25




                                                                                                                          2
                          TSG Reporting - Worldwide              877-702-9580
         Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 4 of 100
                                                             CONFIDENTIAL

                                                          Page 6                                                                Page 7
 1               EXHIBITS                                            1                EXHIBITS
 2   Benbrook Exhibit Number 1...............................11      2   Benbrook Exhibit Number 8..............................150
 3   "Time Spent on Miller Glyphosate Case"                          3   U.S. EPA Memorandum, 12/12/17, Subject: Glyphosate
 4                                                                   4    Draft Human Health Risk Assessment in Support of
 5   Benbrook Exhibit Number 2...............................66      5    Registration Review
 6   "Supplemental Reliance List: Dr. Benbrook"                      6
 7                                                                   7   Benbrook Exhibit Number 9..............................198
 8   Benbrook Exhibit Number 3...............................81      8   Testimony of Anna B. Lowit before House Committee on
 9   "Resume for Charles M. Benbrook"                                9    Science, Space and Technology, 2/6/18
10                                                                  10
11   Benbrook Exhibit Number 4...............................83     11   Benbrook Exhibit Number 10.............................202
12   "Expert Report of Charles Benbrook"                            12   U.S. EPA Memorandum, 3/4/85, Subject: Consensus Review
13                                                                  13    of Glyphosate Caswell No. 661A
14   Benbrook Exhibit Number 5...............................99     14
15   "Defendant Monsanto Company's Notice of Videotaped             15   Benbrook Exhibit Number 11.............................231
16    Deposition of Charles M. Benbrook Via Deposition              16   "Guidance for the reregistration of pesticide products
17    Subpoena"                                                     17    containing glyphosate as the active ingredient"
18                                                                  18
19   Benbrook Exhibit Number 6..............................103     19   Benbrook Exhibit Number 12.............................267
20   Title 40 Code of Federal Regulation, Section 158.500           20    Verbatim transcript of 2/11/86 SAP meeting
21                                                                  21
22   Benbrook Exhibit Number 7..............................143     22   Benbrook Exhibit Number 13.............................269
23   "Revised Glyphosate Issue Paper: Evaluation of                 23   U.S. EPA Memorandum, 2/24/86, Subject: Transmittal of
24    Carcinogenic Potential, EPA's Office of Pesticide             24    the Final FIFRA Scientific Advisory Panel Reports on
25    Programs, December 12th, 2017"                                25    the February 11-12, 1986 Meeting


                                                          Page 8                                                                Page 9
 1                                                                   1      (9:04 a.m., February 8, 2018)
 2   Benbrook Exhibit Number 14.............................286      2
 3   U.S. EPA Memorandum, 6/19/89, Subject: Glyphosate -             3             THE VIDEOGRAPHER: This is the start of
 4    EPA Registration Nos. 524-318 and 524-333 - Historical         4        Media Label Number 1 of the video-recorded
 5    Control Data for Mouse Kidney Tumors                           5        deposition of Dr. Charles Benbrook, in the
 6                                                                   6        matter of Dewayne Johnson versus Monsanto
 7   Benbrook Exhibit Number 15.............................310      7        Company, in the Superior Court of the State of
 8   U.S. EPA Memorandum, 10/30/91, Subject: Second Peer             8        California, for the County of San Francisco,
 9    Review of Glyphosate                                           9        Case Number CGC-16-550128.
10                                                                  10             This deposition is being held at
11   Benbrook Exhibit Number 16.............................321     11        750 Round Hill Road, Orange, Virginia, on
12   EPA Reregistration Eligibility Decision for Glyphosate         12        February 8, 2018, at approximately 9:04 a.m.
13                                                                  13             My name is Matthew Henry, legal video
14   Benbrook Exhibit Number 17.............................367     14        specialist with TSG Reporting. The court
15   EPA Label Review Manual                                        15        reporter is Rhonda Tuck, in association with TSG
16                                                                  16        Reporting.
17                                                                  17             Counsel, please introduce yourselves.
18                                                                  18             MR. LITZENBURG: Timothy Litzenburg and
19                                                                  19        Jeff Travers, for The Miller Firm, for the
20                                                                  20        plaintiff.
21                                                                  21             MS. FORGIE: Kathryn Forgie, Andrus
22                                                                  22        Wagstaff, for the plaintiff.
23                                                                  23             MR. COPLE: William Cople and Grant
24                                                                  24        Hollingsworth, both of Hollingsworth LLP, for
25                                                                  25        Monsanto Company.



                                                                                                                                      3
                                 TSG Reporting - Worldwide                     877-702-9580
       Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 5 of 100
                                                  CONFIDENTIAL

                                             Page 10                                                     Page 11
 1         MS. KRAJEWSKI: Sarah Krajewski, for               1      was handed to me just at the outset of this
 2     Monsanto Company.                                     2      deposition. Let's mark this as an exhibit for
 3         THE VIDEOGRAPHER: Will the court                  3      the deposition, Exhibit 1. We'll do it as a
 4     reporter please swear in the witness.                 4      single deposition.
 5                                                           5           (Benbrook Exhibit Number 1 is marked for
 6               DR. CHARLES M. BENBROOK                     6      identification.)
 7       was first duly sworn and testified as follows:      7   BY MR. COPLE:
 8               EXAMINATION                                 8      Q. Just for identification, I have what
 9   BY MR. COPLE:                                           9   looks like a time sheet or time spent by yourself,
10      Q. Good morning, Dr. Benbrook.                      10   Dr. Benbrook, on various aspects of a glyphosate
11      A. Good morning, Mr. Cople.                         11   case from The Miller Law Firm, and I'll ask you in a
12      Q. We haven't met before, have we?                  12   moment to explain what this is, but I've got one,
13      A. I don't think so.                                13   two, three, four, five, six, seven separate pages.
14      Q. I don't think so either. We'll spend a           14           Are these all time sheets for your work
15   good amount of time today talking and probably a       15   spent?
16   good amount of time tomorrow, as well. We have your    16      A. Yes, sir.
17   expert report in the Dewayne Johnson case, and our     17      Q. How many hours does it take you to
18   understanding is that you've been retained to be an    18   research and write and edit what ends up to be your
19   expert on his behalf in that lawsuit. Correct?         19   final expert report, which we haven't marked yet,
20      A. Yes.                                             20   but we will a little later, your expert report in
21      Q. We have your expert report, which is, as         21   this case?
22   I recall, 207 pages and 1,096 individual numbered      22      A. It would be the majority of the hours
23   paragraphs. Does that sound about right?               23   listed for October, November, and December in the
24      A. About right, yes.                                24   billing records. That's when I was actively
25           MR. COPLE: All right. We also have what        25   writing.

                                             Page 12                                                     Page 13
 1      Q. Can you give us an approximate number for         1      Q. Is it the same rate as for testifying at
 2   those months?                                           2   trial?
 3      A. Yeah, sure. Between 320 and 350.                  3      A. Yes, sir.
 4      Q. Okay. Between 320 and 350 hours that you          4      Q. So $300 an hour times 320 to 350 hours
 5   spent just researching information and writing your     5   spent researching and writing the report would
 6   expert report. Is that right?                           6   reflect the amount of compensation you received for
 7      A. Those hours were predominantly writing            7   preparing your expert report, right?
 8   the report. I had done significant research prior       8      A. Yes.
 9   to that.                                                9      Q. Were there additional hours beyond the
10      Q. Also to support the writing of the               10   320 to 350 hours you just described?
11   report?                                                11      A. No.
12      A. Well, I suppose any effort I made to read        12      Q. So that's the total figure for the amount
13   EPA documents, scientific literature on                13   of time you spent on the case?
14   glyphosate-based herbicides could and probably did     14      A. No. That is the time that I spent on the
15   feed into my knowledge that I brought to the task of   15   case from October, when I started actively writing
16   writing the report, which I -- as I said, I started    16   the report, until, what -- it was filed
17   actually creating a file that became the report in     17   December 23rd or early -- a few days before
18   October.                                               18   Christmas.
19      Q. What's the hourly rate that you charge           19      Q. When did -- when did you start working on
20   The Miller Firm for your work for Mr. Johnson's        20   this case?
21   case?                                                  21      A. I was contacted by Mr. Litzenburg in late
22      A. About $300 an hour.                              22   September of 2016, by phone. A few days later, it
23      Q. Is that the same rate for testifying             23   so happened I was in Baltimore. I had been in some
24   today at the deposition?                               24   meetings at Johns Hopkins University, and I had to
25      A. Yes, sir.                                        25   go to National Airport. And Mr. Litzenburg was



                                                                                                                    4
                           TSG Reporting - Worldwide                877-702-9580
       Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 6 of 100
                                                  CONFIDENTIAL

                                             Page 14                                                     Page 15
 1   driving through Baltimore to D.C., and we met -- met    1   don't recall.
 2   at the hotel I stayed at, and he gave me a ride to      2       Q. You've been deposed a great many times;
 3   National Airport. That was the first time I met him     3   is that right?
 4   in person, and we discussed the case then. Sometime     4       A. Well, I've been deposed 15 --
 5   in the next week or so, we formally agreed that I       5   approximately 15 times.
 6   would work on the case.                                 6       Q. And you've given trial testimony a number
 7      Q. And what month was this?                          7   of times too, right?
 8      A. September. Late September.                        8       A. Twice.
 9      Q. 2017?                                             9       Q. So twice in a courtroom in front of a
10      A. 2016.                                            10   jury?
11      Q. 2016. Did you know Mr. Litzenburg before         11       A. Yes, sir.
12   he called you?                                         12       Q. And 15 or up to as many as 20
13      A. No.                                              13   depositions?
14      Q. Did you know anybody at The Miller Firm          14       A. I don't think 20, no, but around 15. My
15   before he called you?                                  15   litigation history is in my resume, and I'm sure
16      A. No, sir.                                         16   you'll go over it, so we'll get the right number.
17      Q. Did you know any of the lawyers involved         17       Q. Everything in your resume is current and
18   in litigation filed against Monsanto regarding         18   up to date; is that correct?
19   glyphosate before Mr. Litzenburg called you?           19       A. The only thing I didn't add is I've had a
20      A. Oh, jeez, I don't know all the lawyers           20   new peer-reviewed paper accepted just a few days
21   that have been involved in litigation involving        21   ago. It's not published yet, but it will be. It's
22   Monsanto.                                              22   on the nutritional value of different types of milk.
23      Q. Do you know how Mr. Litzenburg came to           23   I didn't feel it was necessary for me to update it
24   contact you or reach out to you?                       24   as accepted. It's not published yet. But that's
25      A. Let's see if I can remember. I don't. I          25   the only thing I would add.

                                             Page 16                                                     Page 17
 1      Q. Does it have anything to do with                  1      that -- anything new that's published will be
 2   glyphosate?                                             2      material to this case, given the facts of the
 3      A. No.                                               3      case, but I'm not going to stop thinking or
 4      Q. Does it have anything to do with                  4      reading or tracking developments involving
 5   Monsanto?                                               5      glyphosate-based herbicides.
 6      A. Not a thing.                                      6   BY MR. COPLE:
 7      Q. Does it have anything to do with EPA              7      Q. Sitting here right now, you expect that
 8   regulations?                                            8   the opinions that you would give at a trial of
 9      A. No, sir.                                          9   Mr. Johnson's case would all be included in the
10      Q. The report, your final expert report in          10   current version of your expert report; is that
11   this case, which, as I said, we have, does that        11   right?
12   represent all of the opinions that you have formed     12      A. I would suspect so, yes.
13   and are intending to give in this -- in this lawsuit   13      Q. And if you form additional opinions,
14   for Mr. Johnson?                                       14   you're going to let us know?
15           MR. LITZENBURG: Objection to form.             15      A. Sure.
16           You can answer.                                16           MR. LITZENBURG: Form.
17           THE WITNESS: Certainly all of the              17   BY MR. COPLE:
18      opinions that I hold at this time.                  18      Q. That's great. Now, you're an economist
19   BY MR. COPLE:                                          19   by education and training, aren't you?
20      Q. You intend to do additional work where           20      A. My degree was in economics, correct.
21   you might form additional opinions?                    21      Q. And you -- as I understand, when I say
22           MR. LITZENBURG: Objection to form.             22   Dr. Benbrook, I'm referring to a Ph.D. you have in
23           THE WITNESS: Well, I -- I will continue        23   agricultural economics, correct?
24      to read the literature that comes out on            24      A. Right.
25      glyphosate. I really don't think anything           25      Q. So that's also training and education as



                                                                                                                    5
                           TSG Reporting - Worldwide                877-702-9580
       Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 7 of 100
                                                  CONFIDENTIAL

                                             Page 18                                                     Page 19
 1   an economist, correct?                                  1      Q. Chemistry?
 2      A. Correct.                                          2      A. No, sir.
 3      Q. Economics is a social science?                    3      Q. Is there any physical science in which
 4      A. Correct.                                          4   you have received education that has recognized you
 5      Q. You're not a scientist by education or            5   with a degree?
 6   training, right?                                        6      A. No.
 7      A. Well, that would depend whether you are           7      Q. What about the field of regulation,
 8   among the people that feel that field of study such     8   specifically the U.S. Environmental Protection
 9   as economics is a science or whether it's something     9   Agency? Are you trained and certified by any
10   else; but in general and in all academic               10   organization as someone who has expertise in EPA
11   institutions, degrees awarded in the field of          11   regulations?
12   economics are granted a doctor of philosophy degree.   12           MR. LITZENBURG: Form.
13      Q. You are not educated or trained in any           13           THE WITNESS: I don't know of any
14   field of medicine, right?                              14      organization that does that. If one had
15      A. Correct.                                         15      existed, I perhaps might seek such
16      Q. And that would include oncology or               16      certification, since my -- throughout my entire
17   anything pertaining to the diagnosis or treatment of   17      career I've worked on federal pesticide
18   cancer?                                                18      legislation, regulation issues, but I don't know
19      A. Correct.                                         19      of any such certification.
20      Q. You have no education or educational             20   BY MR. COPLE:
21   degree recognizing you as an epidemiologist, right?    21      Q. Well, let's just --
22      A. Correct.                                         22      A. So I have none.
23      Q. And how about toxicology? Do you have            23      Q. Well, let's just talk about what you just
24   education in toxicology that's granted you a degree?   24   said for a brief moment: Throughout your career
25      A. No, sir.                                         25   that you've worked on pesticide legislation and

                                             Page 20                                                     Page 21
 1   regulation.                                             1   committee or on the subcommittee, you mean you've
 2           When you say "legislation," are you             2   served for the subcommittee, correct?
 3   referring to the job you had back in 1981 through       3       A. Yes, I served on the subcommittee staff.
 4   1983 with the committee -- subcommittee of the House    4       Q. You were not a member of the
 5   Agricultural Committee?                                 5   subcommittee?
 6      A. That was my first significant                     6       A. I was not an elected member of Congress,
 7   introduction to the Federal Insecticide, Fungicide,     7   no, sir.
 8   Rodenticide Act, otherwise known as FIFRA, which is     8       Q. And you were the staff director, as I
 9   the primary federal statute governing the use of        9   recall from your resume, right?
10   regulation of pesticides in the United States.         10       A. Correct.
11           The subcommittee on which I served as the      11       Q. And so that would suggest that there were
12   staff director was named Subcommittee on Department    12   staffers other than yourself for the subcommittee,
13   Operations Research and Foreign Agriculture. And       13   right?
14   within that subcommittee's jurisdiction in the House   14       A. There were some interns from time to
15   of Representatives fell this federal pesticide law,    15   time, but I was the sole professional staff member,
16   or FIFRA, and hearings and legislative activity        16   and I was hired into a job for which there was a job
17   involving FIFRA was, as it turned out, the issue       17   title before I took it, and the job title was staff
18   that commanded the largest percent of time in the      18   director.
19   subcommittee for the three years that I served as      19       Q. Not to be glib, Doctor, but are you
20   the staff director. So it was -- it was a full body    20   saying you were a staff director without a formal
21   immersion in the law and regulations and issues at     21   staff?
22   that time, and I have remained active and involved     22       A. Yes, sir.
23   with legislation impacting the regulation of           23       Q. All right. As the staff director, you
24   pesticides since that time.                            24   were not asked to investigate scientific questions
25      Q. When you say you've served on the                25   regarding, for example, toxicity of pesticides,



                                                                                                                    6
                           TSG Reporting - Worldwide                877-702-9580
       Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 8 of 100
                                                  CONFIDENTIAL

                                             Page 22                                                      Page 23
 1   right?                                                  1   regulatory aspects of pesticides, correct?
 2      A. Yes, I was.                                       2      A. Yes, sir.
 3      Q. As a scientist?                                   3      Q. And you reached out to different federal
 4      A. As the staff director of that                     4   agencies that had legal responsibility for the
 5   subcommittee, when the members of the subcommittee      5   regulation of pesticides, correct?
 6   felt there were issues pertaining to the regulation     6      A. Yes.
 7   of pesticides, the risk of pesticides, the quality      7      Q. My question to you was, did you conduct
 8   of data supporting pesticide regulations, the risk      8   scientific investigations of toxicity of pesticides?
 9   of cancer from use of and exposure to pesticides --     9      A. Define "scientific investigation."
10   when members had concerns about issues of that         10      Q. Did you do scientific research? Did you
11   nature, as is the case with all congressional          11   do bench experiments with rodents? Did you do
12   subcommittees and committees, they work with the       12   epidemiology reviews of study of disease and human
13   staff to request information from federal agencies,    13   populations? Did you do anything that a scientist
14   from other impacted parties, from stakeholders.        14   does?
15   They request assistance from the staff in setting up   15      A. No. I did not have a lab. I did not
16   hearings, identifying knowledgeable people who can     16   conduct any animal experiments. I did not collect
17   speak to the issues of concern, to members of the      17   any original data supporting an epidemiological
18   subcommittee or their constituents. And throughout     18   assessment. No, I didn't do any of those
19   the time I served as the staff director of the DORFA   19   activities.
20   subcommittee, pesticide risks and, in particular,      20      Q. You worked for Congressman George Brown;
21   cancer issues were of primary concern.                 21   is that right?
22      Q. So you organized hearings, right?                22      A. Correct. He was the chairman of the
23      A. Correct.                                         23   subcommittee.
24      Q. And you identified individuals that were         24      Q. That's former Congressman Brown from
25   knowledgeable about different scientific or            25   California; is that right?

                                             Page 24                                                      Page 25
 1      A. Yes, sir.                                         1      Q. Now, the federal agencies that you
 2      Q. Is there anyone else you've worked for as         2   reached out to, which ones were they?
 3   staff director besides Congressman Brown?               3      A. The Environmental Protection Agency, the
 4      A. Well, I really worked for the full                4   U.S. Department of Agriculture, the Food and Drug
 5   committee, the full subcommittee. This was back at      5   Administration, the Department of Health and Human
 6   a time when the Congress still functioned in a          6   Services, the National Cancer Institute, various,
 7   largely bipartisan basis. There was a high degree       7   various subagencies within -- USDA, of course.
 8   of cooperation between both the majority and            8   Those were the primary federal agencies that we
 9   minority members of the subcommittee and the staff.     9   interacted with. We also had substantial
10           I worked very closely with William             10   interaction with some state agencies.
11   Wampler, the ranking Republican on the subcommittee,   11      Q. And each of those agencies that you
12   a very distinguished congressman from the great        12   reached out to have had responsibility or still have
13   state of Virginia. After Mr. Wampler left the          13   responsibility, direct or indirect, for regulation
14   Congress, Pat Roberts from Kansas became the ranking   14   of pesticides in the United States, correct?
15   minority member. I worked very close with              15      A. No, not all of them. The National Cancer
16   Mr. Roberts. I think everyone on the subcommittee      16   Institute, for example, has no direct responsibility
17   was pleased and proud that we worked in such a         17   in conducting and acting upon regulatory proposals
18   collegial and collaborative way.                       18   or petitions to establish tolerances or set
19      Q. You worked closely with Congressman              19   acceptable levels of exposure. The National Cancer
20   Wampler of Virginia, Congressman Roberts of Kansas,    20   Institute is, as you know, a science agency that
21   Congressman Brown, and maybe others to do the things   21   conducts studies of factors impacting human health.
22   you just described: organize hearings, identify        22           So the National Cancer Institute did not
23   knowledgeable individuals, and reach out to federal    23   have a direct role in the regulation of pesticides,
24   agencies, correct?                                     24   but clearly did have an important role in
25      A. Yes, sir.                                        25   contributing to the body of scientific knowledge



                                                                                                                    7
                           TSG Reporting - Worldwide                877-702-9580
       Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 9 of 100
                                                  CONFIDENTIAL

                                             Page 26                                                     Page 27
 1   that the EPA and other federal agencies and the         1   physical science.
 2   Congress, for that matter, drew upon in making          2           MR. LITZENBURG: Asked and answered.
 3   decisions about -- about pesticide regulation and       3           THE WITNESS: Correct.
 4   use.                                                    4   BY MR. COPLE:
 5      Q. You never worked for the National Cancer          5      Q. And you have no formal training in any
 6   Institute, correct?                                     6   physical science, right?
 7      A. Correct.                                          7           MR. LITZENBURG: Asked and answered.
 8      Q. You're not a scientist, so there would            8           THE WITNESS: Correct.
 9   not have been an appropriate place for you to work      9   BY MR. COPLE:
10   there, right?                                          10      Q. Now, these other agencies -- you
11      A. I am a scientist. I have a doctor of             11   distinguished NCI as not a regulator, and these
12   philosophy in economics. I publish in scientific       12   other agencies that you would reach out to, did they
13   journals. I publish on a wide range of issues that     13   all -- did they have direct or indirect
14   arise in the regulation and use of pesticides from     14   responsibility for pesticide regulation in the
15   agronomic, integrated pest management impacts, to      15   United States?
16   human health impacts, to drift and damage to crops.    16      A. The Environmental Protection Agency is
17   Gaining expertise in these various aspects of the      17   the primary and lead agency with primary
18   use, risk and benefits of pesticides, is -- it's       18   responsibility over most aspects of pesticide
19   necessary for people that become heavily involved in   19   regulation. The statutory authority for EPA's
20   the regulation of pesticides.                          20   regulatory actions arise from two different
21      Q. You have no degree in any physical               21   statutes. The Federal Insecticide, Fungicide, and
22   science, correct?                                      22   Rodenticide Act, which was passed in the '50s and
23      A. Sir, you already asked me that question.         23   has been significantly amended perhaps four or five
24      Q. Well, you said you're a scientist. I             24   times since its initial passage, directs most
25   want to be clear that you have no degree in any        25   provisions to the Environmental Protection Agency.

                                             Page 28                                                     Page 29
 1           However, a critical part of the                 1   under these two operative sections of the Food,
 2   regulation and use of all agricultural pesticides       2   Drug, and Cosmetic Act.
 3   applied on food crops is the setting of tolerances      3            Since 1972, FDA's role in pesticide
 4   governing legal levels of pesticides -- and often       4   regulation has been minimal. They do conduct
 5   there are breakdown products -- in food at the time     5   ongoing annual assessments of pesticide residues in
 6   the food is harvested and moves off of the field        6   the food supply through what's called the Total Diet
 7   where it was produced.                                  7   Study, and they become involved in pesticide
 8           The authority for setting such tolerance        8   regulatory issues from time to time, especially when
 9   levels is contained in the Food, Drug, and Cosmetic     9   the heart of the issue arises from some conflict
10   Act, which is the primary authorizing statute for      10   between provisions in the Food, Drug, and Cosmetic
11   the food, drug -- for the Food and Drug                11   Act and operating regulations thereto, compared to
12   Administration, the FDA.                               12   provisions in the FIFRA statute and regulations that
13           Prior to the formation of the EPA in           13   have been promulgated in response to the provisions
14   1972, the FDA was the agency with primary              14   of that law.
15   responsibility over setting tolerances and assessing   15            So that's the EPA/FDA interface.
16   pesticide residues in food. The FDA's role and         16            The U.S. Department of Agriculture has no
17   responsibility in setting tolerances under Sections    17   direct authority but is in pesticide regulation, but
18   408 and 409 of the Food, Drug, and Cosmetic Act were   18   it is often consulted. And there are varying
19   transferred to the EPA in 1972 upon the formation of   19   degrees of formal advisory roles that the U.S.
20   that agency by then President Nixon.                   20   Department of Agriculture has played over the last
21           As part of that transfer, the underlying       21   40 years with often the EPA and the FDA in various
22   statutory authority in the Food, Drug, and Cosmetic    22   interagency committees and councils, et cetera, to
23   Act in effect shifted to governing the actions of      23   try to assure that the different federal agencies
24   the EPA in reviewing petitions from pesticide          24   with some responsibility or some role or
25   manufacturers for the establishment of tolerances      25   interactions with impacted stakeholder groups remain



                                                                                                                    8
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 10 of 100
                                                 CONFIDENTIAL

                                             Page 30                                                     Page 31
 1   more or less on the same page relative to policy        1           The Department of Agriculture also has a
 2   issues, the need for new legislation, budget issues,    2   pest management office, which works on the impacts
 3   responding to various crisis, et cetera.                3   of a broad spectrum of USDA programs on agricultural
 4           The Department of Agriculture's important       4   practices and, in particular, an approach to pest
 5   direct roles in pesticide regulatory program at this    5   management called "integrative pest management,"
 6   time arise out of the activities in the agriculture     6   which is universally regarded as the most
 7   marketing service, which administers the pesticide      7   sustainable and safest way for farmers on an ongoing
 8   data program, which is a congressionally authorized     8   basis to deal with pests. And that office of pest
 9   and funded pesticide residue testing program carried    9   management within USDA plays a number of different
10   out on an annual basis, through which between 15 and   10   roles in the pesticide regulatory process. Although
11   25,000 samples of foods that play an important role    11   ultimately, at the end of the day, the major
12   in the diets of infants and children are tested for    12   decisions remain with EPA.
13   the presence and levels of several hundred             13      Q. So your answer is yes?
14   pesticides and their isomers and metabolites so that   14           MR. LITZENBURG: Objection. That was the
15   the data, the data on actual residues in food as       15      answer.
16   eaten, can be provided on an annual basis to the       16           THE WITNESS: I -- my -- I just gave you
17   Environmental Protection Agency for incorporation in   17      my answer. You asked for the role of different
18   its dietary risk assessments.                          18      federal agencies.
19           Congress established that program in 1990      19   BY MR. COPLE:
20   and has funded it ever since in the interest of        20      Q. No, I didn't. I asked you if any of the
21   assuring that EPA pesticide dietary risk assessments   21   three agencies, other than NCI, that you reached out
22   are based on real-world, accurate, and up-to-date      22   to had direct or indirect responsibility for
23   data, particularly for those foods that play a         23   regulation of pesticides in the United States. So
24   significant role in the diets of infants and           24   your answer is yes, correct?
25   children.                                              25      A. That is not a question that can be


                                             Page 32                                                     Page 33
 1   answered with a yes-or-no answer, sir. Sorry.           1      A. No. I haven't seen it.
 2      Q. So you don't know the answer?                     2      Q. You didn't prepare it?
 3      A. I just gave you the answer.                       3      A. No, I didn't.
 4          MR. LITZENBURG: Just gave you a lengthy          4      Q. Did you prepare in your report the --
 5      answer.                                              5   Dr. Benbrook's -- there's another supplemental
 6   BY MR. COPLE:                                           6   reliances. Did you prepare that, as well?
 7      Q. Now, you've never worked for -- you've            7      A. I'd need to see what you're talking
 8   been employed by EPA, correct?                          8   about.
 9      A. No, I've never been a full-time employee          9      Q. You don't know what that is without
10   of the EPA.                                            10   having a document in front of you, a supplemental
11      Q. You've never been employed by FDA,               11   reliance?
12   correct?                                               12      A. I can't read your mind, sir.
13      A. Correct.                                         13      Q. My question was, you don't know what that
14      Q. Never been employed by USDA, correct?            14   is without having a document in front of you,
15      A. Correct.                                         15   correct?
16      Q. And those are the agencies you just gave         16      A. Correct.
17   that long answer describing their responsibilities,    17      Q. All right. Now, according to the
18   correct?                                               18   supplemental reliance list, you reviewed what looks
19      A. Correct.                                         19   like around 257 items that are identified with a
20      Q. All right. When we received your expert          20   prefix of MONGLY, M-O-N-G-L-Y, followed by a series
21   report, we also received subsequent to it a            21   of numbers.
22   supplemental reliance list for you, Dr. Benbrook,      22          Do you know what those signify?
23   with a list of documents. Are you familiar with the    23      A. Yes.
24   supplemental reliance list? Do you know what that      24      Q. What?
25   is?                                                    25      A. Pardon me?



                                                                                                                    9
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 11 of 100
                                                  CONFIDENTIAL

                                              Page 34                                                    Page 35
 1      Q. What?                                             1   case.
 2      A. They're Bates numbers assigned to                 2       Q. So we don't have a complete list of all
 3   documents provided by Monsanto's part of the            3   of the MONGLY Bates-numbered documents that you
 4   discovery in this case.                                 4   reviewed and relied on in forming your opinions; is
 5      Q. All right. So you reviewed, according to          5   that right?
 6   the supplemental reliance list that we have for you,    6       A. I'd have to look at your list and compare
 7   about 257 individual documents that were, according     7   it to what I have.
 8   to you, given -- produced by the company; is that       8       Q. All right. These MONGLY Bates-numbered
 9   right?                                                  9   documents -- you seem to have some familiarity with
10      A. No, that's not right.                            10   the Bates numbering system. You're not a lawyer,
11      Q. That's not right? You didn't review              11   are you?
12   them?                                                  12       A. No, sir.
13      A. I reviewed more than 257 documents. The          13       Q. You're not trained in the law, right?
14   ones that I directly relied on are referenced in my    14       A. Correct.
15   expert report by number, but there were many other     15       Q. You're not trained in the legal
16   documents that I reviewed as part of preparing my      16   interpretation or enforcement of regulations as part
17   expert report. And in addition, there were many        17   of the law, right?
18   documents that I already had, that I had read and      18       A. No. I don't have a college or advanced
19   reviewed prior to becoming involved in this case       19   degree in that field.
20   that also appear among the documents in the            20       Q. Now, these MONGLY documents, according to
21   discovery file. The exact number of documents that     21   these Bates numbers, these were internal documents
22   I reviewed and played a role in forming my opinions    22   of Monsanto that you reviewed, right?
23   is substantially higher than the number of             23       A. Certainly, for the most part, yes.
24   Bates-numbered documents that I was provided by        24       Q. These were emails between company
25   counsel over the several months that I worked on the   25   officials or scientists or various persons employed


                                              Page 36                                                    Page 37
 1   by the company, correct?                                1   documents, reports, peer-reviewed literature that
 2      A. Certainly many of them were, yes.                 2   address the issues that I felt were central to the
 3      Q. And they were documents relating to               3   case.
 4   information provided or asked for, received by EPA      4      Q. So you reviewed these corporate documents
 5   as the U.S. pesticide regulator, correct?               5   with the MONGLY Bates-numbering in order to inform
 6      A. Some of them were.                                6   yourself what they say and then to tell us in your
 7      Q. And your methodology in coming to your            7   expert report what they mean to you, correct?
 8   opinions as an expert consisted of reviewing these      8      A. Yes, sir.
 9   documents, trying to understand what they say and       9      Q. And when you do that, you also, in your
10   mean to you, and then telling us in your expert        10   expert report in many places, characterize what you
11   report what your interpretation of these documents     11   believe in your personal opinion is the conduct of
12   is; is that correct?                                   12   Monsanto or its employees or its consultants and
13            MR. LITZENBURG: Objection to form.            13   whether you in your personal opinion believe the
14            THE WITNESS: That was part of my              14   conduct is acceptable or not in some way, correct?
15      methodology.                                        15          MR. LITZENBURG: Objection to form.
16   BY MR. COPLE:                                          16          THE WITNESS: Sure. Correct.
17      Q. What else is there -- regarding the              17   BY MR. COPLE:
18   company's documents, what else is there?               18      Q. And when you do that, did you inform
19      A. Regarding my review of Bates-numbered            19   yourself with respect to any of the individuals that
20   documents received from counsel, that was the sole     20   were on these various internal company
21   purpose I used those for, was to try to better         21   communications by meeting with them or talking with
22   inform my understanding of the actions of Monsanto     22   them or finding out if there were other
23   Company over the years that glyphosate and             23   communications beyond those you had looked at?
24   glyphosate-based herbicides were moving through the    24      A. I did not make an effort to contact any
25   EPA registration process, as well as other             25   of the Monsanto employees whose name appears in one



                                                                                                                  10
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 12 of 100
                                                  CONFIDENTIAL

                                             Page 38                                                     Page 39
 1   or more of those documents. No, I did not.              1      the years about the safety and properties and
 2      Q. Your expert report comments or provides           2      efficacy of glyphosate-based herbicides, and in
 3   your personal opinion on what you believe to be the     3      particular its brands of glyphosate-based
 4   ethical or not ethical conduct of the company based     4      herbicides -- I contrast those sorts of
 5   on your looking at these various company documents,     5      statements and what any science-driven,
 6   correct?                                                6      supposedly science-driven company, would do
 7      A. My report contains several opinions               7      relative to any of its products, whether they're
 8   relative to the actions taken by Monsanto Company       8      a major product like Roundup or a less widely
 9   relative to what a responsible company in the           9      sold product relative to the information that
10   pesticide manufacturing industry would do in           10      users of the product should be provided,
11   circumstances like those that arose over the history   11      information that the regulatory agencies should
12   of discovery, registration, regulation, and use of     12      be provided, as well as the information from the
13   Roundup and other glyphosate-based herbicides.         13      company that's made available through the
14      Q. And you've compared Monsanto's actions           14      peer-reviewed scientific literature.
15   based upon your review of these company documents      15   BY MR. COPLE:
16   that are listed for you in comparison to what other    16      Q. So all of this information leading up to
17   companies?                                             17   your opinions about Monsanto's conduct based on your
18            MR. LITZENBURG: I object to form.             18   review of these corporate emails and other documents
19            THE WITNESS: Not really. This case            19   was in comparison by you to a hypothetical
20      is -- it's quite clear what brand of glyphosate     20   responsible company; is that right?
21      herbicides were used in this case. That's where     21      A. No. It was in comparison to Monsanto's
22      I placed my focus, and all -- you know, my          22   responsibility as a company, not a hypothetical
23      opinions as expressed in the report really          23   company.
24      reflect what a company like Monsanto, who has       24      Q. So there was no standard you compared
25      made many statements and representations over       25   Monsanto to by virtue of how other companies are


                                             Page 40                                                     Page 41
 1   expected to conduct themselves before EPA, correct?     1     A.     No.
 2          MR. LITZENBURG: I object to form. The            2           MR. LITZENBURG: Objection to form.
 3     report speaks for itself.                             3           THE WITNESS: It's the standard that
 4          THE WITNESS: You know, I would think             4      anyone active and experienced in this field is
 5     that while I did not do a comparison of               5      aware that all companies aspire to.
 6     Monsanto's stewardship of Roundup-based               6   BY MR. COPLE:
 7     herbicides to other companies specifically for        7      Q. Where do we look up this standard? Where
 8     my work on this case, because this case involves      8   is it published so that anyone who wants to know
 9     only Monsanto brand glyphosate-based herbicides,      9   what the standard is can review it?
10     as someone who has worked in this field for many     10           MR. LITZENBURG: I object to form.
11     years and has worked on the registration             11           THE WITNESS: I'm not aware of a single
12     activities of many companies on many different       12      place where the standard is articulated.
13     products, there are norms and standards in the       13   BY MR. COPLE:
14     industry that Monsanto pledges that it adheres       14      Q. What about this idea of corporate ethics
15     to, as do most of the other major companies, as      15   for a company like Monsanto or any company? Do you
16     well as statements that Monsanto has made over       16   have a degree in corporate ethics from an
17     many years about the safety and properties of        17   educational institution?
18     Roundup herbicides and their commitment to doing     18           MR. LITZENBURG: Asked and answered.
19     everything possible to assure that they are as       19           THE WITNESS: No.
20     effective and as safe as possible. That's the        20   BY MR. COPLE:
21     standard to which Monsanto and all pesticide         21      Q. What about the issue of what a
22     companies ultimately are held in questions and       22   responsible company should do with respect to
23     matters such as this one.                            23   activities in the registration or reregistration of
24   BY MR. COPLE:                                          24   a pesticide? Do you have training in that
25     Q. So this is your standard; is that right?          25   specifically?



                                                                                                                  11
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 13 of 100
                                                 CONFIDENTIAL

                                             Page 42                                                    Page 43
 1      A. There is no such training available in           1      A. That's a public document that came out
 2   that. I have a lot of on-the-job training.             2   in -- sometime in 2016. It's the full report of the
 3      Q. So you're self-taught?                           3   IARC working group that classified glyphosate-based
 4      A. Sure, I'll say that characterization.            4   herbicides as probable human carcinogen.
 5      Q. Now, on this issue of registration and           5      Q. But it was left off the list that we
 6   review of a pesticide in the United States, you've     6   originally received. Do you know why?
 7   never done a registration review for EPA for a         7      A. Well, it's talked about multiple times in
 8   pesticide, right?                                      8   my expert report.
 9      A. Correct.                                         9      Q. Well, let's talk about the March 2017
10      Q. You've never done a reregistration review       10   minutes of the glyphosate SAP panel. Was that
11   for a pesticide, correct?                             11   talked about multiple times in your report?
12      A. Yes. Correct.                                   12      A. What year?
13      Q. And you've never -- you've never done an        13      Q. March 2017.
14   enforcement review for EPA on the FIFRA regarding     14      A. What year? 2017?
15   pesticide registrants and clients with FIFRA          15      Q. March 2017.
16   requirements, right?                                  16      A. No, I did not review in detail that SAP
17      A. Correct.                                        17   meeting, nor talk about it in the report, because it
18      Q. The list of materials that is the second        18   occurred after the use of Roundup-brand herbicides
19   supplemental list for you, it says, for example, on   19   by Dewayne Johnson in this case. I really didn't
20   that list, IARC Monograph 112.                        20   focus on any new information after 2016.
21           Now, was this a piece of information you      21      Q. Well, what about the revised glyphosate
22   reviewed after you had come to your conclusions in    22   issue paper, "Evaluation of Carcinogenic Potential,
23   your expert report?                                   23   EPA's Office of Pesticide Programs," dated
24      A. No.                                             24   December 12th, 2017? Did you review that?
25      Q. You reviewed that previously?                   25      A. I've reviewed it, but I did not -- I

                                             Page 44                                                    Page 45
 1   haven't done a thorough review. I haven't compared     1      A. No.
 2   it to the draft version that was posted for a few      2      Q. Have you asked to talk to Mr. Johnson?
 3   days about a year before. No, I didn't spend a lot     3      A. No.
 4   of time on that.                                       4      Q. Have you read Mr. Johnson's deposition?
 5       Q. What about the glyphosate issue paper,          5      A. No.
 6   "Evaluation of Carcinogenic Potential, EPA's Office    6      Q. Have you read anybody's depositions?
 7   of Pesticide Programs," dated September 12th, 2016,    7      A. I've read a few, yes.
 8   did you review that?                                   8      Q. Who did you read?
 9       A. Yes.                                            9      A. Let's see. I read some of the early
10       Q. That's mentioned in your report?               10   ones. Let's see here. I usually wrote them down.
11       A. I don't think so.                              11   Dodson and Ozimkiewicz. I read fairly quickly
12       Q. So you didn't rely upon that in coming to      12   Canessa's deposition. I read parts of Donna
13   any of your conclusions, correct?                     13   Farmer's deposition, not carefully. I just -- I
14           MR. LITZENBURG: Objection to form.            14   didn't have time to read everything that I would
15           THE WITNESS: No, I did not.                   15   have liked to. And really, none of the other more
16   BY MR. COPLE:                                         16   recent depositions that I know of have been carried
17       Q. And you also didn't rely, even though you      17   out, so I -- I don't think I cited a single
18   say you reviewed it -- we'll take your word for       18   deposition in my expert report. So while I made an
19   that, but you say you reviewed the December 2017      19   attempt to read some of them, I certainly did not
20   paper. That's not mentioned, so you didn't rely on    20   have time to fully digest them.
21   that in coming to your conclusions, right?            21      Q. Did you ask for these particular ones
22           MR. LITZENBURG: Objection to form.            22   that you said you looked at but maybe not in any
23           THE WITNESS: Correct.                         23   deep degree?
24   BY MR. COPLE:                                         24      A. I'm not sure I asked for them
25       Q. Have you talked to Mr. Johnson?                25   specifically, but I asked for any depositions in the



                                                                                                                 12
                           TSG Reporting - Worldwide               877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 14 of 100
                                                  CONFIDENTIAL

                                              Page 46                                                    Page 47
 1   case that were relevant or might be relevant to the     1      herbicide products that he sprayed, that's what
 2   issues that I've been asked to opine on.                2      I felt was -- that was important, and I think
 3      Q. And those depositions you just mentioned          3      there's a number of items in the record that
 4   are the ones that were given to you by counsel in       4      talk about Mr. Johnson's use of Roundup
 5   response to your request?                               5      herbicides, including the record of his call to
 6      A. They were among those that were given to          6      the poison control center. I reviewed a lot of
 7   me.                                                     7      different documents that spoke to Mr. Johnson's
 8      Q. Oh, so there were others, as well?                8      specific uses of Roundup herbicides, and
 9      A. I think, yeah. I have a box of them.              9      probably that was a part of his deposition that
10      Q. You can't recall, sitting here, what the         10      I -- that I paid attention to when I -- when I
11   names of any other persons were who were deposed?      11      read it, skimmed it.
12      A. Not all of them, no. Sorry.                      12   BY MR. COPLE:
13      Q. And you did not cite and we assume               13      Q. You did review Mr. Johnson's deposition?
14   therefore did not rely on any deposition for           14      A. Yeah, I'm sure I looked through it.
15   supporting your expert report; is that right?          15      Q. Did you review all three days of his
16          MR. LITZENBURG: Objection to form.              16   deposition?
17          THE WITNESS: That's correct.                    17      A. I only had -- my understanding is, my
18   BY MR. COPLE:                                          18   memory is I only had a record of one of the times
19      Q. And you're concluding that the deposition        19   that he was deposed.
20   of Mr. Dewayne Johnson would not be relevant,          20      Q. So you have an understanding from
21   because you did not ask for that one, correct?         21   Mr. Johnson's sworn testimony as to his own
22          MR. LITZENBURG: Objection to form.              22   activities as a pesticide applicator and his
23      Cited in the report.                                23   exposure, as he claims, to glyphosate and his
24          THE WITNESS: To the extent that I needed        24   personal protective equipment that he wore, correct?
25      to know and understand Mr. Johnson's use of the     25      A. Yes. Certainly in general, yes.

                                              Page 48                                                    Page 49
 1      Q. In general, or specifically as to what he         1     this case, I had been doing substantial research
 2   said?                                                   2     on the regulatory history of glyphosate, 2,4-D
 3      A. The only information I have about                 3     and dicamba for another project that I was
 4   Mr. Johnson's use of pesticides is, and in this case    4     involved with. And I had obtained maybe 1,000
 5   of course, the Roundup herbicides that he applied,      5     pages of documents from the EPA specifically on
 6   is -- is from the records that I cite in my report      6     glyphosate, on the regulatory history of
 7   and -- and were provided to me as part of my            7     glyphosate, all pertinent tolerance actions
 8   background work in forming opinions in this case.       8     involving tolerance levels on glyphosate, which
 9      Q. What about the 14 long-term animal                9     I used in the research and writing and work that
10   carcinogenicity studies of the active ingredient       10     I was doing for other projects, and that -- all
11   glyphosate that have been reviewed by EPA and other    11     that work was done and completed before I became
12   regulators in the world? Did you review those?         12     involved in this case, before I got any of the
13            MR. LITZENBURG: I object to the               13     documents with a Bates number on them from the
14      testimony by counsel.                               14     EPA, which I think there may have been one or
15            THE WITNESS: I spent considerable time        15     two documents, EPA documents, with a Bates
16      in my review of the records in this case on the     16     number that I hadn't already received and read.
17      1983 BioDynamics mouse study, which I knew,         17          So none of the EPA side of the record in
18      before this case came along, was really the         18     this case was new to me.
19      central controversy between Monsanto and the EPA    19   BY MR. COPLE:
20      over the oncogenicity of glyphosate.                20     Q. Is your answer you did not review the 14
21            I had studied and been aware of that, the     21   long-term animal carcinogenicity studies that the
22      controversy over the interpretation of that         22   EPA and other regulators have reviewed?
23      particular study, for years. And actually, in       23     A. I did not review all 14 of them, no.
24      this approximate six months before                  24     Q. How many of them did you review?
25                                                          25     A. I reviewed the full report submitted by
        Mr. Litzenburg contacted me to seek my help in



                                                                                                                  13
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 15 of 100
                                                  CONFIDENTIAL

                                             Page 50                                                     Page 51
 1   BioDynamics to EPA that is a part of the record of      1   feeding studies done on glyphosate.
 2   this case. I certainly didn't get all the               2           I have not read or reviewed any of the
 3   appendices with the detailed information on             3   original reports, the full 1,000-plus-page reports
 4   documentation of how the study was conducted.           4   that are done routinely and submitted to the
 5           So I didn't conduct a full assessment of        5   regulatory agencies, because for one thing, they're
 6   all of the documentation of any of the long-term        6   not publicly available; but I am aware of and have
 7   chronic feeding studies, but have reviewed the          7   reviewed the reported results of certainly most, if
 8   summary reports, the EPA evaluations, the discussion    8   not all, of those studies.
 9   of all of the studies in the IARC monograph and         9      Q. Are you aware that the 14 long-term
10   discussion of all the studies in various               10   animal carcinogenicity studies on glyphosate safety
11   Monsanto-generated peer-reviewed papers, and in the    11   active ingredients are now available to be reviewed?
12   many other places and venues where the oncogenicity    12           MR. LITZENBURG: I object to the
13   database on glyphosate is discussed.                   13      continued testimony, Counsel.
14      Q. So you only reviewed the 1983 long-term          14           If you can answer these questions with
15   chronic toxicity study on mice, correct?               15      these assumptions, fine. If you need to parse
16           MR. LITZENBURG: Objection to form.             16      them apart, go ahead.
17           THE WITNESS: No, that's not correct.           17           MR. COPLE: I'm going to object to the
18   BY MR. COPLE:                                          18      speaking objection.
19      Q. Well, then which ones did you review out         19           Go ahead, Doctor.
20   of the 14, other than the 1983 BioDynamics mouse       20           THE WITNESS: Repeat the question,
21   study?                                                 21      please.
22      A. I -- I have read a number of reports both        22   BY MR. COPLE:
23   by the EPA and IARC and scientists publishing in the   23      Q. Are you aware that the 14 long-term
24   peer-reviewed literature that discuss and review the   24   animal carcinogenicity studies on glyphosate are now
25   results of several of the now 14 long-term chronic     25   available, have been made available for review?

                                             Page 52                                                     Page 53
 1           MR. LITZENBURG: Same objection.                 1   BY MR. COPLE:
 2           THE WITNESS: I am not aware that the            2       Q. You're talking about company documents,
 3      full studies and all the supporting information      3   Monsanto referring to Dr. Parry, correct?
 4      is publicly available. No, I'm not aware of          4       A. Correct.
 5      that.                                                5       Q. Now, these company documents, whether
 6   BY MR. COPLE:                                           6   it's the 250 or so -- and I don't want to represent
 7      Q. Did you ask to see them?                          7   to you, Dr. Benbrook, that it's 257, but my rough
 8      A. No.                                               8   count puts it at about 250 or a little bit above of
 9      Q. What about the genotoxicity studies on            9   that. But however many you reviewed, did you select
10   glyphosate that were reviewed by EPA and other         10   these documents among a greater repository of
11   regulators around the world? Have you reviewed all     11   company documents for your specific review?
12   of those genotoxicity studies?                         12             MR. LITZENBURG: Form.
13           MR. LITZENBURG: I object to the                13             THE WITNESS: It's my understanding that
14      testimony. Form.                                    14       the full discovery record in this case is some
15           THE WITNESS: I'm quite certain I have          15       millions of documents. I unfortunately didn't
16      not reviewed all of them, because certainly a       16       have time to read them all, so as I carried out
17      significant number of them are -- were conducted    17       my work, I asked counsel to send me documents in
18      by registrants and submitted to the agencies and    18       certain areas that I felt were germane to the
19      have not been publicly disclosed. So for that       19       assessment.
20      part of the genotoxicity database, the -- my        20             And so documents came in sort of waves,
21      knowledge of the studies come from, for example,    21       and I reviewed them as I got them. And where I
22      Dr. Parry's review of studies conducted by          22       felt that there likely was additional
23      Monsanto and provided to Dr. Parry as part of       23       information somewhere in the record, I would
24      his review of the then current genotoxicity         24       send an email or do a phone call with either
25      database.                                           25       Mr. Litzenburg or Mr. Travers and say, "Can you



                                                                                                                  14
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 16 of 100
                                                  CONFIDENTIAL

                                             Page 54                                                     Page 55
 1      send me more information on the worker health        1   PowerPoint or reference to a paper or reference to a
 2      provisions in the 1986 registration standard?"       2   meeting or discussion about the position some
 3      or "Can you send me more information on the back     3   scientist took on a matter or a strategy that
 4      and forth between Monsanto and the editor of the     4   Monsanto invited guests at an SAP meeting would
 5      critical reviews in toxicology special issue on      5   pursue in trying to influence the members of the
 6      the IARC monograph?" or whatever specific issue      6   committee.
 7      I felt I needed a deeper understanding of what       7          When I saw and felt that there had to be
 8      Monsanto had done or not done relative to            8   further discussion or action or meeting notes or
 9      understanding the risk associated with the use       9   some kind of follow-up or also preparatory material
10      of glyphosate-based herbicides and informing the    10   for something, I would ask for them to conduct a
11      user public, the people that buy and apply          11   search or however they were -- dealt with this
12      Roundup-based herbicides about the potential        12   massive record to try to find other pertinent
13      dangers associated with such uses.                  13   information. Sometimes it was very specific what I
14   BY MR. COPLE:                                          14   asked for, and other times I described in general
15      Q. So when you made these requests to               15   what I felt I needed more information on.
16   Mr. Travers and Mr. Litzenburg, they would give you    16      Q. And this more information you needed was
17   even more company documents for you to look at,        17   additional company documents that you reviewed to
18   right?                                                 18   inform yourself and come to your own personal
19      A. Correct.                                         19   opinions set forth in your report about what you
20      Q. And none of these company documents were         20   think these documents mean, correct?
21   specifically selected by you, correct?                 21      A. Correct.
22      A. Some were, yes.                                  22      Q. Now, did you review the agricultural
23      Q. How did you go about selecting them?             23   health study in its most recent publication in
24      A. Because in one of the documents that I           24   collaboration with the National Cancer Institute?
25   received and reviewed, there would be reference to a   25      A. Please describe what you refer to as the

                                             Page 56                                                     Page 57
 1   most recent.                                            1   my overall conclusion about what the epidemiological
 2      Q. The one that was published in December of         2   data suggests, and also in understanding the
 3   2017 or early 2018.                                     3   conclusion that other scientists have reached and
 4      A. Yes. I think I know what you're talking           4   expressed in various form.
 5   about, and yes, I read that.                            5      Q. Did you review all the epidemiology
 6      Q. And that's not mentioned in your expert           6   studies that EPA and other regulators of the world
 7   report, correct?                                        7   have reviewed regarding glyphosate and its
 8      A. No, it's not.                                     8   formulated product Roundup and other names?
 9      Q. So you didn't rely upon any of the                9      A. I would imagine that there are some
10   methodology or findings or conclusions of the study    10   epidemiological studies that I did not review. For
11   authors in that report; is that right?                 11   example, epidemiological studies that were done in a
12      A. No, I did not.                                   12   foreign language and published in a journal that
13      Q. What about the earlier 2014 draft                13   does not have an English version of the journal.
14   manuscript of the agricultural health study            14   There has to have been some other studies done in
15   follow-up, did you read that?                          15   Japan or China or other countries. But I have read
16      A. Yes, I did review that.                          16   and reviewed certainly the majority of the
17      Q. And that's not mentioned either in your          17   peer-reviewed, properly designed epidemiological
18   report, correct?                                       18   studies that have shown up in the open scientific
19      A. Well, in my discussion of the                    19   literature and which are at the heart of the ongoing
20   epidemiology database, it's one of the documents,      20   consideration of the body of epidemiological studies
21   one of the studies that played a role in that. It      21   on the impact of use and exposure to
22   was one of the studies included in various             22   glyphosate-based herbicides and various adverse
23   metanalyses that had been done on the epidemiology     23   health outcomes.
24   database. So it was one of the several epidemiology    24      Q. How many epidemiological studies did you
25   studies that I reviewed and relied upon in coming to   25   review?



                                                                                                                  15
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 17 of 100
                                                  CONFIDENTIAL

                                             Page 58                                                      Page 59
 1      A. Well, let's see. Two Hardell and                  1   epidemiology study involving a new cohort of exposed
 2   Eriksson, two McDuffies, two or three De Rooses, an     2   people compared to a similar cohort of nonexposed or
 3   Agricultural Health Study mix of authors, a couple      3   less exposed people. I think there's -- I am aware
 4   by -- one or two by teams from Asia -- I don't          4   of seven or eight, maybe nine of those in English
 5   remember their names -- and two or three, in effect,    5   language, peer-reviewed journals. There are
 6   metanalyses of the existing published studies. So       6   probably at least -- there's perhaps a half dozen
 7   maybe eight or ten, something like that.                7   metanalyses that are either on pesticides in general
 8      Q. Do you know how many peer-reviewed                8   or herbicides in general and sometimes specifically
 9   epidemiology studies on glyphosate-based                9   glyphosate-based herbicides, on cancer, of which
10   formulations are available in the scientific           10   non-Hodgkin's lymphoma or other forms of lymphatic
11   literature right now?                                  11   cancers are among the endpoints considered. And
12           MR. LITZENBURG: Objection to form.             12   then there's a number of review articles that talk
13           THE WITNESS: Well, are you talking about       13   about the database and what's known about the
14      primary studies? Metanalyses? Review articles?      14   potential of glyphosate-based herbicides to pose
15      Commentaries? What category are you speaking        15   health risks including cancer, and those review
16      about?                                              16   articles, to varying degrees of detail, go over this
17   BY MR. COPLE:                                          17   set of original epidemiological studies in the open
18      Q. Right now I'm talking about any of the           18   scientific literature.
19   peer-reviewed, published studies in the literature,    19      Q. So your testimony is that as it pertains
20   how ever many there are, regarding epidemiology and    20   to primary studies regarding NHL and exposure to
21   non-Hodgkin's lymphoma and exposure to                 21   glyphosate-based formulations, there are 10 to 12
22   glyphosate-based formulations.                         22   peer-reviewed published studies; is that correct?
23      A. Well, I think the relevant question, what        23           MR. LITZENBURG: I object to form. His
24   you're probably asking for is how many primary         24      testimony is on the record.
25   studies are there reporting the results of an          25           THE WITNESS: I am aware of seven or


                                             Page 60                                                      Page 61
 1      eight studies that -- in the peer-reviewed           1   answered that question.
 2      literature that involve unique populations of        2      Q. So it's now seven to eight.
 3      people that reported a use of -- various levels      3      A. There are -- I am aware of seven or eight
 4      of use of glyphosate-based herbicides or other       4   studies in the open, peer-reviewed literature that
 5      herbicides compared to a -- a similar population     5   report results, odds ratios for glyphosate-based
 6      cohort group that did not report use. Some of        6   herbicide use and non-Hodgkin's lymphoma, among
 7      them are focused solely on the linkage between       7   other results.
 8      use of glyphosate-based herbicides and               8      Q. Now, you did not review the NAPP study,
 9      non-Hodgkin's lymphoma. There are two or three       9   correct?
10      specifically focused on just that, but the          10      A. What does NAPP stand for?
11      larger number are focused on either pesticide       11      Q. You did not review the North American
12      use or herbicide use and cancers in general.        12   Pooled Project published study, correct?
13      And in that group of studies, another half dozen    13      A. Could you put it in front of me?
14      of them report results for non-Hodgkin's            14      Q. If you don't remember, you don't
15      lymphoma.                                           15   remember. Do you not remember?
16   BY MR. COPLE:                                          16      A. I'm not sure whether I did or not. I
17      Q. How many of those studies in total,              17   would need to see the paper.
18   primary studies published peer-reviewed literature,    18      Q. Okay. You did not mention the NAPP study
19   deal specifically with glyphosate and non-Hodgkin's    19   in your expert report, correct?
20   lymphoma?                                              20      A. I don't know to what study that acronym
21      A. Relatively -- when you say                       21   refers. So I can't answer your question.
22   "specifically," do you mean "exclusively"?             22      Q. Well, it refers to the North American
23      Q. I don't know exclusively. I mean                 23   Pooled Project study. It's the name of the study.
24   specifically evaluate non-Hodgkin's lymphoma.          24   But if you don't remember, that's fine.
25      A. As an endpoint. Well, I've already               25          Now, on these cohorts, you agree that the



                                                                                                                  16
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 18 of 100
                                                  CONFIDENTIAL

                                             Page 62                                                     Page 63
 1   Hardell study that you mentioned out of Sweden is       1           THE WITNESS: I just described to you the
 2   not a prospective cohort study, correct?                2      base of methodology. I -- I wouldn't -- I'm not
 3      A. Well, first of all, there's two of them,          3      exactly sure how epidemiologists would
 4   and if we're going to speak about them, can you pull    4      characterize the methodological design, but I
 5   it out and let me refresh my memory?                    5      certainly recall very clearly that that was
 6      Q. Well, either one. Either of the Hardell           6      how -- as I described them, that was how they
 7   studies that you reviewed for your expert report --     7      were designed and carried out.
 8   neither one is a prospective cohort epidemiologic       8   BY MR. COPLE:
 9   study, correct?                                         9      Q. Do you know what a case control study is?
10           MR. LITZENBURG: Objection as to the            10      A. Yes.
11      answer.                                             11      Q. Do you know the difference between a case
12           THE WITNESS: I think that that would be        12   control study retrospectively and a prospective
13      a fair characterization of them. They've looked     13   cohort study?
14      at two cohorts of individuals that some of whom     14      A. Well, a retrospective case control study
15      reported use of glyphosate-based herbicides and     15   would be where individuals, as I -- as I said, two
16      another group didn't and statistically analyzed     16   populations -- a population of people that share
17      the difference in the risk of contracting the       17   many demographic characteristics, to eliminate
18      disease.                                            18   confounding factors based on their past use of a
19   BY MR. COPLE:                                          19   pesticide or a chemical or a drug, are -- that
20      Q. In your expert opinion, sitting here             20   population is analyzed to see if there is a
21   today, is that the Hardell studies out of Sweden,      21   difference in the frequency or sometimes the
22   both of them, were both prospective cohort             22   severity of a given disease outcome in that
23   epidemiologic studies?                                 23   population group based on earlier exposures to the
24           MR. LITZENBURG: Objection. Asked and           24   chemical of interest. So those are -- those would
25      answered. Third, fourth time.                       25   be called a retrospective study. They look

                                             Page 64                                                     Page 65
 1   backwards.                                              1      non-Hodgkin's lymphoma. So yeah, that's what
 2      Q. And your testimony is that the Hardell            2      they did.
 3   studies, both of them, are not retrospective case       3   BY MR. COPLE:
 4   control studies?                                        4      Q. And you agree that a prospective cohort
 5      A. They looked -- they looked -- they looked         5   study is preferred by epidemiologists over a
 6   at -- backwards in time at people that had reported     6   retrospective case control study, correct?
 7   use of glyphosate-based herbicides, and then they       7           MR. LITZENBURG: Object to form.
 8   tracked the records in the cancer registry of Sweden    8           THE WITNESS: I -- there are a number of
 9   on which of those people had contracted either          9      different designs of epidemiological studies,
10   cancer, non-Hodgkin's lymphoma, or whatever -- what    10      some of which are regarded as more sensitive and
11   other disease endpoints they were interested in.       11      reliable in certain applications than others.
12      Q. If the Hardell studies, both of them, out        12      The best type of study to use at a given
13   of Sweden, are retrospective case control studies,     13      instance is situation specific. And it's also,
14   then they're not by definition prospective cohort      14      of course, driven by what kind of data is
15   studies, right?                                        15      available.
16           MR. LITZENBURG: Objection. Asked and           16   BY MR. COPLE:
17      answered, four or five times.                       17      Q. "Situation specific" means prospective
18           You can keep answering if you have             18   cohort?
19      different answers. Otherwise, you have              19      A. Well, in the case of the two Hardell
20      answered.                                           20   studies, the data was collected on a specific
21           THE WITNESS: The two Hardell studies           21   individual. For certainly the positive controls,
22      looked retrospectively at populations of Sweden     22   they searched the Swedish registry for individuals
23      that had reported use of various pesticides,        23   that had reported contracting non-Hodgkin's lymphoma
24      including Roundup, and assessed the impact on       24   and selected a set of those people, and then, based
25      the frequency of various cancers, including         25   on the demographics of those people, they aspired to



                                                                                                                  17
                           TSG Reporting - Worldwide                877-702-9580
       Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 19 of 100
                                                  CONFIDENTIAL

                                             Page 66                                                     Page 67
 1   pick other people in the population that were as        1            MR. LITZENBURG: I object to form.
 2   similar as possible to the individuals that were        2            THE WITNESS: It's certainly, I think,
 3   identified in the disease registry. And that's how      3      one of the largest ones in the United States.
 4   they -- that's how they and other people conducting     4      I'd have to compare the populations in all of
 5   this kind of retrospective study -- that's how in       5      them to say it's the absolute largest ever, but
 6   general they're done.                                   6      it's certainly regarded as one of the most
 7           MR. LITZENBURG: Hang on. When you're            7      significant studies of pesticide applicators
 8      done asking identical questions about Hardell, I     8      ever conducted in the U.S., yes.
 9      need a break.                                        9   BY MR. COPLE:
10           MR. COPLE: I'm going to object to that         10      Q. And you know -- you think you know that
11      testimony by counsel, but a break is fine.          11   the most recent updated publication evaluating the
12           THE WITNESS: I could use some water.           12   Agricultural Health Study was published in
13           THE VIDEOGRAPHER: The time is now 10:22.       13   collaboration with NCI, correct?
14      We are off the record.                              14      A. Correct.
15           (Break in proceedings.)                        15      Q. Now, do you know approximately how many
16           (Benbrook Exhibit Number 2 is marked for       16   pesticide applicators were originally enrolled in
17      identification.)                                    17   the AHS study?
18           THE VIDEOGRAPHER: The time is 10:34. We        18      A. If we're going to talk about the details
19      are on the record.                                  19   of the study, could you please provide me with a
20   BY MR. COPLE:                                          20   copy of the most recent paper? I know in the
21      Q. Dr. Benbrook, you're aware that the              21   methodology section, the exact numbers are there,
22   Agricultural Health Study that we referenced once or   22   and I won't have to rely on --
23   twice already is the largest prospective cohort        23      Q. If I have specific questions, we'll
24   study of pesticide applicators exposed to glyphosate   24   certainly do that, Doctor. I just want to know if
25   that's ever been done, correct?                        25   you recall approximate number.

                                             Page 68                                                     Page 69
 1      A. 80,000.                                           1      A. Yes. It's an NCI study.
 2      Q. And your recollection is there might be a         2      Q. Have you ever designed an epidemiology
 3   larger prospective cohort study of pesticide            3   study?
 4   applicators, larger than 80,000 or so, whatever the     4      A. No.
 5   number you think it might be, outside the United        5      Q. Have you ever conducted one that somebody
 6   States?                                                 6   else has designed?
 7           MR. LITZENBURG: Asked and answered.             7      A. No.
 8           THE WITNESS: I'd have to pull out my            8      Q. Have you ever been trained in
 9      file and go through them and check the total         9   epidemiology?
10      number of people, but I'm pretty sure that the      10      A. No.
11      Agricultural Health Study is -- it's certainly      11      Q. You mentioned earlier that you were never
12      one of the largest ever conducted.                  12   a full-time employee of EPA, suggesting maybe that
13   BY MR. COPLE:                                          13   at some point you were a part-time employee of EPA.
14      Q. And the most well respected by                   14   Were you?
15   epidemiologists, correct?                              15      A. I did a -- I did a project for the Office
16           MR. LITZENBURG: I object to form.              16   of Inspector General of the EPA, under contract with
17           THE WITNESS: I guess it depends on who         17   member consulting services.
18      you talk to. Scientists have a lot of different     18      Q. You were a contractor?
19      opinions about studies. But I think in general      19      A. Correct.
20      the Agricultural Health Study is regarded as one    20      Q. You were not a part-time employee?
21      of the more rigorously designed and conducted in    21      A. Correct.
22      the United States.                                  22      Q. You also mentioned previously that you,
23   BY MR. COPLE:                                          23   at some point and maybe today, have been dealing
24      Q. And done in collaboration with NCI,              24   with maybe 1,000 or more documents relating to
25   correct?                                               25   dicamba and glyphosate; is that correct?



                                                                                                                  18
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 20 of 100
                                                  CONFIDENTIAL

                                              Page 70                                                    Page 71
 1      A. I don't remember saying anything about            1      A. Yes, I am.
 2   dicamba, sir.                                           2      Q. Who hired you to do that?
 3      Q. Is there a project that you were dealing          3      A. Who hired me to do that. Well, I guess
 4   with more than 1,000 or 1,000 documents dealing with    4   the project is -- it's a Children's Environmental
 5   glyphosate?                                             5   Health Network project, which is a small
 6      A. Well, yes. I have -- I am part of the             6   nongovernmental organization based in Washington,
 7   science team on a project by the Children's             7   D.C. that is focused on environmental health risks
 8   Environmental Health Network assessing the impact of    8   and other aspects of childhood development and the
 9   rising herbicide use in the Midwest, which would        9   health of children, and that's -- they are -- that
10   include, of course, glyphosate-based herbicides,       10   is the organization that I work for in carrying out
11   2,4-D and dicamba, on reproductive problems and        11   the work on that project.
12   birth defects in the Midwest.                          12      Q. Who hired you to do that work, who
13      Q. So it does involve dicamba?                      13   specifically? Is there a person?
14      A. Dicamba is part of that project's                14      A. Nsedu Witherspoon, the executive director
15   purview, yes, of course.                               15   of the Children's Environmental Health Network.
16      Q. But you're not working on dicamba?               16      Q. Anyone else besides that person?
17      A. Dicamba, the use of dicamba, the                 17      A. No. She's the executive director of
18   regulation of dicamba, the possible health risks of    18   the -- of that organization.
19   dicamba are among the issues being addressed by that   19      Q. When were you hired?
20   project, yes.                                          20      A. Let's see. October -- October, November
21      Q. Are you involved in that aspect of the           21   of 2016, something like that.
22   project?                                               22      Q. What have you been doing as part of the
23      A. Yes, I am.                                       23   science team, as you described it?
24      Q. Are you involved in the glyphosate aspect        24      A. Conducting research and contributing to
25   of the project?                                        25   the project's website, developing some timelines and

                                              Page 72                                                    Page 73
 1   presentations on the key herbicides, the use of         1   scientific experiment toxicity of pesticides?
 2   which is rising in the Midwest, tracking and writing    2      A. No, sir.
 3   about new literature, appearing in peer-reviewed        3      Q. Are you yourself investigating
 4   journals about the use of and exposure to these         4   carcinogenicity of pesticides?
 5   herbicides.                                             5      A. I don't conduct the laboratory studies.
 6      Q. Are you conducting, yourself, original            6   Generating original data on the toxicity of an
 7   scientific research?                                    7   original chemical, agent, pesticide to a given
 8      A. Let's see. Yes, to the extent that I am           8   organism -- I don't do that part of the scientific
 9   largely responsible for analytical work on trends in    9   assessment of pesticide risk. I do use the results
10   the use -- use of and reliance on various herbicides   10   of those studies as reported in the open scientific
11   in predominantly corn -- corn, soybean production in   11   literature and as reported in EPA documents in
12   the principal Midwestern states.                       12   original research on trends in the level of risk
13          I download raw data from the                    13   arising from use of pesticides in agriculture.
14   pesticide-use surveys conducted by the National        14      Q. So you study literature published by
15   Agricultural Statistics Service, which is an agency    15   other scientists and evaluate it to come up with
16   of the USDA. I develop original methodologies for      16   your own opinions?
17   analyzing that data across space and time. I           17      A. Yes.
18   conduct original scientific assessments of trends in   18      Q. Now, these thousand or so documents that
19   the use of these products as well as factors           19   you have that involve glyphosate in this project --
20   contributing to changes in reliance to a specific      20   where did you get those documents from?
21   product or all herbicides together.                    21      A. From the -- predominantly from the
22          So yes, I conduct original scientific           22   internet. All of the documents and all of the raw
23   research on pesticide-use trends and what drives       23   data on pesticide use comes from the USDA through
24   them.                                                  24   their Quick Stats Program. All of the data on
25      Q. You yourself are investigating through           25   pesticide residue levels in food which I use in my



                                                                                                                  19
                           TSG Reporting - Worldwide                877-702-9580
       Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 21 of 100
                                                  CONFIDENTIAL

                                             Page 74                                                     Page 75
 1   research and scientific work on pesticide dietary       1   herbicides and glyphosate active ingredient and its
 2   risk levels comes from the agricultural marketing       2   principal metabolite, AMPA. As you know, I'm sure,
 3   service via their pesticide data program. Each year     3   there have been several dozen specific tolerance
 4   they release their raw data through a series of very    4   actions involving glyphosate, going back to the mid
 5   large files.                                            5   to late '70s. I have a reasonably comprehensive
 6           Most of the information that I have on          6   file of all of those actions and -- as published in
 7   regulatory actions and decisions impacting              7   the Federal Register, as well as many EPA documents
 8   glyphosate-based herbicides are documents downloaded    8   discussing the residue chemistry branch and hazard
 9   from various parts of the EPA website. As I'm sure      9   evaluation division, or toxicology branch in earlier
10   you know, there is a -- there is a section of the      10   days, reviews of those tolerance petitions.
11   EPA website that includes previously screened and      11           So that -- those are sort of the core
12   released documents on glyphosate-based herbicides      12   documents that anyone who conducts in-depth original
13   and EPA actions relative to glyphosate herbicides.     13   research on glyphosate use and risks would
14           There's, I'm going to guess, something on      14   originally retain and refer to.
15   the order of 200 documents in that prescreened and     15      Q. Are any of these documents Monsanto
16   publicly released file. I would say essentially all    16   Company documents?
17   of the critical EPA documents that I reference in my   17      A. I would say every single one of the EPA
18   expert report, sometimes saying from my files and      18   reviews, the EPA registration standard, the RED,
19   other times given the Bates number that's attached     19   most of the tolerance petitions probably are in the
20   to the document, that's where I -- that's where I      20   record, the discovery record of this case; but as I
21   located and downloaded the majority of those           21   said earlier, I have not had the opportunity to
22   documents. Although, some of them I had even from      22   review all 6 million documents at this time.
23   work many years ago.                                   23      Q. I'm talking about the thousand or so
24           I have a very substantial file on all of       24   glyphosate documents you just described that you had
25   the tolerance actions involving glyphosate-based       25   obtained largely through your own research and

                                             Page 76                                                     Page 77
 1   downloading. Are any of those Monsanto Company          1   pesticide operator?
 2   documents?                                              2      A. No, sir.
 3      A. They were generated by Monsanto Company.          3      Q. You never received training in it?
 4   They were generated by one of these government          4      A. No, sir.
 5   agencies.                                               5      Q. Do you have expertise as an industrial
 6      Q. Are they internal emails of the company,          6   hygienist?
 7   memos of the company, PowerPoint presentations of       7      A. No, sir.
 8   the company, or anything that is not generated for      8      Q. Do you have expertise with Tyvek suits?
 9   an EPA submission?                                      9      A. No.
10      A. I include no such documents in this              10      Q. Have you ever peer-reviewed a scientific
11   general figure of a thousand documents involving       11   publication on carcinogenicity studies, long term,
12   glyphosate that I have in my possession and have       12   of glyphosate in rodents?
13   reviewed and worked with.                              13      A. I have never peer-reviewed an original
14      Q. Are you supplementing your work on that          14   article reporting the results of a long-term cancer
15   glyphosate project with documents that you have        15   study on glyphosate or glyphosate-based herbicides.
16   received and reviewed in Mr. Johnson's lawsuit?        16   No, I've never done that.
17      A. No.                                              17      Q. And you've never been part of conducting
18      Q. Did you sign a confidentiality agreement         18   such a study, correct?
19   with Mr. Johnson's counsel not to disclose company     19      A. No, sir. You asked that earlier, and I
20   documents that have been provided to you for review?   20   answered it earlier.
21      A. I was provided a copy of the protective          21      Q. You have no expertise on skin disorders,
22   order, and I don't remember if I sent back a signed    22   correct?
23   document, a signed version of it. If I was asked to    23      A. I don't have an advanced degree in that.
24   do that, I'm sure I did.                               24   It wasn't part of my education, and I haven't
25      Q. Have you ever worked as a commercial             25   conducted any laboratory experiments on skin



                                                                                                                  20
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 22 of 100
                                                  CONFIDENTIAL

                                             Page 78                                                     Page 79
 1   diseases.                                               1   chlorpyrifos home-use insecticide products, and the
 2      Q. That would include by definition mycosis          2   case was brought against Dow, Dow AgroSciences. It
 3   fungoides?                                              3   was several years ago. It's -- the exact name of
 4      A. Correct.                                          4   the case -- it's in my -- it's in my resume.
 5      Q. What about eye irritation? Do you have            5      Q. And how about trial? You said you
 6   expertise on that?                                      6   testified in two trials. Were they both for the
 7      A. No, sir.                                          7   plaintiffs?
 8      Q. In these depositions that you've given --         8      A. Yes, sir.
 9   and I apologize if I can't remember the number. I       9      Q. What percentage of your income is derived
10   think you said around 15; maybe it was a little more   10   from testifying as an expert witness or providing
11   than 15 -- in how many cases have you testified for    11   consulting services for litigating?
12   the plaintiff?                                         12      A. It's highly variable over time. It has
13      A. I believe all of them.                           13   varied from zero percent for months at a time to a
14      Q. You've never testified in anyone's               14   significant portion.
15   defense or any company's defense in any of those       15      Q. What about 2017? Approximately how much
16   depositions?                                           16   were you compensated from all sources for expert
17      A. I -- I participated in a case that               17   testimony or litigation?
18   involved two chemical companies against each other,    18      A. 2017. Probably close to half of total,
19   and in that case, I suppose it might be difficult to   19   Benbrook Consulting Services income.
20   characterize which was the plaintiff and which was     20      Q. Approximately how much was the
21   the defendant; but I did work for the chemical         21   compensation total?
22   company that brought the case, so they would -- they   22      A. A lot of my projects entail, in fact,
23   would be regarded as the plaintiff in that case.       23   pass-through funds, where I have other people that
24      Q. Well, was the client, your client?               24   work for me. So on a gross basis when I file my
25      A. It was a me-too manufacturer of                  25   taxes this year, my gross income will be somewhere

                                             Page 80                                                     Page 81
 1   on the order of $250,000, and my net income will be     1   expert report was filed or any other documents that
 2   well under -- well under $200,000.                      2   either I flagged to them as important, whether I
 3       Q. This is all from litigation consulting or        3   received it as part of the earlier emails from them
 4   expert?                                                 4   or had obtained it in my own right. For example,
 5       A. No. No. As I said, about half.                   5   IARC Monograph 112. I had that. I downloaded it
 6       Q. Half. Half of that total?                        6   off the internet soon after it became available, but
 7       A. Yes.                                             7   they felt it was appropriate to put it on the list.
 8       Q. Let's mark -- this is Exhibit 2. It's            8      Q. And this list, now that you have it in
 9   already marked for the deposition. Let me show you.     9   front of you, because you had asked before about
10   We talked about some questions earlier. This is        10   this list, are they all of these documents that you
11   titled as a supplemental reliance list.                11   have reviewed in coming to your opinions in this
12           MR. LITZENBURG: Do you have a copy?            12   case?
13           MR. COPLE: Is it in there? Hold on.            13      A. I don't specifically remember, for
14   BY MR. COPLE:                                          14   example, what MONGLY07480802 is. I don't remember
15       Q. Have you seen this document before?             15   what that document is. Or, for that matter, I don't
16       A. No.                                             16   have memorized the documents associated with any of
17       Q. Did you have anything to do with the            17   the MONGLY numbers. So to speak specifically to
18   preparation of this document?                          18   whether I relied on it, whether it was important in
19       A. No.                                             19   my opinion, you'd need to put the document in front
20       Q. Did you know the document had been              20   of me.
21   prepared?                                              21           (Benbrook Exhibit Number 3 is marked for
22       A. When I met with Mr. Litzenburg and              22      identification.)
23   Mr. Travers yesterday, they said it would be           23   BY MR. COPLE:
24   appropriate to provide you with a list of any other    24      Q. I'm showing you what's marked as Exhibit
25   documents that I had been provided by them since the   25   3. Is this your current CV?



                                                                                                                 21
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 23 of 100
                                                  CONFIDENTIAL

                                             Page 82                                                     Page 83
 1      A. You're handing me this. It's not                 1       Q. You don't believe me?
 2   attached to my expert report. Is this the one taken    2       A. Yeah. I never provided that resume to
 3   from my expert report?                                 3    counsel I'm working for.
 4      Q. I represent to you that it is.                   4            MR. COPLE: Okay. Let's go off the
 5      A. Yes. This will be my current resume,             5       record.
 6   with the exception, as I said, there's one             6            THE VIDEOGRAPHER: The time is now 10:59.
 7   additional paper that I've had accepted.               7       We are off the record.
 8      Q. Noted.                                           8            (Break in proceedings.)
 9          Go to the second page where you                 9            (Benbrook Exhibit Number 4 is marked for
10   describe --                                           10       identification.)
11      A. No, this is not my current resume. It's         11            THE VIDEOGRAPHER: The time is now 11:00.
12   got my old email. Maybe I've -- maybe I've had my     12       We are on the record.
13   wrong email on my resume for years. Could we just     13    BY MR. COPLE:
14   take a peek? It's right on the first page.            14       Q. We went off the record, Dr. Benbrook, and
15                                                         15    we have cleared up my confusion about your resume,
                                                           16    and Exhibit 3 that I had shown you is not the
17      Q. That's what we have here.                       17    resume, as you pointed out, attached to your expert
18      A. This is not my current resume.                  18    report, which we have now marked as Exhibit 4.
19      Q. All right. We'll set this aside.                19            Can you confirm whether or not Exhibit 3
20      A. You know, it kind of bothers me that you        20    is a resume of yours, even if it's not the current
21   would represent it as it is.                          21    one right now?
22      Q. Well, this is a resume that we received         22       A. I suspect it was, but it's maybe a decade
23   from counsel that you are working for. So if it's     23    old.
24   not current and it's not the same as --               24       Q. And we can set that aside, since that's
25      A. I don't believe you.                            25    obviously not relevant to your expert opinions here.


                                             Page 84                                                     Page 85
 1      A. I assume we're going to talk about the           1    jurisdiction of the subcommittee, correct?
 2   resume now?                                            2       A. Correct.
 3      Q. We are going to talk about it.                   3       Q. Now, the legislation that you're
 4      A. Okay. I am going to detach it from the           4    referring to here, as I think you previously
 5   rest of the report.                                    5    testified, has some bearing on your relationship to
 6      Q. Now, if you go to -- well, let's first be        6    pesticide regulation; is that right?
 7   sure we're all on the same page.                       7       A. A significant component of it did, yes,
 8           This is your current resume, is that           8    sir.
 9   right?                                                 9       Q. Your responsibilities did not include the
10      A. Yes, sir.                                       10    direct regulation of pesticides itself, right?
11      Q. And again, that was my confusion, sir.          11       A. Correct.
12           Go to the second page, and there's a          12       Q. And the second thing that you -- that you
13   description on the second page of your                13    point to is organizing subcommittee hearings and
14   responsibilities. Back when you were at the           14    business meetings. And this is in the capacity as a
15   Subcommittee on Department Operations Research and    15    staff director to support the members of the
16   Foreign Agriculture -- I believe you called that      16    subcommittee, right?
17   DORFA previously, correct?                            17       A. Correct.
18      A. Correct.                                        18       Q. And that's not pesticide regulation,
19      Q. And this shows that you were staff              19    right?
20   director from April '81 to January '84. That's        20       A. No, it's not.
21   correct?                                              21       Q. And the third one is to brief members and
22      A. Yes, sir.                                       22    staff on legislation and oversight activities. I
23      Q. In the responsibilities, the first one          23    believe you previously testified that some of that
24   that you list among three responsibilities, to        24    also had a bearing or relationship to pesticides or
25   prepare and analyze legislation, that's within the    25    pesticide regulation, correct?



                                                                                                                 22
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 24 of 100
                                                  CONFIDENTIAL

                                             Page 86                                                      Page 87
 1      A. Yes, sir.                                         1      Q. What was the pesticide?
 2      Q. And that also was not direct regulation           2      A. The company had two
 3   of pesticides itself, right?                            3   bioinsecticides/bionematicides, Sincocin and -- I
 4      A. Correct.                                          4   can't remember the name of the other one, but there
 5      Q. You are familiar, I think according to            5   were two, two insecticide/nematicides that were
 6   your report, with the activities and organization of    6   registered by the EPA, and I assisted the company in
 7   EPA's OPP; is that correct?                             7   developing the registration packages in interactions
 8      A. Yes.                                              8   with EPA for maybe four or five years.
 9      Q. And what is OPP?                                  9      Q. Did you generate the scientific data that
10      A. Office of Pesticide Programs.                    10   was part of the registration packet submission?
11      Q. Are you familiar with the information            11      A. No.
12   that is submitted to OPP as part of the registration   12      Q. There were scientists that were retained
13   process by applicants of registration for pesticides   13   by that company directly or indirectly that did
14   on the FIFRA?                                          14   that; is that correct?
15      A. Yes, I am.                                       15      A. Correct.
16      Q. Do you know what that information                16      Q. Have you been involved with the review of
17   consists of?                                           17   surfactants as part of a pesticide formulation --
18      A. Certainly the primary data requirements,         18   part of the pesticide formulation that's submitted
19   yes.                                                   19   as the part of registration application to EPA?
20      Q. And have you been involved with any              20      A. Yes.
21   submission of information to EPA's OPP as part of a    21      Q. For which company was that?
22   registration application?                              22      A. The surfactants and other inert
23      A. Yes, I have.                                     23   ingredients in the ATL products were part of the --
24      Q. For whom?                                        24   the registration package.
25      A. Appropriate Technology Limited.                  25      Q. These products you're talking about,

                                             Page 88                                                      Page 89
 1   these were not herbicides, correct?                     1   day.
 2      A. Correct.                                          2           As a result of that, the subcommittee --
 3      Q. I think you said insecticides?                    3   in several of the hearings that we designed and
 4      A. Insecticides and nematicides.                     4   carried out on pesticides, there was one or more
 5      Q. And so by definition, they did not                5   witnesses that were invited to address issues of --
 6   involve glyphosate, correct?                            6   issues arising from the potential oncogenic risks
 7      A. Correct.                                          7   posed by pesticides to the American population.
 8      Q. You indicated in your expert report that          8           In one of those hearings, the
 9   you had been in contact with Dr. Aaron Blair,           9   subcommittee asked for testimony from the National
10   correct?                                               10   Cancer Institute. I called up the National Cancer
11      A. Correct.                                         11   Institute and asked them who they would be able and
12      Q. And you said that you considered him to          12   willing to designate to come and testify before the
13   be a colleague of yours; is that right?                13   subcommittee on the program and roles of the
14      A. Correct.                                         14   National Cancer Institute relative to understanding
15      Q. How is Dr. Blair a colleague of yours?           15   the cancer use associated with use of and exposure
16      A. When we were conducting oversight in the         16   to pesticides. The NCI designated Dr. Aaron Blair.
17   Subcommittee on Department of Operations Research      17           So he came to the subcommittee, presented
18   and Foreign Agriculture on a variety of pesticide      18   testimony. There was some follow-up questions that
19   issues -- back in that era, as you may remember, it    19   I had to submit to him on behalf of the
20   was the first term of the new Reagan presidency.       20   subcommittee, that he answered. And I stayed in
21   The new political appointees in EPA included a         21   touch with Dr. Blair ever since. I only met with
22   gentleman named Dr. John Todhunter, who was            22   him, over the whole span of time, maybe two or three
23   advocating some substantial changes in EPA pesticide   23   times, but I talked with him many more times or
24   regulatory policy and risk assessment standards        24   exchanged emails with him.
25   applicable to the pesticide controversies of the       25           So he was one of the people that I had a



                                                                                                                  23
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 25 of 100
                                                  CONFIDENTIAL

                                             Page 90                                                     Page 91
 1   high regard for, and I knew he was very                 1   Thursday. I don't remember exactly the day of the
 2   knowledgeable on the activities of the National         2   week, but he said that I could call him on Sunday at
 3   Cancer Institute relative to pesticides. So over        3   his house. And so I did. And I had a conversation
 4   the years, if some issue came up about an NCI study     4   about the basis for the working group classifying
 5   on pesticides, I'd just call him up or email him,       5   glyphosate as a probable carcinogen.
 6   and he'd answer my question. That's why I consider      6      Q. You're aware that the working group
 7   him a professional colleague.                           7   classified glyphosate, the active ingredient, as a
 8      Q. So you called him -- you called Dr. Blair         8   probable human carcinogen, not glyphosate-based
 9   with respect to the expert report you were preparing    9   formulations, correct?
10   on behalf of Mr. Johnson, right?                       10      A. No, I'm not aware of that. That's a
11      A. No. No. I -- I -- when I read the news           11   nonaccurate characterization of what an IARC review
12   about the classification of glyphosate and             12   is. They look at all of the published data on the
13   glyphosate-based herbicides as a probable human        13   active ingredient by itself as well as any published
14   carcinogen by IARC in March of 2015, as I explain in   14   data on the use of glyphosate-based herbicides.
15   my report, that was as -- even more surprising to me   15           If you read their monograph, you will see
16   than apparently it was to Monsanto.                    16   extensive discussion of the epidemiological
17           And so I downloaded the Lancet story,          17   literature and data, which of course is exclusively
18   which was where the results were originally            18   on glyphosate-based herbicides, because no one has
19   released, and looked at the membership of the          19   ever to my knowledge sprayed straight glyphosate in
20   working group and saw that Aaron was the chair of      20   an agricultural setting.
21   it. So I sent him an email and said, "Can I talk to    21           And also the working group placed
22   you about this? This is just really surprising,        22   considerable weight on the several genotoxicity
23   shocking news."                                        23   studies collected with glyphosate-based herbicides.
24           I think I sent that email on the Friday        24      Q. So as an expert for Mr. Johnson, sitting
25   after the release. I think the release was on a        25   here today, your expert opinion is that the IARC

                                             Page 92                                                     Page 93
 1   Monograph 112 classified glyphosate-based herbicides    1   working on the monograph, which as you know, it's a
 2   as probably carcinogenic; is that your opinion?         2   much longer document that came out many months after
 3           MR. LITZENBURG: Objection to form.              3   the release of the actual classification decision
 4           THE WITNESS: Yes. That's my opinion.            4   and the short paper and the Lancet oncology journal.
 5      The -- it's very clear that the classification       5   And it wasn't necessary for Dr. Blair to explain
 6      by IARC of all of the pesticides that they           6   that aspect of their review to me. That is common
 7      reviewed then and all of the ones that they have     7   knowledge among anyone that assesses or follows the
 8      done historically refer to the active ingredient     8   scientific literature or, for that matter,
 9      as well as the formulated products in which the      9   regulatory decision making. People understand the
10      active ingredient is actually sprayed.              10   difference between the study conducted on a pure
11           From the perspective of IARC, their            11   pesticide active ingredient relative to a study
12      responsibility is to assess the potential cancer    12   conducted on a formulated product. That's -- that's
13      risk for the use of formulated, ready-to-use        13   just part of what is done, and people understand the
14      herbicides, but of course they have to rely on      14   distinction.
15      many of the studies done just on the active         15      Q. How much time did you spend reviewing
16      ingredient. So it's really -- it's not accurate     16   IARC Monograph 112?
17      or appropriate to say that IARC's classification    17      A. I think I've read it twice, three or four
18      was solely in reference to 100 percent pure         18   hours total.
19      glyphosate active ingredient.                       19      Q. When was the last time you read it?
20   BY MR. COPLE:                                          20      A. Probably in early December, so three
21      Q. Did Dr. Blair tell you in your                   21   months ago.
22   conversations with him in 2015 about Monograph 112     22      Q. So just to be clear, your testimony is
23   that IARC had concluded that glyphosate-based          23   that the monograph itself states that IARC has
24   herbicides were probably human carcinogens?            24   classified as a probable human carcinogen, not only
25      A. Well, at the time, they were still               25   glyphosate the ingredient, but also glyphosate-based



                                                                                                                  24
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 26 of 100
                                                  CONFIDENTIAL

                                             Page 94                                                     Page 95
 1   herbicides?                                             1      Q. What is this common knowledge based on?
 2          MR. LITZENBURG: Objection to form. The           2   What do you base the common knowledge on that when
 3     document speaks for itself.                           3   IARC classifies an active ingredient as probably a
 4          THE WITNESS: IARC monographs classified          4   human carcinogen, that it also is classifying
 5     certain chemicals relative to available evidence      5   glyphosate-based herbicides as probably human
 6     on their potential to cause cancer in humans.         6   carcinogens?
 7     They report those results by naming the               7            MR. LITZENBURG: Objection to form.
 8     chemical -- benzene, glyphosate, diazinon,            8            THE WITNESS: If I remember correctly, I
 9     2,4-D, acrylamide. They don't -- they don't           9      actually think that issue came up in our hearing
10     refer to brand-name products. They don't refer       10      in 1981 or 1982 with Dr. Blair. This is -- this
11     to the form that the active ingredient or the        11      is an aspect of pesticide use and risk and risk
12     chemical of interest is actually introduced into     12      assessment that it's just -- it's just common
13     commerce or used in the real world.                  13      knowledge that what -- what ultimately is
14          It is common knowledge that if IARC             14      important is the chemical to which people are
15     classifies glyphosate active ingredient as a         15      exposed, and so there -- there -- it's a -- it's
16     probable human carcinogen, that it has also          16      a -- it's really a -- to try to separate them in
17     classified glyphosate-based herbicides as an         17      the -- in the IARC classification or review
18     active ingredient -- as a probable human             18      is -- is not appropriate.
19     carcinogen. And as I said earlier, some of the       19   BY MR. COPLE:
20     scientific data that the working group relied on     20      Q. What about the EPA classification and
21     was -- reflected the impacts of use of and           21   review of active ingredients? Does EPA do the same
22     exposure to glyphosate-based herbicides.             22   thing, in your opinion?
23   BY MR. COPLE:                                          23      A. No. The EPA -- the EPA data
24     Q. Does the monograph say that?                      24   requirements, the vast majority of them are based on
25     A. Yeah. Yes.                                        25   studies using the pure active ingredient. All of


                                             Page 96                                                     Page 97
 1   the long-term cancer studies, the vast majority of      1      A.   Correct.
 2   the genotox studies, the vast majority of the           2          MR. LITZENBURG: Objection to form.
 3   toxicological database that's relevant to this case     3   BY MR. COPLE:
 4   has been done using the pure active ingredient          4      Q. And IARC conducts its review to determine
 5   glyphosate.                                             5   whether there is a hazard involving a potential
 6           This is one of the major reasons why            6   carcinogenic property of a chemical, correct?
 7   scientists around the world are much more concerned     7      A. Correct.
 8   about real-world exposures and risks, because people    8      Q. And IARC, in making its determination of
 9   in the real world apply a formulated                    9   a hazard assessment, does not do, as you put it, a
10   glyphosate-based herbicide which is -- behaves         10   real-world risk assessment, correct?
11   different in the environment and is more toxic than    11          MR. LITZENBURG: Objection to form.
12   pure glyphosate.                                       12          THE WITNESS: Correct.
13           So the EPA does very limited testing on        13   BY MR. COPLE:
14   formulated products and is well aware that many        14      Q. Did you keep the email you sent to
15   scientific bodies, scientists are encouraging it to    15   Dr. Blair in 2015?
16   expand its testing, particularly in a case like        16      A. No.
17   glyphosate-based herbicides where there's              17      Q. Did Dr. Blair respond to you after you
18   substantial data in the open, peer-reviewed            18   emailed him?
19   literature showing increased toxicity, more serious    19      A. Yeah. He sent me a one- or two-line
20   adverse effects when an organism is exposed to the     20   email, said have time to talk to you midday on
21   formulated product compared to the active              21   Sunday, and gave me his phone number.
22   ingredient.                                            22      Q. Since that exchange of emails, have you
23      Q. IARC does not itself test active                 23   continued to communicate by email with Dr. Blair?
24   ingredients to determine whether there is a            24      A. Once.
25   carcinogenicity hazard, correct?                       25      Q. When did that happen?



                                                                                                                  25
                           TSG Reporting - Worldwide                877-702-9580
       Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 27 of 100
                                                  CONFIDENTIAL

                                              Page 98                                                    Page 99
 1      A. About -- it would be mid-December, before         1   Dr. Blair?
 2   I filed my expert report. I had read in some of the     2       A. No.
 3   voluminous media coverage and scientific debate         3       Q. Did Dr. Blair email you back in December
 4   about the IARC decision that IARC had released an       4   when you contacted him?
 5   updated version of Monograph 112. I wondered if the     5       A. Just to set up the time to call.
 6   updated version included new data or changed            6       Q. Did you keep the email that you sent to
 7   anything in particular that I should know about.        7   Dr. Blair?
 8           So I emailed Dr. Blair and asked him if I       8       A. I don't -- I don't think so. I'll be
 9   could give him a call, and we set up a time. And I      9   glad to look in my computer and see if I can find
10   called him, and he told me that the changes that had   10   it.
11   been made in the IARC Monograph 112 were formatting,   11            MR. COPLE: Let's mark this as Exhibit --
12   typos, and some corrections in some of the             12       I think we're up to 5.
13   references, but there was no substantive change in     13            (Benbrook Exhibit Number 5 is marked for
14   the monograph.                                         14       identification.)
15      Q. Did you talk about anything else with            15   BY MR. COPLE:
16   Dr. Blair on that call?                                16       Q. I'm handing you, Dr. Benbrook, what's
17      A. I think I asked him how he was holding up        17   been marked Exhibit 5 for the deposition. It says
18   to the criticism that he had been getting, and he      18   it's Defendant Monsanto's Notice of Videotaped
19   said that they -- he and IARC were weathering the      19   Deposition of Dr. Benbrook Via Deposition Subpoena.
20   storm.                                                 20            Have you seen this document before?
21      Q. How long was the conversation?                   21       A. Yes. Well, I received a version -- I
22      A. Twelve minutes, 15 minutes, something            22   received a document that looks like this. I haven't
23   like that.                                             23   had a chance to read it.
24      Q. Did you discuss the Agricultural Health          24            MR. LITZENBURG: Objection. Defense
25   Study that was released in December, 2017, with        25       counsel specifically asked us to accept the


                                            Page 100                                                   Page 101
 1      subpoena on behalf of Dr. Benbrook, and we have      1      made an effort to locate documents that I still
 2      filed responses to it.                               2      had in my possession that seemed responsive to
 3   BY MR. COPLE:                                           3      what was being requested, yes.
 4      Q. If you go to the top of 3 on Exhibit 5.           4   BY MR. COPLE:
 5      A. In this?                                          5      Q. And what did you do with those that you
 6      Q. Yes, sir. About four or five pages in.            6   found that you thought were responsive?
 7      A. What paragraph number?                            7      A. I found a declaration that I wrote, and I
 8      Q. There's a list of numbered paragraphs.            8   provided it to the counsel.
 9      A. Yes, I have it.                                   9      Q. Did you find any communications, either
10      Q. The first question I have, have you seen         10   to or from any of the various individuals that are
11   any of these paragraphs in any form, either this       11   listed in some of the numbered paragraphs,
12   document or something similar, given to you by         12   specifically Paragraph 9 and Paragraph 10,
13   counsel for Mr. Johnson?                               13   Paragraph 11, Paragraph 12, Paragraph 13? There's a
14      A. I think -- I believe it was Mr. Travers          14   lot of people.
15   sent me a document that I haven't compared to see if   15      A. A lot of people. None that are
16   there's any changes, but, yeah, this was sent to me.   16   responsive to what was being asked about, which is
17      Q. Did you review all of these different            17   obviously this case, glyphosate.
18   paragraphs that were in the whatever the similar       18      Q. Did you have any -- did you find
19   document was that Mr. Travers sent you?                19   documents representing any communications by you to
20      A. Yes, I did.                                      20   or from any of these individuals?
21      Q. Did you confirm whether you had documents        21           MR. LITZENBURG: The same as original,
22   that matched up with any of these categories?          22      aware of formal responses and objections to this
23           MR. LITZENBURG: The same objection.            23      attachment.
24      Responding formally to subpoena.                    24           THE WITNESS: I didn't locate any.
25           THE WITNESS: I read through this, and I        25   BY MR. COPLE:



                                                                                                                 26
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 28 of 100
                                                  CONFIDENTIAL

                                            Page 102                                                    Page 103
 1      Q. Does that include Dr. Blair?                      1   Regulation Section 158.500?
 2      A. Correct.                                          2       A. Please put it in front of me, and I'll
 3      Q. You looked for email communication                3   let you know.
 4   between you and him in December?                        4           MR. COPLE: Let's mark this.
 5      A. I did, and I could not find any.                  5           (Benbrook Exhibit Number 6 is marked for
 6      Q. Have you ever done a label review for a           6       identification.)
 7   pesticide?                                              7   BY MR. COPLE:
 8      A. Yes.                                              8       Q. All right, Dr. Benbrook. Exhibit 6 is
 9      Q. For who?                                          9   the Code of Federal Regulation part that I just
10      A. For many purposes, many projects, many           10   referenced to you. My question is, did you review
11   clients.                                               11   it in connection with your work in compiling your
12      Q. Have you done a label review for EPA, for        12   expert report for Mr. Johnson?
13   a pesticide?                                           13       A. This is the Standard Part 158 data
14      A. At the request of EPA and being paid by          14   requirements, and yes, this was among the documents
15   EPA? Is that what you're asking?                       15   that I reviewed and have worked with for 30 years.
16      Q. Yes, sir.                                        16       Q. All right. Now, this outlines a number
17      A. No.                                              17   of testing, and the first thing is the acute
18      Q. So you have not been involved working            18   testing, correct?
19   with OPP as it would carry out a label review for a    19       A. Yes, sir.
20   registered or pending registration for a pesticide?    20       Q. There are also columns on the table on
21      A. At their request?                                21   the right side that talk about whether testing is
22      Q. Yes. Either with them or for them.               22   conducted on technical grade active ingredient or
23      A. I have not.                                      23   end use of the product or both; is that right?
24      Q. In connection with preparing your expert         24       A. Correct.
25   report, have you reviewed Title 40 Code of Federal     25       Q. What's the difference between technical

                                            Page 104                                                    Page 105
 1   grade AI and end-use product?                           1   believe every single Monsanto, Roundup, or other
 2      A. Technical grade AI is what we've been             2   brand-name herbicide, has had these six different
 3   referring to as a hundred percent pure glyphosate or    3   acute toxicity tests done, but I would suspect a
 4   just glyphosate, and end-use product is a formulated    4   significant number of them would have them done.
 5   herbicide as sold to farmers, applicators, the          5      Q. Are you aware that Ranger Pro had six
 6   general public, which would include various             6   different acute toxicity tests conducted on it?
 7   surfactants and adjuvants.                              7           MR. LITZENBURG: Object to form.
 8      Q. So for a registered pesticide active              8           THE WITNESS: I didn't look at that
 9   ingredient, under this table, there would be eight      9      specific aspect of the Ranger Pro database. No.
10   different types of acute toxicity tests done on an     10      I just don't know.
11   AI, correct?                                           11   BY MR. COPLE:
12      A. Well, let's count them. Correct.                 12      Q. Do you know what the acute toxicity
13      Q. For the end-use product, there would be          13   six-pack is?
14   six different types of acute toxicity tests that are   14      A. It's these studies.
15   covered on that, on the formulated product, correct?   15      Q. And you're not aware as part of your work
16      A. Yes, sir.                                        16   in coming up with your expert opinions whether the
17      Q. And this would be done in terms of               17   six-pack tests were required and done for Ranger
18   testing for acute toxicity on every glyphosate-based   18   Pro?
19   herbicide formulation that is reviewed and approved    19      A. I fully expect that they were done either
20   by EPA, right?                                         20   on Ranger Pro or another brand-name product that had
21      A. Well, there are many very modest changes         21   such a similar formulation, similar surfactants and
22   in some labels, and I am aware that Monsanto and       22   adjuvants, that EPA agreed with Monsanto in a
23   other companies request a waiver of conducting a       23   request to waive the six-pack for a minor change in
24   fresh set of acute toxicity studies when there's a     24   a -- in a formulation or a label.
25   very minor change in a formulation. So I don't         25      Q. Are you saying that your review of the



                                                                                                                  27
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 29 of 100
                                                  CONFIDENTIAL

                                            Page 106                                                    Page 107
 1   registration record showed that Monsanto had            1   change in a formulation; but as I testified earlier,
 2   requested a waiver of the six-pack for Ranger Pro?      2   it wouldn't surprise me if a thorough review of the
 3      A. No. That's not what I testified.                  3   registration file of the 50-plus, brand-name,
 4      Q. Okay. Did you review the registration             4   glyphosate-containing herbicides registered by
 5   file for Ranger Pro?                                    5   Monsanto, if a few of them did not have a fresh set
 6      A. No.                                               6   of six-pack data associated with them because of
 7      Q. Now, the six-pack testing that is                 7   relatively minor and insignificant changes in the
 8   required for a herbicide formulation like Ranger Pro    8   formulation.
 9   tests acute toxicity on oral route of exposure,         9      Q. But you have no information on whether
10   right?                                                 10   there was any waiver involved with Ranger Pro?
11      A. Among others, yes.                               11      A. I didn't -- I didn't conduct a
12      Q. And dermal?                                      12   comprehensive assessment of the six-pack study
13      A. Yes.                                             13   requirements across the 50-plus glyphosate herbicide
14      Q. Inhalation?                                      14   labels, all of which have been changed on a fairly
15      A. Correct.                                         15   regular basis, certainly every other year or two or
16      Q. Skin?                                            16   three times a decade. That would be an enormous
17      A. Yes.                                             17   number of changes.
18      Q. Eye irritation?                                  18      Q. These acute toxicity tests the EPA
19      A. Correct.                                         19   requires for herbicide registration are done over
20      Q. Skin sensitization?                              20   various timeframes in order to mimic different
21      A. Yes.                                             21   exposure conditions that might result to humans
22      Q. This would be required for any herbicide         22   during different types of uses, correct?
23   that is being reviewed for registration or renewal     23           MR. LITZENBURG: Objection to form.
24   purposes by OPP, correct?                              24           THE WITNESS: I don't understand the
25      A. As I said, certainly any significant             25      question.

                                            Page 108                                                    Page 109
 1   BY MR. COPLE:                                           1   BY MR. COPLE:
 2      Q. The tests are carried out under different         2      Q. What else is in the regulations of EPA
 3   timeframes in order to try and mimic those              3   that says there are other factors besides the acute
 4   real-world conditions in which humans might be          4   toxicity testing?
 5   exposed?                                                5      A. Well, they would look at the method of
 6      A. You're referring to the exposure time             6   application, the equipment used, the volumes used,
 7   period?                                                 7   the concentration of the active ingredient, the
 8      Q. Yes.                                              8   subacute toxicity, evidence of any reproductive
 9      A. Yes. Correct.                                     9   effects. There would be a number of factors that
10      Q. And acute toxicity studies are used to           10   EPA would take into account in determining the
11   determine the warning information that's listed on     11   personal protective equipment that is required on
12   the product label with respect to each formulated      12   any given label.
13   product, right?                                        13      Q. And it's EPA that makes this
14      A. Correct.                                         14   determination as to what PPE, personal protective
15      Q. The acute toxicity studies also are used         15   equipment, must be on the label based on the facts
16   by EPA to determine what the personal protective       16   you just mentioned, right?
17   equipment is that should be listed on the product      17      A. Well, when a pesticide manufacturer like
18   label, correct?                                        18   Monsanto submits an application for a new
19           MR. LITZENBURG: Form.                          19   registration of a pesticide like glyphosate, let's
20           THE WITNESS: It's certainly one of the         20   say, Ranger Pro, for example, purposes -- is that
21      components of the overall toxicology                21   acceptable? We talked about Ranger Pro as an
22      exposure-related database that EPA will take        22   example?
23      into account in making those judgments. It's        23      Q. We can talk about Ranger Pro, but my
24      not the sole -- it's not the sole basis for PPE     24   question is more general. EPA makes the
25      decisions.                                          25   determination as what goes on the label about PPE,



                                                                                                                  28
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 30 of 100
                                                 CONFIDENTIAL

                                           Page 110                                                   Page 111
 1   correct?                                               1   EPA, yes.
 2      A. Not entirely. The companies, in their            2      Q. There is also subchronic testing required
 3   proposed label or amendments to the label, will        3   by EPA for each of the active ingredients for a
 4   place in that proposal, in that application to EPA     4   pesticide, right?
 5   the PPE that they feel is necessary. Sometimes the     5      A. Correct.
 6   EPA will accept those judgments and not require any    6      Q. What does that consist of?
 7   additional PPE; and in other cases EPA, will engage    7      A. I assume we're going to -- are we going
 8   in a dialogue with the company about the potential     8   to work through this? Does this document --
 9   need for additional PPE, which is often one of the     9      Q. You can refer to the document, or you can
10   many issues that require a lot of interaction back    10   just tell me what your understanding is.
11   and forth between a pesticide registrant and the      11      A. Well, subchronic -- there are a variety
12   EPA. But at the end of the day -- at the end of the   12   of subchronic tests that assess the reproductive,
13   day, the EPA certainly has the authority to require   13   metabolic, physiological, developmental effects of
14   additional PPE if it feels that such additional       14   pesticides. There are certainly -- I think there's
15   protective equipment is necessary.                    15   substantially more than six, and certainly in
16      Q. EPA has the final say, correct?                 16   current data requirements -- there were fewer back
17           MR. LITZENBURG: Object to form.               17   in the day when glyphosate was first registered by
18           THE WITNESS: Correct.                         18   EPA in the mid to the late '70s, but, yeah, there
19   BY MR. COPLE:                                         19   are a number of subchronic testing requirements.
20      Q. And EPA has the enforcement authority on        20      Q. And "subchronic" means what?
21   the FIFRA to enforce the label requirements for any   21      A. Typically, seven -- exposures that might
22   registered manufacturer of herbicide, correct?        22   be expected to last from several days to a few
23      A. Well, of course EPA delegates the               23   weeks.
24   authority to the states and Indian tribes, but        24      Q. Up to 90 days, in some cases?
25   ultimately, the authority initially rests with the    25      A. Yes. A lot of subchronic studies are 90

                                           Page 112                                                   Page 113
 1   days.                                                  1   studies were conducted by IBT and were later judged
 2      Q. It could be 21 days, could be 28 days,           2   to be either invalid or fraudulent and had to be
 3   could be up to 90 days?                                3   repeated. That was in the early history of
 4      A. Correct.                                         4   glyphosate.
 5      Q. And subchronic testing would have been           5      Q. You're talking about the IBT laboratory
 6   done for glyphosate-based formulations by EPA's        6   fraudulent activity, correct?
 7   requirement, correct?                                  7      A. Correct.
 8      A. Most of the subchronic testing was almost        8      Q. That was fraud, or alleged fraud, that
 9   certainly done on the active ingredient. There are     9   was committed by a laboratory that many
10   probably a few subchronic tests that have been        10   manufacturers and EPA itself used, correct?
11   conducted on formulated product, but it would be      11      A. Many, many different manufacturers used
12   a -- it would be a small fraction of the total        12   the IBT laboratory. Correct.
13   subchronic database.                                  13      Q. This occurred to me at the last break --
14      Q. But all subchronic testing would be             14   if you need a break, Doctor --
15   prescribed by EPA, would be able to determine what    15      A. I just want to get more water. I don't
16   subchronic testing it wants from the registrant,      16   want to slow things down. We've got 14 hours to get
17   correct?                                              17   through.
18      A. Correct.                                        18      Q. I'm just reminding you, if you need a
19      Q. In forming your opinions for your expert        19   break at any time, that's fine.
20   report, you do not have any information that          20          Let me go back, to be sure the record is
21   Monsanto did not conduct all the necessary            21   clear about what your views are with respect to
22   subchronic testing that EPA required, right?          22   subchronic testing.
23      A. No. I mean, that was not a factor, a            23          You have no information suggesting to you
24   significant factor in my report, other than just      24   that the subchronic testing for glyphosate or
25   acknowledging that most of the initial subchronic     25   glyphosate formulation wasn't complied with by



                                                                                                                29
                           TSG Reporting - Worldwide               877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 31 of 100
                                                  CONFIDENTIAL

                                            Page 114                                                    Page 115
 1   Monsanto as dictated by EPA, right?                     1   the two animal models, rats and mice, that EPA
 2           MR. LITZENBURG: Object to form.                 2   requires is to evaluate long-term carcinogenicity
 3           THE WITNESS: Correct. And in                    3   with respect to the active ingredient, correct?
 4      particular, after they replaced the early batch      4      A. Correct.
 5      of studies done by IBT.                              5      Q. And those tests were required by EPA for
 6   BY MR. COPLE:                                           6   glyphosate, and they were done for glyphosate,
 7      Q. Which all manufacturers or federal                7   correct?
 8   agencies that have used IBT were required to do for     8      A. Yes.
 9   their particular registrations, right?                  9      Q. EPA, according to its regulations and
10      A. That is correct.                                 10   guidance, does not require chronic animal
11      Q. There's also chronic testing that's              11   carcinogenicity animal bioassay testing to be done
12   required by OPP for pesticide registration, correct?   12   on formulated products, right?
13      A. Correct.                                         13          MR. LITZENBURG: Object to form.
14      Q. And chronic testing is not just a                14          THE WITNESS: No, it does not.
15   different nomenclature from subchronic. It's an        15   BY MR. COPLE:
16   actual different type of test that's required,         16      Q. So that would be the case for Ranger Pro
17   right?                                                 17   or for Roundup, as well; EPA would not have required
18      A. Correct.                                         18   long-term carcinogenicity testing on formulated
19      Q. And EPA requires oral chronic testing in         19   product, right?
20   two types of rodents, right?                           20      A. It certainly wouldn't typically require
21      A. Correct.                                         21   them, and I'm not aware that they ever did require
22      Q. And rats and mice are the typical                22   them.
23   preferred animal models?                               23      Q. There are two long-term animal bioassays
24      A. Correct.                                         24   required by EPA to evaluate carcinogenicity of the
25      Q. Part of the chronic toxicity testing in          25   active ingredient glyphosate, right?

                                            Page 116                                                    Page 117
 1      A. Yes.                                              1   Monsanto, right?
 2      Q. Do you know sitting here today how many           2      A. Correct.
 3   long-term carcinogenicity tests in animal models        3      Q. You talked at some length in your expert
 4   have been done by registrants and submitted to EPA?     4   report about the 1983 oncogenicity study in mice for
 5      A. I think it's -- it's pushing ten now.             5   glyphosate, correct?
 6   There's a -- yeah, there's a substantial number         6      A. Yes.
 7   beyond the ones that were conducted and submitted by    7      Q. And that study is one of the three that
 8   Monsanto.                                               8   was done by Monsanto, right?
 9      Q. Would you agree it's 14?                          9      A. Correct.
10           MR. LITZENBURG: Object to form.                10      Q. And that study is one of the maybe ten or
11           THE WITNESS: I -- I can definitely look        11   perhaps as many as 14 that were done by all
12      up and find that number. I have no reason to        12   registrants combined, correct?
13      argue with you if you represent that is the         13      A. Yes, sir.
14      correct number.                                     14      Q. EPA also requires developmental and
15   BY MR. COPLE:                                          15   reproductive testing to be done on active
16      Q. Are you aware that out of the 14, or             16   ingredients, right?
17   whatever the number is -- and you agree it's at        17      A. Yes, sir.
18   least ten -- but you're aware that out of the ten to   18      Q. And that testing was done with respect to
19   14 long-term carcinogenicity tests in animal models    19   glyphosate?
20   that only three were conducted by Monsanto?            20      A. Over the years, yes, sir.
21      A. The original IBT, the '93 BioDynamic, and        21      Q. Are you aware of what the three tests are
22   the new rat study, so three, yep.                      22   that EPA requires for developmental and reproductive
23      Q. So the majority of registrant testing of         23   testing of active ingredients in pesticides?
24                                                          24      A. I don't remember the methodological
     glyphosate for long-term carcinogenicity in animal
25                                                          25   details, no, but I know where to find them.
     models has been done by companies other than



                                                                                                                  30
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 32 of 100
                                                  CONFIDENTIAL

                                            Page 118                                                    Page 119
 1      Q. You would have heard of the bacterial             1   146 cell testing studies were done by registrants in
 2   reverse-mutation assay? Do you recall that?             2   order to comply with EPA registration, review, and
 3      A. You're speaking about the mutagenicity            3   approval?
 4   aspect?                                                 4           MR. LITZENBURG: Object to form.
 5      Q. Yes, I am.                                        5           THE WITNESS: No, I'm not aware of that
 6      A. Okay. Yeah, that would be one of them.            6      total number, but glad to know it.
 7      Q. And it would include the in vitro                 7   BY MR. COPLE:
 8   mammalian cell assay?                                   8      Q. You wouldn't be aware that Monsanto
 9      A. Like I said, I would want to go and refer         9   conducted around 33 or 34 of those 140 or so cell
10   to the table and make sure that you're accurately      10   tests?
11   identifying the test organisms and the names. I        11           MR. LITZENBURG: I object to all this
12   don't have that memorized.                             12      testimony.
13      Q. Okay. Do you recall if it would require          13           THE WITNESS: I wouldn't -- I wouldn't
14   in vivo cytogenetics testing?                          14      have been able to identify the exact number, but
15      A. Certainly tests that would fall in that          15      I would have guessed about that many.
16   category, yes.                                         16   BY MR. COPLE:
17      Q. So all of these category of testing,             17      Q. Are you an expert on acute toxicity
18   assuming that I am describing them to you correctly,   18   testing?
19   Dr. Benbrook, would have been required by EPA for      19      A. No, sir.
20   glyphosate as a condition of approving the             20      Q. How about subchronic testing?
21   registration, right?                                   21      A. No.
22      A. Correct. And those study requirements            22      Q. How about chronic toxicity?
23   and the methodologies used have evolved with the       23      A. No.
24   science over the years.                                24      Q. And that would include long-term
25      Q. Are you aware that over the years, that          25   carcinogenicity?

                                            Page 120                                                    Page 121
 1      A. Correct.                                          1   science that you previously described as
 2      Q. EPA also requires testing for active              2   self-taught?
 3   ingredients on metabolism and pharmacokinetics; is      3      A. Sure, I'll accept that characterization.
 4   that right?                                             4      Q. And dermal penetration is also a testing
 5      A. Yes, sir.                                         5   that's required for active ingredient to pesticides
 6      Q. Do you have expertise on metabolism or            6   by EPA, right?
 7   pharmacokinetics or what I think is referred to in      7      A. I -- I didn't review any thermal
 8   your report as "ADME"?                                  8   penetration.
 9      A. I have never conducted those types of             9      Q. Dermal.
10   laboratory studies, no, sir.                           10      A. Oh, dermal. Oh, yes, of course.
11      Q. And ADME would be absorption and                 11      Q. I actually think I said "dermal."
12   distribution and metabolism and excretion?             12      A. I misheard you. My apologies. So
13      A. Correct.                                         13   restate the question.
14      Q. That's not an area of your expertise?            14      Q. Yes. EPA also required dermal
15      A. Well, as I have said before, I don't             15   penetration studies for active ingredients in
16   conduct the studies in the laboratory, but I           16   pesticides?
17   certainly am qualified to read the results of          17      A. Yes, they do.
18   studies and understand the interpretation of them as   18      Q. So that would also have been required and
19   explained in various regulatory documents, and to      19   done by Monsanto to EPA's satisfaction?
20   the extent that they play -- results from ADME         20      A. Correct.
21   studies play a role in the risk assessment process     21      Q. There's also special testing which might
22   and regulatory decisions, I'm -- I'm very              22   include such things as immunotoxicity testing; is
23   comfortable and familiar with the science at that      23   that right?
24   level.                                                 24      A. Yes. There's a number of other often
25      Q. Is this one of the areas regarding               25   more specialized or targeted studies that EPA ends



                                                                                                                  31
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 33 of 100
                                                  CONFIDENTIAL

                                            Page 122                                                    Page 123
 1   up requesting pesticide registrants to conduct.         1   pesticide residues in food or in the tolerance
 2      Q. And if EPA requests immunotoxicity                2   setting process established by the Food Quality
 3   testing, for example, on glyphosate, any registrant     3   Protection Act in 1996 is a reasonable certainty of
 4   wanting glyphosate to be approved as an active          4   no harm.
 5   ingredient in pesticide would have to do that to        5      Q. And that takes into account, in addition
 6   EPA's satisfaction, right?                              6   to the various testing that you've been talking
 7      A. Well, if EPA insisted on it and expressed         7   about right now under this regulation, other aspects
 8   to the company that in the absence of the study,        8   of the use of a pesticide, in terms of economics, in
 9   they would either not grant a new registration or       9   terms of the use and the benefit of the pesticide,
10   cancel a registration because of a data gap.           10   correct?
11   There's many times that EPA asks a company for         11      A. The FIFRA standard, unreasonable adverse
12   studies when the company disagrees and ends up not     12   effects on man and the environment, does; but the
13   doing the study. So it's not necessarily just          13   reasonable certainty of no harm standard is
14   because EPA asks that the study gets done. There's     14   generally referred to as health-based standard that
15   certainly examples of that in the record of this       15   does not include a balancing of risk and benefit.
16   case.                                                  16   So in the first case, the answer to your question is
17      Q. Under FIFRA, in order to meet the                17   yes; but in reference to the Food quality Protection
18   standard for EPA to approve a registration for a       18   Act, the answer is no.
19   pesticide, there is a specific language standard       19      Q. EPA may want testing on how well -- how
20   that's used. Are you familiar with that?               20   efficacious a pesticide is, correct?
21      A. Yes.                                             21      A. EPA, in the early days, did require
22      Q. What is that?                                    22   companies to submit efficacy data, but that data
23      A. Unreasonable adverse effect on man or the        23   requirement for new registrations or label
24   environment is the standard, the basic standard in     24   amendments was dropped many years ago, and EPA does
25   FIFRA, and the newly established standard for          25   not routinely carry out a use and benefits


                                            Page 124                                                    Page 125
 1   assessment for either new registrations or label        1   exposures would have to be conducted to EPA's
 2   amendments for existing registered products.            2   satisfaction by a registrant as a condition of
 3      Q. Any EPA required product performance              3   registration or reregistration approval by EPA,
 4   testing would have to have been done by a registrant    4   right?
 5   to EPA's satisfaction in order to be approved for       5      A. That would certainly be EPA's hope.
 6   registration or reregistration, right?                  6      Q. There's also environmental fate studies;
 7      A. Well, back in the day when they required          7   is that right?
 8   the studies, yes.                                       8      A. Yes, sir.
 9      Q. And EPA requires testing on potential             9      Q. What are those?
10   hazards to nontarget organisms, correct?               10      A. They're studies that are required to
11      A. Yes.                                             11   establish the physiochemical properties, the
12      Q. What's a nontarget organism?                     12   environmental fate of the pesticide once it's
13      A. It's any organism other than the pest            13   applied in the environment. These studies would
14   organism for which the manufacturers develops and      14   include such things as the soil half-life, the
15   markets the pesticide and for which a farmer or a      15   half-life on plant tissue, which would get at the
16   pest control operator applies the pesticide. So in     16   persistence of the pesticide and, hence, how long
17   the case of glyphosate-based herbicides, nontarget     17   residues might remain on food or in a cropping
18   organisms are anything that's alive that's not a       18   system where farmworkers that are harvesting a crop,
19   growing weed.                                          19   for example, might be exposed to it.
20      Q. So EPA would take into account, for              20           They entail a number of physical and
21   example, the potential exposure of pesticide           21   chemical properties that are required to apply
22   applicators for other persons that might be exposed    22   standard EPA models for estimating the risk of
23   to a pesticide?                                        23   groundwater, leaching into groundwater and
24      A. Correct.                                         24   groundwater contamination, which is, of course, an
25      Q. Any testing EPA requires for such                25   important part of the overall risk assessment of the



                                                                                                                  32
                           TSG Reporting - Worldwide                 877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 34 of 100
                                                  CONFIDENTIAL

                                            Page 126                                                    Page 127
 1   pesticide, because EPA -- especially in the case of     1       Q. What is that?
 2   herbicides, one of the primary routes of exposure to    2       A. That is the assessment of the fate of a
 3   human beings is through drinking water.                 3   pesticide when applied on a food crop, an agronomic
 4          So there is a quite substantial list of          4   crop from which something is being harvested that's
 5   these physical and chemical properties that need to     5   going either directly into the human food supply or
 6   be established in order to run the risk assessment      6   into the livestock sector by virtue of feeding to a
 7   models that EPA uses to establish expected levels in    7   pig, a cow, a chicken.
 8   surface and groundwater, potential risk to aquatic      8           The residue chemistry dataset that all
 9   organisms, amphibians, fish, birds, and people.         9   companies are required to submit prior to the EPA
10      Q. So EPA would require studies,                    10   approving a tolerance petition entails the
11   environmental fate studies on degradation?             11   information that the EPA needs to attract, not just
12      A. Yes, sir.                                        12   the level of the pesticide active ingredient that is
13      Q. And on metabolism?                               13   likely to remain in or on the harvested food stuff,
14      A. Yes.                                             14   but also the -- any breakdown products that would be
15      Q. And on mobility?                                 15   expected to be in or on the crop that might
16      A. Yes.                                             16   contribute to the toxicological profile or risk
17      Q. And on dissipation?                              17   profile from use of the pesticide.
18      A. Correct.                                         18       Q. In addition to crop residue testing and
19      Q. And as you said specifically groundwater         19   evaluation, EPA also requires pesticide testing on
20   monitoring, right?                                     20   spray drift, right?
21      A. An important -- important role of the            21       A. Yes, to a -- I mean, pesticide drift,
22   agency, yes, sir.                                      22   it's received -- it receives some focus. It's not a
23      Q. And also EPA would require testing               23   -- not a -- it hasn't traditionally been a major
24   regarding residue chemistry, correct?                  24   area of EPA evaluation.
25      A. Correct.                                         25           However, in the case of herbicides like

                                            Page 128                                                    Page 129
 1   dicamba, for example, that have had a long history      1       A. Well, Monsanto responded to and did
 2   of drift and triggering nontarget crop damage, the      2   testing over the years that was required by the
 3   EPA definitely requires studies to try to help the      3   agency to receive an answer on either registration
 4   agency and the registrants and farmers get a better     4   applications or tolerance petitions. It's an --
 5   handle on what the risks are and whether there's        5   it's an ongoing, iterative process that leads to the
 6   some way to mitigate the risks by altering the          6   regulatory agency recognizing some additional
 7   formulation, altering the application methods,          7   concern or question, which might then trigger an
 8   eliminating aerial application, or various other        8   additional data request or study, which sometimes
 9   proven and practical ways to reduce the risk of         9   the registrants will just do and submit to EPA, and
10   off-target movement of a herbicide.                    10   other times there's a dialogue among agency
11      Q. EPA requires spray drift testing to              11   scientists and registrant scientists to try to
12   characterize the droplet size or the spectrum of       12   figure out the best way to fill what the agency
13   droplet size of potential spray drift, right?          13   feels is a data gap.
14      A. For some pesticides, yes.                        14           So it's a -- certainly the standard data
15      Q. And EPA requires this testing so that an         15   requirements have to be fulfilled, but often that's
16   evaluation can be made in terms of whether a           16   not the end of the requirements placed on
17   potential detrimental effect on a nontarget organism   17   registrants to answer additional questions that
18   would be exceeded?                                     18   agency scientists have that they feel must be
19      A. That's a primary reason for them                 19   answered prior to then completing a risk assessment
20   requiring such data, correct.                          20   and reaching a determination that there are in fact
21      Q. In the case of all of these tests that           21   no unreasonable adverse effects on man or
22   are required by EPA regulation that you have been      22   environment associated with either an existing or
23   telling us about, in each instance, Monsanto and the   23   proposed use of a pesticide, or in the case of a
24   other registrants did the testing that EPA -- all of   24   tolerance petition, to establish a new tolerance or
25   the testing that EPA required for glyphosate, right?   25   increase an existing tolerance, whether now under



                                                                                                                  33
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 35 of 100
                                                  CONFIDENTIAL

                                            Page 130                                                   Page 131
 1   the new standard of the Food quality Protection Act     1   possession of that would assist or inform the EPA's
 2   there's a reasonable certainty of no harm.              2   assessment of the risk associated with a given,
 3      Q. Once this dialogue that you just                  3   already registered pesticide.
 4   described occurs between EPA and any registrant         4      Q. EPA enforces Section 6(a)(2)
 5   about testing or data requirements, EPA ultimately      5   requirements, right?
 6   decides what the agency wants the registrant to do      6      A. Yes, they do.
 7   by way of additional testing as a condition of          7      Q. Have you been involved in advising EPA in
 8   receiving ultimately registration approval by the       8   its enforcement of 6(a)(2)?
 9   agency, right?                                          9      A. No.
10      A. Well, certainly the EPA will communicate         10      Q. Have you been involved in assessing for
11   and impose additional data requirements on the         11   EPA whether 6(a)(2) submission requirements have
12   registrant as the agency feels necessary, but the      12   been met?
13   registrant also has an ongoing obligation to submit    13      A. No.
14   any new information that becomes available to the      14      Q. Now, IARC is part of the World Health
15   registrant, irrespective and independent of any data   15   Organization; is that right?
16   requirement from the agency through the Section        16      A. Yes, sir.
17   6(a)(2)(B) process.                                    17      Q. And the World Health Organization is an
18      Q. And EPA Section 6(a)(2) process is a             18   international body, but it is not a foreign
19   process that gives EPA the enforcement authority       19   regulator of pesticides or active ingredients in
20   over the continuing submission of new information,     20   pesticides, right?
21   correct?                                               21      A. I would agree with that characterization.
22      A. Not really. It's a -- it's a requirement         22      Q. So that would be by definition correct
23   on any registrant of a pesticide to submit to the      23   for IARC. IARC is not a regulator, either in the
24   agency in a timely way, and I think it's 90 days,      24   U.S. or anywhere where else in the world, right?
25   any new information that the registrant comes in the   25      A. Correct.

                                            Page 132                                                   Page 133
 1      Q. The current EPA determination on                  1   this case as a course of my normal tracking of
 2   glyphosate and carcinogenicity is that glyphosate,      2   developments.
 3   according to EPA's judgment, is not a carcinogen,       3           And as a matter of fact, I peer-reviewed
 4   right?                                                  4   a paper submitted to a scientific journal on the
 5      A. Correct.                                          5   plane coming here that is specifically about the
 6      Q. Are you familiar with the regulatory              6   procedural aspects of the overall European review of
 7   reviews and determinations made by foreign              7   glyphosate-based herbicides. In fact, I've
 8   regulators on the same question that EPA has            8   peer-reviewed three different papers now. It's
 9   decided, as to whether glyphosate is a human            9   something that a lot of people are writing about in
10   carcinogen?                                            10   the scientific community.
11      A. Well, some of them, yes.                         11       Q. Did you review the Canadian Pest
12      Q. Did you review them for purposes of              12   Management Regulatory Agency review in determination
13   formulating your opinions in your expert report,       13   of glyphosate and carcinogenicity?
14   which is now -- I think it's 4?                        14       A. No.
15      A. Exhibit 4. I didn't review the European          15       Q. Are you familiar with Canada's review and
16   reviews as part -- specifically part of this case.     16   determination?
17          As you know, glyphosate and Roundup-based       17       A. No, I'm not.
18   herbicides have been progressing through a European    18       Q. You're not aware that Canada has reviewed
19   Union reregistration process roughly comparable to     19   glyphosate and carcinogenicity and determined that
20   the reregistration review that's been going on in      20   it is not a human carcinogen?
21   EPA since, what, 2008 now? Several years, in any       21           MR. LITZENBURG: I object to testimony,
22   event. And I have kept up with and read a number of    22       Counsel.
23   documents and reports about the status and the         23           THE WITNESS: I just -- I already said I
24   issues and the consideration of the same cancer risk   24       was not -- I -- I am not aware of the most
25   assessment controversies that are at the heart of      25       recent action of the Canadian government on



                                                                                                                 34
                           TSG Reporting - Worldwide                 877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 36 of 100
                                                  CONFIDENTIAL

                                            Page 134                                                    Page 135
 1       glyphosate, so no, I don't know what they did.      1            THE WITNESS: That's not precisely what
 2       I didn't look at it as part of this case.           2      the German institute concluded. They concluded
 3   BY MR. COPLE:                                           3      that it's unlikely that glyphosate-based
 4       Q. Do you know what the Federal Institute           4      herbicides and glyphosate active ingredient
 5   for Risk Assessment is?                                 5      itself poses a significant cancer risk based on
 6       A. Pardon me?                                       6      the expected levels of exposure through the
 7       Q. Do you know what the Federal Institute           7      diet.
 8   for Risk Assessment is?                                 8   BY MR. COPLE:
 9       A. I believe that would be English                  9      Q. You're aware that the German institute
10   translation for the German regulatory authority that   10   took into account the IARC Monograph 112 in doing
11   was the rapporteur country for the EU review.          11   its review, correct?
12       Q. Are you familiar with that agency's             12      A. I'm sure that -- that -- I don't recall
13   review of glyphosate and potential carcinogenicity?    13   exactly the status of the German review as of
14       A. Well, not all 40,000 pages of it, but           14   March 2015. I don't believe it was done, and
15   certainly I've tracked the evolution of that review.   15   certainly I am aware that not only the German
16   I've look at some of the technical documents from      16   regulatory authority by virtue of its role as the
17   it, and I'm certainly generally aware of the process   17   rapporteur country for the EU, but all of the
18   and the data that the German regulatory authority      18   relevant and scientific bodies and other health
19   relied upon and, ultimately, the judgments that they   19   bodies that played a role in the EU review debated
20   made.                                                  20   at great length the IARC classification and what it
21       Q. And so if you're aware of the judgments,        21   meant relative to the decisions that the European
22   you're aware that that German regulatory institute     22   Union faced relative to the reregistration of
23   has determined that glyphosate is noncarcinogenic,     23   Roundup and glyphosate-based herbicides.
24   right?                                                 24      Q. And are you aware that IARC is the only
25            MR. LITZENBURG: Objection to form.            25   organization in the world that to date has

                                            Page 136                                                    Page 137
 1   determined that glyphosate is probably a carcinogen     1   on the routine or expected levels of exposure
 2   to humans?                                              2   through the diet, which would include drinking
 3            MR. LITZENBURG: I object to gross              3   water.
 4      misrepresentation.                                   4      Q. And do you know what the JMPR is?
 5            THE WITNESS: I'm not -- I didn't do a          5      A. It's the -- it's the operational
 6      comprehensive assessment of the regulatory           6   committee of the WHO that sets and reviews the codex
 7      position of agencies around the world. I --          7   internationally applicable pesticide tolerance
 8      I -- so I can't really answer that question.         8   levels. MRLs is what they call them.
 9   BY MR. COPLE:                                           9      Q. What does JMPR stand for?
10      Q. Well, if you didn't do a comprehensive           10      A. Joint pesticide management? I don't
11   look, did you look at Australia?                       11   remember the acronym.
12      A. No.                                              12      Q. And you're aware that JMPR also concluded
13      Q. New Zealand?                                     13   that exposure to glyphosate is unlikely to be a
14      A. No.                                              14   carcinogenic risk to humans?
15      Q. EFSA?                                            15      A. Based on typical expected levels of
16      A. EFSA is one of the primary agencies in           16   exposure through the diet. All -- all of the
17   Europe that played a central role in the overall       17   European agencies predicated their judgment on a
18   evaluation of glyphosate and glyphosate-based          18   phrase to that effect.
19   herbicides. And, yes, I've tracked and I'm aware of    19      Q. Did you review the CARC report?
20   the judgment ultimately that EFSA made.                20      A. I don't know what report you're referring
21      Q. That judgment was?                               21   to. Could you put it in front of me, and I'll tell
22      A. Essentially the same as the German               22   you?
23   regulatory authority; that they did not feel that      23          MR. HOLLINGSWORTH: Counselor, do you
24   use of and exposure to glyphosate-based herbicides     24      need a copy of the CARC report?
25   posed a significant increased risk of cancer based     25          MR. LITZENBURG: Yes.



                                                                                                                  35
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 37 of 100
                                                  CONFIDENTIAL

                                            Page 138                                                    Page 139
 1           THE WITNESS: Oh, you said CARC, not             1      for a second.
 2      Clark.                                               2           THE VIDEOGRAPHER: The time is now 12:20.
 3           MR. COPLE: Yes, I'm sorry.                      3      We are off the record.
 4           THE WITNESS: I thought you said Clark,          4           (Break in proceedings.)
 5      C-L-A-R-K.                                           5           THE VIDEOGRAPHER: The time is now 1:06.
 6   BY MR. COPLE:                                           6      We are on the record.
 7      Q. Let's talk about the CARC report, then.           7   BY MR. COPLE:
 8      A. Which year?                                       8      Q. Dr. Benbrook, before we broke, we were
 9      Q. 2015.                                             9   starting to talk a little bit about the CARC report,
10      A. Yes, I'm familiar with that.                     10   which you heard me say "Clark," and I'll try to
11      Q. And you reviewed it as part of forming           11   speak more clearly.
12   your expert opinions; is that right?                   12      A. We're on the same page now.
13      A. I did.                                           13      Q. Okay. Good. Can you tell us what the
14      Q. And you reviewed the entire report; is           14   CARC report is?
15   that right?                                            15      A. The one you're referring to as a -- why
16      A. Again, with all EPA reports, there are           16   don't you -- since we're going to talk about it,
17   often multiple addendums and attachments, which        17   give me a copy.
18   often are not included in either the version of the    18      Q. I just have a few questions. We may go
19   document that I obtained through this EPA website or   19   through it in detail later. I just want to see what
20   the version of the CARC report that is                 20   you remember. You mentioned it in your report.
21   Bates-numbered; but I believe the version of the       21      A. It's a meeting of the group of EPA
22   CARC report that you're referring to, the copy that    22   scientists that is responsible for making judgments
23   I reviewed spans maybe 30 pages, something like        23   about the classification of pesticides with respect
24   that.                                                  24   to oncogenetic potential, and this was a report
25           MR. COPLE: Let's just go off the record        25   articulating the determination of that committee


                                            Page 140                                                    Page 141
 1   after their assessment or reassessment of the           1   humans? Do you remember that?
 2   database on glyphosate.                                 2      A. Yes.
 3      Q. There were multiple scientists on that            3      Q. What is the weight of the evidence that
 4   CARC, correct?                                          4   CARC is referring to? Do you know?
 5      A. Correct.                                          5      A. Yes.
 6      Q. Are you familiar with the CARC process?           6      Q. What is that?
 7   Is that something you know about?                       7      A. It's a term of art that describes the
 8      A. Yes.                                              8   body of evidence that regulatory agencies,
 9      Q. All right. So this is not the first CARC          9   scientific institutes, individual experts assess and
10   report you've seen come out of EPA?                    10   draw upon in reaching a judgment about an issue like
11      A. Nor is it the only one on glyphosate.            11   the classification of glyphosate and
12      Q. Do you recall that there were 11                 12   glyphosate-based herbicides relative to oncogenetic
13   long-term, chronic toxicity studies concerning         13   risk.
14   carcinogenicity in animal models that that CARC        14      Q. That's exactly what the CARC committee
15   committee looked at?                                   15   report said, correct?
16      A. I believe that's the correct number.             16      A. Yes.
17      Q. All right. Do you also recall that there         17      Q. There was a subsequent EPA review after
18   were somewhere around 50 or 55 genotoxic studies       18   the CARC report in 2015 that was done in September
19   that that CARC also looked at?                         19   of 2016. You took that into account in forming your
20      A. I don't recall the exact number. If you          20   opinions?
21   share the report with me, I'll refresh my memory.      21      A. Again, there's a lot of EPA memos on
22      Q. Do you recall that the conclusion that           22   oncogenicity of glyphosate. I'd like to have what
23   the CARC committee reached in that case was that       23   you're referring to in front of me to place it into
24   based on weight of the evidence, glyphosate should     24   context and accurately describe it.
25   be classified as not likely to be carcinogenic to      25      Q. Offhand, you don't recall the 2016 issues



                                                                                                                  36
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 38 of 100
                                                CONFIDENTIAL

                                          Page 142                                                    Page 143
 1   paper that OPP put out?                               1           MR. COPLE: Mark this as an exhibit.
 2            MR. LITZENBURG: Asked and answered.          2           (Benbrook Exhibit Number 7 is marked for
 3      It's a reasonable request. You're welcome to       3      identification.)
 4      stand on it.                                       4   BY MR. COPLE:
 5            THE WITNESS: Again, I'm sure I read it,      5      Q. We've marked as Exhibit 7 for the
 6      and I -- if I -- if you provide me a copy and      6   deposition, Dr. Benbrook, what's called "Revised
 7      let me refresh my memory, I'll tell you the        7   Glyphosate Issue Paper: Evaluation of Carcinogenic
 8      extent to which I relied on it in reaching my      8   Potential," by the EPA's OPP, dated December 12th,
 9      opinions.                                          9   2017.
10   BY MR. COPLE:                                        10           You reviewed this OPP report?
11      Q. Well, let me just ask you this question.       11      A. As I believe I testified earlier, I read
12   Do you recall that the 2016 review by OPP made the   12   it very quickly. I didn't do a thorough review. It
13   same conclusion as the 2015 CARC report, which was   13   came out three years after the use of Roundup
14   glyphosate is not likely to be carcinogenic to       14   herbicides by Mr. Johnson in this case. And I -- I
15   humans? Do you remember that they ended up with      15   didn't feel it was as germane to the applicable
16   that conclusion?                                     16   record that should legitimately form my opinions
17      A. I'd have to read the report to describe        17   about this particular case.
18   their conclusion. It was kind of a moving target.    18      Q. You don't think, as an expert in this
19      Q. What was a moving target?                      19   case, that it's germane regarding EPA's conclusion
20      A. EPA's judgment and determination on the        20   in December of 2017, whether glyphosate is
21   carcinogenicity of glyphosate.                       21   carcinogenic to humans?
22      Q. Do you recall that the 2016 report was         22           MR. LITZENBURG: Asked and answered.
23   different in its conclusion than the 2015 report?    23           THE WITNESS: The EPA has issued a number
24      A. Again, I'd be glad to talk about the           24      of reports addressing the oncogenicity of
25   differences when I have them in front of me.         25      glyphosate.


                                          Page 144                                                    Page 145
 1          From approximately 1983 until 1990 or          1   Monsanto as a responsible steward of this chemical
 2     early 1991, the EPA regarded glyphosate as a        2   up into and including the 2012 to 2014 period,
 3     possible human carcinogen based primarily on the    3   recognizing that the fundamental issue of EPA's
 4     renal tubular adenomas in the BioDynamic mouse      4   classification of glyphosate was, you know, still in
 5     study, as I discuss in great length in my           5   play, if you will, or still under debate within the
 6     report, between the CARC report of 1985, the        6   agency, and obviously, the debate broadened after
 7     consensus report signed by -- I think at that       7   March 2015, when the IARC classification came out.
 8     time it was seven EPA scientists, and the 1990      8      Q. You don't think that the -- as an expert
 9     or '91 meeting, where they changed the              9   in this case, you don't think the germane issue is
10     classification. There had been a series of         10   whether EPA has concluded that exposure to
11     negotiations, exchanges of data and debates, and   11   glyphosate is a human carcinogen?
12     I'm aware of the evolution of EPA's position on    12           MR. LITZENBURG: Objection. Asked and
13     glyphosate oncogenicity.                           13      answered. Same question.
14          So the December 12, 2017, report is the       14           THE WITNESS: All of the CARC reports and
15     most recent articulation of the agency's           15      all of the judgments rendered by EPA and about
16     judgment.                                          16      which this case focuses on, and the debate
17   BY MR. COPLE:                                        17      around the world, has on glyphosate
18     Q. You don't think that's germane, as an           18      oncogenicity, is focused on the potential cancer
19   expert in this case?                                 19      risks to the general population, typically from
20     A. Well, this case is about the label              20      dietary and/or drinking water exposures.
21   provisions and warnings associated with Ranger Pro   21           The vast majority of the focus of the
22   and Roundup Concentrated Pro herbicides in 2012 to   22      risk assessments in the public debates have been
23   2014. That was what my opinion -- my opinions as     23      on this general population, under general
24   expressed in my expert report are based on my        24      conditions of use, generally expected exposures
25   understanding of the record and the actions of       25      to the average person. That has been the focus



                                                                                                                37
                          TSG Reporting - Worldwide               877-702-9580
       Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 39 of 100
                                                  CONFIDENTIAL

                                            Page 146                                                    Page 147
 1      and the -- the meaning of these versus cancer        1      Q. What does a scientific advisory panel
 2      classifications reached by -- by EPA, frankly,       2   consist of?
 3      other -- other regulatory authorities around the     3      A. It's a set of invited experts in the
 4      world.                                               4   relative scientific disciplines that the office of
 5   BY MR. COPLE:                                           5   pesticide program -- programs presents a set of
 6      Q. You agree that between 2012 and 2014,             6   questions to, to help the agency resolve complex
 7   that EPA classified glyphosate as not having -- as      7   issues of risk assessment, data collection,
 8   no evidence of human carcinogenicity, correct?          8   modeling, or other technical issues that arise in
 9           MR. LITZENBURG: Asked and answered.             9   the course of regulating pesticides.
10           THE WITNESS: As I said before, that was        10      Q. And an SAP is comprised of scientists in
11      their position relative to expected typical         11   the relative disciplines who are independent or
12      levels of exposure through the diet, drinking       12   supposed to be independent of EPA itself, right?
13      water; yes, that was their conclusion.              13      A. Correct.
14   BY MR. COPLE:                                          14      Q. And in December 2016, according to this
15      Q. And EPA has not changed that conclusion          15   document, on Page 13, EPA convened this SAP in order
16   that exposure to glyphosate is not a human             16   to evaluate EPA's issue paper on human
17   carcinogen, right?                                     17   carcinogenicity and glyphosate as set forth in its
18      A. Not -- not to my knowledge.                      18   September 2016 issue paper, right?
19      Q. All right. Now, in this Exhibit 7, if            19      A. That's what it says, yes, sir.
20   you go to Page 13 of the document, it says that in     20      Q. Now, is that 2016 issue paper the one
21   December of 2016, the FIFRA SAP -- SAP, was convened   21   that you said you saw but you didn't spend much time
22   to evaluate the agency's issue paper regarding human   22   with?
23   carcinogenic potential of glyphosate.                  23      A. I didn't spend much time with that one.
24           First of all, what is SAP under FIFRA?         24           Are you speaking about the one that was
25      A. Scientific advisory panel.                       25   posted prematurely on the EPA website and then taken


                                            Page 148                                                    Page 149
 1   down? Is that what you're referring to, or a            1      A. Correct.
 2   subsequent one?                                         2      Q. That conclusion goes all the way back to
 3      Q. I don't know what premature posting is,           3   1991, in terms of what the cancer assessment peer
 4   but I'm talking about the one that was published by     4   review committee decided about the classification of
 5   EPA's OPP formally in 2016, as is referenced in this    5   glyphosate and carcinogenicity risk, right?
 6   document.                                               6      A. That's correct.
 7      A. Again, put it in front of me, and it will         7      Q. Do you know what a cancer assessment peer
 8   trigger my --                                           8   review committee is?
 9      Q. You have -- you have the --                       9      A. Yes.
10      A. This is 2017 document.                           10      Q. What is that?
11      Q. Correct. And it says right on Page 13 of         11      A. It's the committee that OPP convenes to
12   the document that it asks for an SAP to evaluate the   12   render final judgments at their -- sort of typically
13   2016 issue paper. The CARC was in 2015.                13   among the toxicologist, statisticians, pathologists,
14      A. Right. Okay.                                     14   the cancer experts within OPP. That committee is
15      Q. If you go to Page 143 of Exhibit 7,              15   convened periodically when it comes time for OPP as
16   you'll see there's a subheading called 6.7, Proposed   16   an institution to render a final judgment about
17   Conclusions Regarding Carcinogenic Potential of        17   where a particular active ingredient should be
18   Glyphosate. And if you go right above that, there's    18   classified relative to EPA's classification system
19   a paragraph, and the last sentence of the paragraph    19   for oncogenicity.
20   says, "The strongest support is for not likely to be   20      Q. So in 1991, the cancer assessment peer
21   carcinogenic to humans."                               21   review committee looked at carcinogenicity and
22           Do you see that?                               22   exposure to glyphosate and concluded that the proper
23      A. Yes, I do.                                       23   classification was Category E under the cancer risk
24      Q. So this was the conclusion as of                 24   guidelines, right?
25   December 12, 2017, by OPP, correct?                    25      A. Correct.



                                                                                                                  38
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 40 of 100
                                                  CONFIDENTIAL

                                            Page 150                                                    Page 151
 1      Q. And Cancer Risk E means that there is             1   again this is December 12th, 2017.
 2   evidence of noncarcinogenicity in humans, right?        2          It starts out, Dr. Benbrook, by saying
 3      A. Correct.                                          3   that "Since its registration in 1974, numerous human
 4      Q. And for 26 years, right up until                  4   and environmental health analyses have been
 5   December 12, 19 -- I'm sorry. December 12, 2017,        5   completed for glyphosate, which consider all
 6   EPA's OPP responsible for the review of long-term       6   anticipated exposure pathways."
 7   carcinogenicity of pesticides remained the same on      7          Did I read that correctly?
 8   its conclusion about no carcinogenic risk for           8      A. Yes.
 9   exposure to glyphosate, right?                          9      Q. Since 1974, according to OPP, the agency
10           MR. LITZENBURG: Objection to form.             10   has been conducting numerous human health
11      Compound testimony. Asked and answered.             11   assessments, including carcinogenicity for
12           THE WITNESS: Yes. I would agree with           12   glyphosate, which has taken into account all
13      that.                                               13   anticipated exposure pathways being exposed to
14           MR. COPLE: All right. Let's pull up the        14   glyphosate, right?
15      next document. Let's mark this as Exhibit 8.        15          MR. LITZENBURG: Form.
16           (Benbrook Exhibit Number 8 is marked for       16          THE WITNESS: That's what it says.
17      identification.)                                    17   BY MR. COPLE:
18   BY MR. COPLE:                                          18      Q. It goes on to say that "Glyphosate is
19      Q. Let me go back. Before we talk about             19   currently undergoing registration review."
20   Exhibit 8, go back to Exhibit 7 for a moment. We're    20          Do you see that?
21   on the same page that we were just talking about,      21      A. Yes.
22   143 of Exhibit 7. We had just talked about the         22      Q. Did you know that?
23   sentence above the Subheading 6.7.                     23      A. Yes.
24           Below that, below that subheading, in the      24      Q. All right. When did the registration
25   second full paragraph, is a statement by OPP, and      25   review start?

                                            Page 152                                                    Page 153
 1      A. It was 2008. It might have been 2007.             1   that "The human carcinogenic potential of glyphosate
 2      Q. Or maybe 2009, somewhere in that                  2   has been evaluated by the agency several times."
 3   timeframe?                                              3           And you've testified that you're aware --
 4      A. Around there.                                     4   that you've reviewed these various reviews, right?
 5      Q. And that registration review is ongoing?          5      A. Correct.
 6      A. Yes, sir.                                         6      Q. And it goes on to say that "As part of
 7      Q. So this document issued by OPP in                 7   the current evaluation for registration review" --
 8   December of the most recent year that's ended, 2017,    8   this is for glyphosate -- "the agency has performed
 9   is part of the registration or the process at EPA,      9   a comprehensive analysis of available data from
10   correct?                                               10   submitted guideline studies and the open
11      A. Yes.                                             11   literature," right?
12      Q. In fact, the next sentence in this               12      A. That's what it says.
13   paragraph goes on to say that "As part of this         13      Q. So EPA has taken into account, according
14   process," meaning registration review, "the hazard     14   to its own words in this Exhibit 7, all of the
15   and exposure of glyphosate are reevaluated to          15   available information, data that's submitted from
16   determine its potential risk to human and              16   the guideline studies as well as from the open
17   environmental health using current practices and       17   literature, right?
18   policies," right?                                      18      A. That's what it says.
19      A. Correct.                                         19      Q. All right. When you say "that's what it
20      Q. And current practices and policies at            20   says," do you have a basis to disagree with EPA's
21   EPA's office of pesticide programs would include the   21   own assessment of its registration review?
22   current, most up-to-date cancer risk guidelines that   22           MR. LITZENBURG: Form.
23   EPA uses, right?                                       23           THE WITNESS: There are a wide array of
24      A. Yes.                                             24      opinions about the degree to which OPP utilized
25      Q. It goes on to say in the next sentence           25      and relied upon data published in the open



                                                                                                                  39
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 41 of 100
                                               CONFIDENTIAL

                                         Page 154                                                   Page 155
 1   scientific literature in reaching its judgment,     1       typically raised by experts in the field in
 2   not just on glyphosate, but all pesticides.         2       explaining why EPA reached the judgment that it
 3   It's an issue that's very much under active         3       did relative to the reasons that IARC cited in
 4   discussion. It comes up in most scientific          4       its report for classifying glyphosate and
 5   advisory panel meetings.                            5       glyphosate-based herbicides as probable human
 6         There is the criticisms of EPA's current      6       carcinogens.
 7   judgment and position regarding the oncogenicity    7    BY MR. COPLE:
 8   of glyphosate, which is diametrically opposed or    8       Q. You're not part of this registration
 9   in opposition to that of IARC. The reasons for      9    review that's been going on since 2009 or 2008 of
10   that have been discussed and debated in great      10    glyphosate at EPA, right?
11   detail in a number of fora and peer-reviewed       11       A. No, I'm not.
12   articles and letters to the editor, et cetera,     12       Q. And you have not discussed with the
13   and there is a widely shared view in the           13    scientists at OPP their registration review of
14   scientific community that in general EPA places    14    glyphosate, right?
15   inadequate weight on peer-reviewed published       15       A. No, I have not.
16   pesticide safety studies that utilize more         16       Q. And you're not an expert here today, or
17   current and modern scientific methods than         17    at any other time, on the long-term carcinogenicity
18   embodied in the Section 40 Part 128 pesticide      18    scientific studies in different animals, right?
19   testing guidelines, which really,                  19            MR. LITZENBURG: Objection to form.
20   methodologically, are -- go back 30 years or so.   20            THE WITNESS: As we discussed earlier,
21         So there is a very lively debate. It's       21       I'm not trained in the relevant scientific
22   been a debate between crop life in Monsanto and    22       fields. I have never conducted a study, but I
23   the agency, as you know, with a particular focus   23       have been reading government reports about
24   on how the agency uses epidemiological data.       24       oncogenicity. I've conducted scientific
25         So it is among the issues that are           25       research on the levels and patterns of

                                         Page 156                                                   Page 157
 1   oncogenetic risk in the diet. I was the staff       1       other.
 2   leader of two reports put out by the National       2            So that's my -- that's my sense of the
 3   Academy of Sciences focused on the oncogenicity     3       state of play and how this particular EPA
 4   of pesticides.                                      4       document, which is part of a series of EPA
 5         I am very aware and familiar with the         5       documents, how it sort of -- what it adds and
 6   criteria and guidelines in EPA for evaluating       6       how it fits in.
 7   oncogenicity studies and making these               7    BY MR. COPLE:
 8   classification decisions. I'm equally very          8       Q. So you're self-taught on this complex
 9   aware and understand the classification system      9    issue of long-term carcinogenicity and glyphosate
10   used by IARC in reaching its judgments, and I      10    exposure, right?
11   understand why there is this mammoth debate that   11       A. Correct.
12   is ongoing about how to classify glyphosate and    12       Q. By self-taught, you mean that you find
13   glyphosate-based herbicides.                       13    research materials online or hard copy or wherever
14         It's just -- I do not accept the notion      14    you get it; you review it, and you form your own
15   that this particular report or any report by EPA   15    personal opinion about it; is that right?
16   or any regulatory authority is necessarily the     16            MR. LITZENBURG: Objection to form.
17   last word on this -- this question.                17            THE WITNESS: And I interact with other
18         Yes, I can read the words in this report,    18       scientists that have more technical expertise in
19   and I will agree with you if they're read          19       the field. I remember multiple meetings with
20   correctly, but this is a very complex issue that   20       Reto Engler, Lois Rossi, Adrian Gross, Bert Litt
21   has been assessed, and there's many places in      21       and -- and some of the other scientists in OPP
22   the record where scientists that have spent a      22       in the mid-1980s that made the judgment that
23   lot of time looking at all the studies say         23       glyphosate was a possible human carcinogen.
24   it's -- it's a -- it's a difficult call; the       24            Yeah, I've talked to them.
25   evidence is not compelling in one way or the       25




                                                                                                              40
                         TSG Reporting - Worldwide               877-702-9580
       Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 42 of 100
                                                  CONFIDENTIAL

                                            Page 158                                                   Page 159
 1   BY MR. COPLE:                                           1      my self-education and understanding of the
 2      Q. Which of the scientists that you've               2      design of cancer studies, issues that come up in
 3   talked to in the 1980s are involved right now for       3      them, use of historical controls,
 4   OPP's registration review of glyphosate?                4      histopathology, statistical analysis of the
 5      A. I don't think any of them now. I don't            5      tumor data, interpretation of the studies, and
 6   think any of the signatories on the 85 consensus        6      ultimately, making a weight of the evidence
 7   statement memo -- I don't believe any of them are       7      judgment about the potential of the chemical to
 8   still working at the agency, '85.                       8      pose cancer risks using either the IARC
 9      Q. So you base your research and your                9      classification system or the EPA classification
10   activities, which you have self-taught yourself        10      system or, for that matter, the European
11   about long-term carcinogenicity in glyphosate, based   11      classification system, which is fairly similar
12   on whatever you found to read, plus conversations      12      to both U.S. EPA and IARC.
13   with OPP individuals from 35 years ago?                13   BY MR. COPLE:
14           MR. LITZENBURG: Objection to form.             14      Q. And in each of those fields you just
15           THE WITNESS: And other -- my                   15   mentioned, you're self-taught by your reading and
16      conversations with OPP staff scientists in the      16   personal opinions and talking with OPP individuals
17      1980s and subsequently -- although I had less       17   from the 1980s; is that right?
18      interaction with them later -- are among the        18      A. Correct.
19      many conversations and interactions that I have     19      Q. Now, this finishes up and says in the
20      with other scientists who have played some role     20   last sentence by OPP that this includes, meaning
21      or another or have varying levels of expertise      21   this comprehensive analysis that the agency has
22      in pesticide risk assessment and specifically       22   done, performed, this includes epidemiological,
23      cancer risk assessment.                             23   animal carcinogenicity, and genotoxicity studies.
24           I've worked with and had the privilege to      24           And for each of these areas,
25      interact with many people that have helped me in    25   epidemiology, animal carcinogenicity and

                                            Page 160                                                   Page 161
 1   genotoxicity, you're not an expert in any of those      1   September 2016 OPP issues paper.
 2   areas, right?                                           2      A. No, I didn't attend it.
 3           MR. LITZENBURG: Object.                         3      Q. Did you know about it?
 4           THE WITNESS: I have not been trained in         4      A. Yes.
 5      the art of conducting such studies, nor have I       5      Q. You just chose not to go?
 6      ever carried out such studies.                       6      A. It's a long trip.
 7   BY MR. COPLE:                                           7      Q. Did you obtain the transcript and review
 8      Q. So you're not an expert in those areas?           8   it?
 9           MR. LITZENBURG: Asked and answered.             9      A. No. I did not obtain the transcript of
10           THE WITNESS: I will give the same answer       10   that meeting, because it occurred, again, after the
11      if you want to keep asking me.                      11   events of this case, use of Ranger Pro and
12   BY MR. COPLE:                                          12   glyphosate concentrated herbicide by Dewayne
13      Q. Have you ever testified as an expert on          13   Johnson.
14   epidemiology?                                          14           I did, however, pay particular attention
15      A. No.                                              15   to the transcript of the SAP meeting in 1986 that
16      Q. What about animal carcinogenicity?               16   was convened to address and resolve issues related
17      A. Nope.                                            17   to the -- what EPA at the time considered a
18      Q. How about genotoxicity?                          18   statistically significant increase in renal tubular
19      A. No.                                              19   adenomas in the 1983 BioDynamic mouse study.
20      Q. What about the SAP that was conducted --         20           That SAP meeting was clearly relevant to
21   convened and conducted by EPA to take an independent   21   the judgments of the EPA on glyphosate oncogenicity
22   look at the conclusions on carcinogenicity and         22   and led to the classification for eight, nine years
23   glyphosate? Did you go to the SAP hearing?             23   that has a Group (2)(B) or possible human
24      A. Which one are you talking about?                 24   carcinogen.
25      Q. The SAP hearing that was held on the             25      Q. So you pay particular attention to the



                                                                                                                 41
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 43 of 100
                                                  CONFIDENTIAL

                                            Page 162                                                    Page 163
 1   FIFRA SAP hearing in 1986 on oncogenicity and           1      and inform my opinions. But I did the best with
 2   glyphosate, but you ignore the SAP hearing held in      2      the amount of time that I had.
 3   2016 on the same subject; is that right?                3   BY MR. COPLE:
 4          MR. LITZENBURG: Objection. Asked and             4      Q. So you're the professional witness in
 5     answered.                                             5   this case for Mr. Johnson, and you chose what you
 6          THE WITNESS: No. I didn't ignore the             6   thought was important to look at, right?
 7     latter SAP meeting, but I was asked to conduct        7           MR. LITZENBURG: Objection. Asked and
 8     as thorough review as I could in a given amount       8      answered. Argumentative.
 9     of time in a case with a record. And, sir, I          9           THE WITNESS: Yes. I -- I tried to
10     wouldn't suspect you've read all 6 million           10      understand the underlying issues in the case.
11     documents either.
12          And I made some judgments about which
13     were the most important documents that should
14     have informed Monsanto as a responsible company
15     in its labeling, education material, outreach to
16     the user community about the risks associated
17     with use and exposure of then-marketed,
18     Roundup-based, glyphosate-based herbicides,
19     including the products that Dewayne Johnson
20     applied in the 2012 to 2014 period.
21          I felt that was the most important part
22     of the record for me to focus on, and there are
23     many parts of this record that I would have                                                       That's what
24     liked to have had time to review in more depth,      24     I focused on.
25     because it would, I am sure, more sharply focus      25



                                            Page 164                                                    Page 165
 1   BY MR. COPLE:                                           1   declining to repeat my answer.
 2      Q. But you didn't review Mr. Johnson's three         2           MR. LITZENBURG: He just answered it
 3   days of deposition transcripts, right?                  3      several times. The record I think is pretty
 4           MR. LITZENBURG: Asked and answered.             4      clear.
 5           THE WITNESS: I -- no, I did not. I did          5   BY MR. COPLE:
 6      not review three days of deposition transcripts.     6      Q. All right. Now, you keep repeating what
 7   BY MR. COPLE:                                           7   a responsible company would do.
 8      Q. So as -- as the professional witness              8           Are you certified by any organization to
 9   testifying for Mr. Johnson, you made the                9   speak to the question of whether what a company does
10   determination what to review and what not to review,   10   is consistent with what a responsible company would
11   right?                                                 11   do in any circumstance?
12           MR. LITZENBURG: Objection. Asked and           12      A. There is no one to my knowledge in the
13      answered. Argumentative.                            13   world that carries such a certification because none
14           You can choose whether to answer these         14   is granted by any organization I'm aware of.
15      for 14 hours or not.                                15           So no, I do not have such a
16           THE WITNESS: We've talked about it.            16   certification.
17           MR. COPLE: Are you instructing the             17      Q. Do you have an educational degree in what
18      witness not to answer the question?                 18   a responsible company is required to do under any
19           MR. LITZENBURG: Not instructing                19   circumstance?
20      anything.                                           20      A. No, I do not.
21           THE WITNESS: I already did.                    21      Q. So your understanding of what a
22           MR. LITZENBURG: Not what I said.               22   responsible company should do in a particular
23   BY MR. COPLE:                                          23   circumstance is also self-taught by you, based on
24      Q. You're declining to answer?                      24   your reading and your reading of what is in the
25      A. No. I'm not declining to answer. I'm             25   literature, plus documents of the company that you



                                                                                                                  42
                           TSG Reporting - Worldwide                877-702-9580
       Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 44 of 100
                                                  CONFIDENTIAL

                                            Page 166                                                    Page 167
 1   were given; is that right?                              1   part of HED -- now, OPP divisions and departments,
 2       A. That's certainly among the information           2   they've gone by a lot of different names over the
 3   that I would draw upon.                                 3   years, but the hazard evaluation division or health
 4       Q. All right. Let's go now to -- I think I          4   division has two major branches; one that looks at
 5   marked this other document, this one; it's Number 8.    5   the toxicological database; and the other is the
 6           We've marked as Exhibit 8 to the                6   residue chemistry branch. And they look at all the
 7   deposition, Dr. Benbrook, a document which is also      7   environmental fate and the science relative to the
 8   dated, coincidentally, December 12, 2017, which is      8   evaluation of pesticide tolerance levels and whether
 9   an EPA Draft Human Health Risk Assessment in Support    9   they're detectable and whether the breakdown
10   of Registration Review.                                10   products are adequately understood. And that kind
11           You've reviewed this EPA document in           11   of basic structure in OPP has remained in place over
12   forming your opinions in this case?                    12   the years of this case.
13       A. I was aware of it. I looked briefly at          13      Q. So this is the health effects division,
14   it to see if there was any reason why it would play    14   correct?
15   a role in my opinions, and I didn't see any.           15      A. Correct.
16           Again, it came out in December of 2017, a      16      Q. Not the hazard evaluation division?
17   couple months ago, after the events in this case.      17      A. Correct.
18   I -- I knew in general what it was. It's the           18      Q. In fact, the document is called a "Draft
19   updated human health risk assessment as part of the    19   Human Health Risk Assessment in Support of
20   registration review process for glyphosate.            20   Registration." Not a hazard evaluation, right?
21       Q. What's the HED?                                 21      A. Correct.
22       A. Hazard evaluation division.                     22      Q. If you go down -- and before we go down
23       Q. And they have responsible -- it says,           23   to any of the discussion by the health effects
24   health effects division.                               24   division, there's a listing here of individuals in
25       A. Well, the health effects division is the        25   the "from" line. There's a Dr. Perron, or Perron,

                                            Page 168                                                    Page 169
 1   toxicologist; Dr. Dunbar, pharmacologist; Mr. Bloem,    1      A. I did not.
 2   a chemist; a Mr. or a Ms. Venkateshwara -- I don't      2      Q. All right. Did you ignore the discussion
 3   know if I pronounced that correct, my apologies to      3   in this document as part of your review?
 4   that individual -- a chemist.                           4           MR. LITZENBURG: Objection. Form. Asked
 5           Do you know any of those individuals?           5      and answered.
 6      A. No, I do not.                                     6           THE WITNESS: As I said, when I became
 7      Q. Did you speak to any of them in the               7      aware that the document had come out, I actually
 8   context of this document or forming your opinions in    8      think when I got a copy of this I had already
 9   this case?                                              9      filed my expert report. I knew this was coming.
10      A. No, I did not.                                   10      I had a pretty good idea of what it would cover.
11      Q. And their particular views are forwarded         11      And because of the time that this came out and
12   through the branch chief, Christine Olinger, as well   12      the date of this analysis, it had no bearing or
13   as the senior chemist, Dr. Kramer. Do you know         13      no impact on the worker safety provisions or use
14   those folks?                                           14      directions or PPE requirements on the Ranger Pro
15      A. No, I don't.                                     15      or Roundup Concentrated Pro herbicides that
16      Q. You didn't talk to them in connection            16      Dewayne Johnson applied. So I -- I didn't
17   with your expert opinions?                             17      conduct an in-depth review of it for those
18      A. No, I didn't.                                    18      reasons.
19      Q. And the same question about the ultimate         19   BY MR. COPLE:
20   recipients, the chemical review manager,               20      Q. Is your testimony that nothing that EPA
21   Ms. Newcamp, as well as the branch chief,              21   has done after the period of time that Mr. Johnson
22   Mr. Anderson. Do you know those folks?                 22   has testified he was exposed to glyphosate in Range
23      A. No, I don't.                                     23   Pro would be relevant to your opinions?
24      Q. And I assume you didn't talk to them             24           MR. LITZENBURG: Objection. Asked and
25   either?                                                25      answered.



                                                                                                                  43
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 45 of 100
                                                  CONFIDENTIAL

                                            Page 170                                                    Page 171
 1        THE WITNESS: No. If there was -- if,               1      the agency would not require Monsanto to do any
 2   for example, Monsanto had conducted the                 2      further histopathology on the results from that
 3   cancer -- the two-year mouse cancer study               3      study.
 4   requested by EPA in 1986 to clear up the                4            A responsible company who truly felt that
 5   unresolved questions about the renal tubular            5      the results of the BioDynamic study were not
 6   adenomas, this cancer study requested by OPP in         6      treatment-related would have conducted that
 7   a memorandum from Bert Litt, which it's cited in        7      study as requested by OPP; and if it was clean
 8   my expert report, requested that Monsanto               8      and showed no adverse effects, that would have
 9   conduct a two-year mouse study with 200 animals         9      settled the issue, and life would have gone on
10   per group, only in males, because it's the male        10      without the lingering questions about the
11   rats were the ones that displayed the clearly          11      results of that important and early mouse
12   statistically significant increase in renal            12      oncogenicity study.
13   tubular adenomas, and that -- not only that, EPA       13   BY MR. COPLE:
14   instructed Monsanto to include two different           14      Q. And that issue was settled for EPA in
15   dose levels to more accurately characterize the        15   1991, when their cancer assessment peer review panel
16   dose response curve, which presumably would have       16   concluded Category E was the appropriate
17   clarified some of the statistical issues that          17   classification for glyphosate, right?
18   remained difficult to resolve, under debate            18      A. That was the action that they took at the
19   between the agency and Monsanto, and in                19   time, as codified in that memorandum, but, you know,
20   addition, the request from OPP to Monsanto for         20   I -- I -- it is my professional opinion that there
21   the conduct of the study said that Monsanto            21   still were at that time questions in the minds of
22   could do a tiered histopathological assessment         22   some EPA scientists about the renal tubular adenomas
23   of the results focused first on the liver and          23   in the BioDynamic mouse study.
24   kidney tumors or impacts or histopathology, and        24            And I think that -- I think it's very
25   if that aspect of the histopathology was clean,        25   unfortunate that the replacement study that first

                                            Page 172                                                    Page 173
 1   OPP recommended and then required as part of the        1      sophisticated, more accurate science from a
 2   registration standard that was issued in 1986 --        2      company who has pledged in multiple forms and
 3   it's a shame that they weren't done, because if         3      multiple ways that it always bases its actions,
 4   Monsanto had done those studies as requested by         4      its products on the best possible science, they
 5   OPP -- and I think a responsible company who did not    5      should have done -- they should have done
 6   -- who wanted to rule out any chance that a product     6      studies, period.
 7   which by then was, if not the most widely used          7   BY MR. COPLE:
 8   herbicide in the world, it was getting pretty close     8      Q. And since 1991, EPA has in fact received
 9   by the mid-'80s, they should have done the              9   and reviewed better and more accurate scientific
10   additional testing, and they never did, and still      10   data on animal carcinogenicity studies on
11   have not to this day.                                  11   epidemiology and on genotoxicity, correct?
12       Q. This is your self-taught expertise on           12           MR. LITZENBURG: Objection in terms of
13   what a responsible company is supposed to do under     13      testimony. Asked and answered. Argumentative.
14   any particular circumstance?                           14           THE WITNESS: Did you tick off
15            MR. LITZENBURG: Objection. Asked and          15      oncogenicity, genotox, and epidemiology, or just
16       answered. Harassing. Argumentative.                16      the last two? I didn't hear you.
17            You can answer.                               17   BY MR. COPLE:
18            THE WITNESS: When the EPA identifies a        18      Q. I ticked off exactly what EPA says on
19       set of scientific issues that are central to a     19   Exhibit 7, which was animal carcinogenicity,
20       critical human health issue, like whether use of   20   studies, epidemiology, genotoxicity, in which the
21       and exposure to glyphosate-based herbicides pose   21   agency -- we just looked at it -- the agency said
22       a cancer risk to people, yes, I would regard       22   they did a comprehensive analysis.
23       that as an important matter and a relevant         23      A. By the way, you'll find a very similar
24       matter.                                            24   sentence to that in the IARC monograph, as well.
25            When the agency requests better, more         25           But the EPA required in the 1986



                                                                                                                  44
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 46 of 100
                                                  CONFIDENTIAL

                                            Page 174                                                    Page 175
 1   glyphosate registration document a repeat mouse and     1   hazard and exposure data and conduct dietary,
 2   a repeat rat oncogenicity study. Fairly soon after      2   occupational, residential, and aggregate exposure
 3   the issuance of the -- this registration document,      3   assessments as needed to estimate the risk to human
 4   registration standard document, Monsanto agreed to      4   health that would result from all registered uses of
 5   conduct a replacement rat oncogenicity study, which     5   glyphosate --" and then there's the chemical
 6   was done, and I don't remember the exact year it was    6   description of glyphosate -- "in support
 7   submitted to the agency, but I think maybe '88, '89,    7   registration review."
 8   maybe '90, but they refused to do any additional        8           What is a PRD?
 9   long-term chronic feeding studies, oncogenicity         9       A. It's the pesticide reevaluation division.
10   studies in the mouse.                                  10   It's the part of OPP that manages the registration
11      Q. And today, EPA has 14 of those long-term         11   review process, the RED process, the reregistration
12   chronic toxicity and carcinogenicity studies in        12   process. It's been called a lot of things over the
13   animal models from both Monsanto as well as other      13   years, but it's basically the part of OPP that
14   registrants, right?                                    14   updates and reevaluates pesticide uses in this.
15           MR. LITZENBURG: Asked and answered.            15           I'm sorry, I should have turned this off.
16           THE WITNESS: I believe that number is          16   My apologies.
17      roughly accurate, and that would include the rat    17       Q. So PRD asks the health effects division
18      studies and the mouse studies.                      18   to evaluate both hazard and exposure data from all
19   BY MR. COPLE:                                          19   sources in order to do an aggregate exposure
20      Q. Now, in the text of this Exhibit 8, it           20   assessment for human health risks from glyphosate
21   starts off by saying that OPP HED, the health          21   exposure, correct?
22   effects division, assesses the risk exposed to         22       A. Yes. That's what it says.
23   humans from exposure pesticide chemicals.              23       Q. And this is the most recent human health
24           And it goes on to say in the second            24   risk assessment board of registration review
25   sentence, "The PRD of OPP asked HED to evaluate        25   regarding glyphosate that has come out of EPA's OPP,

                                            Page 176                                                    Page 177
 1   right?                                                  1           Is that correct too?
 2      A. Correct.                                          2      A. You lost me on the jump from the end of
 3      Q. All right. On Page 3 of 41 -- this is a           3   the paragraph beginning "glyphosate is categorized."
 4   41-page document, but on Page 3 of Exhibit 8, under     4   Where did you go then?
 5   Hazard Characterization -- this is the executive        5      Q. Yeah. I just went to the next full
 6   summary; it's a 1.0 Executive Summary. The              6   paragraph. The last sentence says, basically, that
 7   subheading is Hazard Characterization. It says,         7   there was no impact on the risk assessment or the
 8   "Glyphosate exhibits low toxicity across species,       8   hazard characterization from open literature review.
 9   durations, life stages, and routes of exposure."        9      A. Hang on, let me read it.
10           Correct?                                       10           Okay. What did you want to ask me about
11      A. Correct.                                         11   this?
12           MR. LITZENBURG: Objection.                     12      Q. I just wanted to know if you agree what
13   BY MR. COPLE:                                          13   the agency is saying is that the open literature
14      Q. It goes on, if you skip the next full            14   studies had no impact on the EPA's assessment of
15   paragraph, and go to the third paragraph below         15   hazard or human risk.
16   Hazard Characterization, it says, "Glyphosate is       16      A. Yeah. That's unfortunately probably
17   categorized as having low acute toxicity for the       17   true, because the agency really didn't place much
18   oral, dermal, and inhalation routes."                  18   weight on the significant number of genotoxicity
19           That's the routes of exposure, correct?        19   studies on formulated glyphosate-based herbicides
20      A. Correct.                                         20   that show concern about damage to DNA, damage to
21      Q. And it goes on to the next paragraph, and        21   cells through at least two different mechanisms of
22   in the last sentence, it says, "As a result, there     22   action.
23   was no impact on hazard characterization or draft      23           Again, this is one of the reasons that
24   human health risk assessment for glyphosate from       24   EPA's current assessment of risk associated with the
25   open literature studies."                              25   use of glyphosate-based herbicides is criticized by



                                                                                                                  45
                           TSG Reporting - Worldwide                877-702-9580
       Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 47 of 100
                                                  CONFIDENTIAL

                                            Page 178                                                    Page 179
 1   the scientific community, and it's one of the most      1   reviewed the open literature where a formulated
 2   important and fundamental differences between review    2   product involving glyphosate was the subject of
 3   undertaken by IARC and the judgments reached by that    3   various published studies. You're aware of that,
 4   group of scientists in contrast to the judgment         4   right?
 5   reached by EPA scientists and this EPA risk             5      A. They make that claim in various of these
 6   assessment process, which is focused predominantly      6   documents, that they are aware of or reviewed the
 7   on studies and toxicological data from laboratory       7   open public literature. Yes, I know that they make
 8   work focused on pure glyphosate and not formulated      8   that claim.
 9   glyphosate herbicides.                                  9      Q. And you're not part of this registration
10      Q. And you're aware that EPA's OPP reviewed         10   review, and you haven't talked to anybody who is
11   54 genotoxicity studies in assessing human health      11   part of it, right?
12   risk of glyphosate, right?                             12      A. That's correct.
13      A. There may be a sentence in this report           13      Q. The scientific community that you say is
14   that says that that's how many they reviewed at this   14   critical of EPA -- are you in personal communication
15   time. The number is rapidly changing. Another one      15   with the scientific community on this?
16   I read about today.                                    16      A. Yeah. I call them up all the time.
17           So particularly in the last few years,         17      Q. Who are these people you call up all the
18   the number of published, peer-reviewed genotoxicity    18   time who are critical of EPA?
19   studies using often glyphosate and glyphosate-based    19      A. There are a number of scientists that
20   herbicides has gone up very substantially, and it is   20   take a different view of the genotoxicity data,
21   certainly not true that most scientists, including     21   which is what we've been talking about, and
22   myself, agree that EPA has thoroughly assessed those   22   certainly, I placed the most weight in forming my
23   and given them adequate weight in their overall        23   opinion in the IARC review of the genotoxicity data
24   judgment.                                              24   as well as my read of many of the underlying
25      Q. You're aware that EPA's OPP actually             25   original genotox studies and the very clear, and I

                                            Page 180                                                    Page 181
 1   felt compelling, report by Dr. William Parry,           1   studies in the literature, and they commissioned an
 2   commissioned by Monsanto in 1999, when several          2   in-depth review of published studies at the time as
 3   senior officials in Monsanto became aware that they     3   well as all of the studies from their internal work
 4   had serious issues and concerns about questions.        4   that were not in the open literature that they felt
 5           Regulators around the world, but in             5   appropriate to share with Dr. Parry.
 6   particular in Europe, were asking about recently        6           I don't know if they shared all of their
 7   published data on the genotoxicity of either            7   mutagenicity and genotox studies with Dr. Parry or
 8   glyphosate or glyphosate-based herbicides.              8   not. They certainly shared a number of them, but
 9           Monsanto knew from its own internal             9   they were older and cruder, and I suspect he placed
10   studies, the vast majority of which had been           10   less weight on them, because he was one of the
11   conducted in the late '70s or 1980s, when the tools    11   scientists developing some of the new systems.
12   of mutagenic- -- study mutagenicity, the so-called     12      Q. Today, EPA's OPP and certainly the health
13   Ames test, the technical methodologies available for   13   effects division, according to this memo, has the
14   assessing genotoxic risk were crude and not nearly     14   most up-to-date scientific information on animal
15   as sensitive as the testing methodologies, the         15   carcinogenicity, epidemiology, and genotoxicity
16   validated testing methodologies, that are available    16   regarding glyphosate exposure, correct?
17   today.                                                 17           MR. LITZENBURG: Form.
18           So I think that for over 20 years, the --      18           THE WITNESS: In all of the regulatory
19   there's been clear evidence that the capacity of       19      documents that I have reviewed from EPA on
20   glyphosate-based herbicides, certainly, and to a       20      glyphosate from the late '70s, the very
21   lesser extent pure, 100 percent glyphosate, to         21      beginning, through to today, the vast majority
22   trigger genotoxic changes in a vast array of test      22      and studies and data on which EPA's evaluation
23   systems and organisms.                                 23      is based are company-submitted studies done in
24           And as I said, Monsanto was aware of           24      compliance with GLPs, or good laboratory
25   concerns being raised. They were aware of positive     25      practices, and deploying study designs that



                                                                                                                  46
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 48 of 100
                                                  CONFIDENTIAL

                                            Page 182                                                    Page 183
 1      adhere to the study guidelines put forth in EPA      1          MR. LITZENBURG: I object to form.
 2      regulations.                                         2   BY MR. COPLE:
 3            And over the years, EPA has placed and         3      Q. Now, back to the questions I asked,
 4      continues to place very low weight on other          4   Doctor, which is I asked you who you're in personal
 5      studies done predominantly in academic labs          5   communication with in the scientific community that
 6      using more modern and often sensitive                6   you've referred to that's critical of EPA, and the
 7      methodologies.                                       7   name you gave us was Dr. Parry.
 8            This is a longstanding issue, challenge,       8          So you're in communication with
 9      concern that has faced EPA, the SAP, the             9   Dr. Parry?
10      regulatory community, registrants, and it's a --    10      A. Dr. Parry is dead.
11      it's a challenge that has yet to be resolved.       11      Q. Well, then why did you bring him up?
12            It is my opinion that this and earlier        12      A. Because Dr. Parry prepared a very
13      risk assessments issued by the -- by OPP have       13   in-depth and I think professional and scholarly
14      almost exclusively been based on studies on the     14   assessment of the genotoxicity database on
15      pure active ingredient. They have ignored           15   glyphosate, pure glyphosate and glyphosate-based
16      published studies showing that formulated           16   herbicides in 1999, under -- as a consultant to
17      product is substantially more toxic and leads to    17   Monsanto, as part of Monsanto's effort to gauge the
18      additional -- could lead to additional adverse      18   opinions and attitudes among experts in the field,
19      effects, and that -- that is a concern and a        19   recognized experts in the field, given that there
20      criticism that remains to this day.                 20   was starting to be peer-reviewed papers published in
21   BY MR. COPLE:                                          21   respected journals reporting the capacity of
22      Q. You're not an expert on genotoxicity,            22   glyphosate-based herbicides and, in some cases,
23   right?                                                 23   glyphosate alone, to damage DNA, trigger cellular
24      A. I believe I answered that question.              24   changes, and increase oxidative damage, which are
25      Q. I'll take that as you're not.                    25   two of the important mechanisms that can lead to

                                            Page 184                                                    Page 185
 1   cancer.                                                 1     the documents that were provided to me by
 2           This evidence of the genotoxicity of            2     Mr. Litzenburg and Mr. Travers, as well as my
 3   glyphosate-based herbicides, it was very important      3     reading of most of the frequently discussed and
 4   and very threatening to the regulatory position         4     debated genotoxicity studies that began
 5   taken by EPA and other regulators around the world,     5     appearing -- really, the first one I believe was
 6   and Monsanto was fully aware of it. And their           6     in 1998; there were three or four in '99; there
 7   statements to that effect are -- there's probably       7     were another three or four by 2002; and since
 8   five or six of them cited in my report, and if I had    8     2002 there are -- and certainly up to now, now
 9   time to review the full record, I'm sure there will     9     there are literally dozens.
10   be many more than five or six.                         10          I haven't read all of them, but I've read
11      Q. And your knowledge of all of this,               11     a significant number of them, and I've read a
12   Dr. Benbrook, is by reading the Monsanto internal      12     number of reviews of them done by experts in the
13   documents that counsel gave you and telling us your    13     field. I have talked to some of those experts,
14   opinion as to what the company did or did not do,      14     and if you want me to go through my memory to
15   right?                                                 15     name some of them, I'd be glad to.
16           MR. LITZENBURG: Objection. Asked and           16   BY MR. COPLE:
17      answered. Argumentative.                            17     Q. This is your self-taught expertise by
18           THE WITNESS: My understanding and              18   doing your reading of documents, right?
19      opinions about the testing of glyphosate and        19          MR. LITZENBURG: Counselor, if you want
20      glyphosate-based herbicides genotoxicity and the    20     to ask him that question 400 times, I would save
21      role of Monsanto in investigating genotoxicity,     21     it until tomorrow or risk us walking out. I
22      in reporting results to the agency, and in          22     would ask him questions that you need the answer
23      assuring that labels for their products and any     23     to, or we'll get the judge on the phone or walk
24      instructions for use reflected current              24     out. If you want to save those to the end,
25      scientific understanding have been informed by      25     that's my advice.



                                                                                                                  47
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 49 of 100
                                                  CONFIDENTIAL

                                            Page 186                                                    Page 187
 1   BY MR. COPLE:                                           1      answer to your question is yes.
 2      Q. I'll ask it a different way.                      2   BY MR. COPLE:
 3      A. Okay.                                             3      Q. Well, obviously you were not in
 4      Q. This is based upon -- is your knowledge           4   communication with the deceased Dr. Parry as one of
 5   of this information based upon anything other than      5   the persons in the scientific community that you
 6   reading corporate documents or doing your own           6   have been regularly in touch with.
 7   research?                                               7          So I ask again, who are the scientists
 8           MR. LITZENBURG: Asked and answered.             8   that you have been in touch with in the scientific
 9           THE WITNESS: I don't know what you mean         9   community that are critical of EPA's review and
10      by my own research. My own research entails         10   determination of glyphosate?
11      reading scientific literature, reading              11      A. Bruce Lanphear, Phil Grandjean, Paul
12      regulatory documents, going to scientific           12   Winchester, Routt Reigart, Richard Jackson, Melissa
13      meetings and speaking with scientists, or           13   Parry, Jennifer Sass.
14      reading posters, or running into scientists in      14          I assume you want to restrict it to the
15      other venues, or calling them up if I have a        15   tox side of things and not the ag side of things.
16      specific question about something, or any other     16   Let's see. I spent a lot of time talking to Theo
17      opportunity that I happen to have to broaden and    17   Colburn before she passed away. Let's see, who
18      deepen my understanding of these complex            18   else. Those would be the people that in the last
19      questions.                                          19   four or five years I have had one or more
20           From the very beginning of my career, I        20   conversations with about this.
21      have been a bit of a sponge for expert              21      Q. You've had one or more of these
22      information, and I've been very blessed to have     22   conversations in the last four or five years,
23      had an opportunity to talk to and learn from        23   including since the time that you were hired as a
24      many very talented scientists. So that's -- if      24   professional expert witness for Mr. Johnson?
25      that's what you mean by research, then the          25      A. All of the people that I just mentioned I

                                            Page 188                                                    Page 189
 1   met and began discussing pesticide regulatory and       1   individuals that you just mentioned in your
 2   risk issues with well before my assignment in this      2   testimony, have you been discussing with them their
 3   case, and for many of those people, 30 years before.    3   criticism of EPA's specific review and determination
 4      Q. So you've been having these -- you said           4   that exposure to glyphosate is not a human
 5   four or five years, but now it goes back 30 years?      5   carcinogen?
 6      A. I don't -- I don't trust my memory much           6      A. Absolutely. The debate between IARC and
 7   more than four years ago, and it's not even that        7   EPA and FSA and other -- and the German regulatory
 8   good four years ago. So no, I'm not going to            8   authority, it's the hottest topic in the world of
 9   testify to you, sir, that I can remember everybody      9   pesticides globally right now. Anybody that's
10   that I talked to about cancer risk.                    10   involved is talking about it.
11           For example, during the two National           11      Q. And you've been talking to these
12   Academy of Science studies that I was the staff        12   individuals since the time you were retained as an
13   overseer, we had three or four cancer risk             13   expert here?
14   assessment specialists -- and if I pulled out the      14      A. Some of them since the time. All of them
15   reports and looked at the committee, I would           15   well before.
16   remember -- Bernie Weiss and other cancer              16      Q. And you exchanged emails with them about
17   specialists that served on those committees.           17   this issue of glyphosate and carcinogenicity and
18           You know, I -- if counsel, my counsel,         18   EPA's review?
19   says be responsive to you, I have to go back and       19      A. Probably not. Most of my -- most of my
20   compile a list of all the experts that I've talked     20   interactions with these people are on conference
21   to in the last 30 years that are knowledgeable about   21   calls or when we have meetings. Some of them I've
22   pesticide cancer risk, I will do that, but it will     22   coauthored papers with, served on panels with, and
23   take some time.                                        23   none of them -- none of the conversations were
24      Q. I can narrow this down for you,                  24   specifically about the issues in this case or
25   Dr. Benbrook. In the last four or five years, the      25   addressed any information that I became privy to



                                                                                                                  48
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 50 of 100
                                                  CONFIDENTIAL

                                            Page 190                                                   Page 191
 1   because of my access to the Bates documents in this     1   between now and trial?
 2   case. All of my conversations have been part of an      2     A. I know that this matter of what parts of
 3   ongoing discussion that's been underway very            3   my communications have to be provided to you is
 4   actively since March of 2015 and no doubt will          4   something counsel is --
 5   continue for a long time to come.                       5          MR. LITZENBURG: We'll take care of it.
 6       Q. Since you were retained to be an expert          6          THE WITNESS: -- actively in discussion
 7   in this case, Dr. Benbrook, have you deleted any        7     with, and when Mr. Litzenburg tells me that
 8   emails that you exchanged with any of the               8     based on the outcome of your discussion of what
 9   individuals you mentioned today?                        9     I'm required to do, I'll be glad to do it.
10       A. The way my system works is I get a couple       10          MR. LITZENBURG: We all have had motions
11   hundred emails a day. After I've read it, I click      11     denied by Judge Chhabria on this. Just move on
12   delete. It goes in the trash, and every 90 days, my    12     from the document production. We're not going
13   trash is emptied. At any one point in time, I would    13     to let him answer any more.
14   have emails from approximately the last 90 days in     14          MR. COPLE: You're directing him again
15   my system. And I don't remember the last time I --     15     not to --
16   once in a while I'll empty trash. When I bought a      16          MR. LITZENBURG: I'm not going to have
17   new computer, anything that was resident in the        17     him answer any more questions about the document
18   computer would be deleted.                             18     production, litigation holds, stuff like that,
19       Q. So you may have deleted emails from these       19     so move on to stuff --
20   individuals that you sent or received since the time   20          MR. COPLE: I haven't asked a single
21   you were hired?                                        21     question about that.
22       A. I'm sure my computer did every 90 months;       22          MR. LITZENBURG: You just asked him to
23   it's programmed to do that.                            23     make agreement to preserve things for
24       Q. Will you agree today not to delete emails       24     litigation. You didn't say that?
25   you send or receive to any of these individuals        25          MR. COPLE: I asked Dr. Benbrook if he

                                            Page 192                                                   Page 193
 1      would agree --                                       1      Q. The last sentence says, "The agency
 2           MR. LITZENBURG: "Will you agree today           2   concluded that glyphosate should be classified as
 3      not to delete emails you send or receive between     3   not likely to be carcinogenic to humans."
 4      these individuals between now and trial" -- do       4           Do you see that?
 5      you think that's a proper thing to ask opposing      5      A. Yes, I do.
 6      expert at deposition?                                6      Q. Is this the current position of EPA with
 7           MR. COPLE: I just asked him.                    7   respect to carcinogenicity and human exposure to
 8           MR. LITZENBURG: Then you said you               8   glyphosate?
 9      didn't. Go on. Ask him questions that are            9      A. Yes. Glyphosate active ingredient.
10      permissible so we can leave at the end.             10   That's correct.
11   BY MR. COPLE:                                          11      Q. There is nothing in this particular
12      Q. Let's go to Page 3.                              12   assessment by the health effects division of OPP
13      A. Of what?                                         13   that limits the opinions or conclusions about
14      Q. Of Exhibit 8. Additionally -- I'm on the         14   carcinogenicity and exposure to glyphosate to just
15   last paragraph, Page 3, Exhibit 8.                     15   the route of exposure through diet, correct?
16      A. Yep.                                             16      A. Well, certainly the aspect of the overall
17      Q. It says, "Additionally, the agency               17   risk assessment by EPA and other regulatory
18   reevaluated the human carcinogenic potential of        18   authorities is general population risk primarily
19   glyphosate, which included weight of the evidence,     19   through the diet and drinking water, in the case of
20   evaluation of data from animal toxicity,               20   pesticides that are known to be found in water
21   genotoxicity, and epidemiological studies."            21   resources. That's the major risk concern that
22           It goes on to say that that evaluation is      22   receives by far the most in-depth scientific
23   presented to the FIFRA SAP. Now, the last              23   treatment.
24   sentence -- I read all that correctly, Doctor?         24      Q. It doesn't say this in this document by
25      A. Yes, sir.                                        25   HED, does it?



                                                                                                                 49
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 51 of 100
                                                 CONFIDENTIAL

                                           Page 194                                                    Page 195
 1      A. It's obvious, if you read it.                    1     Q.      Are you refusing to answer that question?
 2      Q. It's obvious?                                    2           MR. LITZENBURG: There's not a direction
 3      A. Yeah.                                            3      or refusal. We have a stenographer, which is
 4      Q. Is it obvious that on Page 1, in the             4      the great thing about this.
 5   second sentence, it says that "The PRD asked HED to    5           THE WITNESS: Would you like me to answer
 6   evaluate hazard and exposure data and conduct          6      again?
 7   dietary, occupational, residential, and aggregate      7   BY MR. COPLE:
 8   exposure assessments, as needed, to estimate the       8      Q. You can answer it again, sure.
 9   risk to human health that will result from all         9      A. The vast majority of the science reviewed
10   registered uses for glyphosate in support of          10   by EPA relative to the human health risks of
11   registration review."                                 11   glyphosate-based herbicides, glyphosate active
12           MR. LITZENBURG: Objection. It says what       12   ingredient, were done in the course of assessing
13      it says. Do you want us to stipulate that          13   tolerances, which would be allowable levels in food
14      written things say what they want to say -- say    14   and estimating dietary exposure to glyphosate from
15      what they say? We'll stipulate that every          15   residues in food and drinking water and other
16      document that you hand him is in the English       16   beverages. That -- so -- you know, and no, I cannot
17      language and says what it purports to say.         17   imagine you could find an expert anywhere in the
18           You need to ask him questions about the       18   world that would claim that risks other than general
19      things you're reading or having him read into      19   population, dietary and drinking water exposures at
20      the record, because I will shut that down if       20   risk are the aspect of pesticide regulatory
21      you're just having him read things verbatim.       21   assessments and decision making that receives more
22      That's not a question.                             22   attention than any other area, such as environmental
23           MR. COPLE: Another direction to the           23   effects or mixer/loader exposures and risks or
24      witness not to answer.                             24   applicator risks.
25   BY MR. COPLE:                                         25           I'm just stating a fact that most of the

                                           Page 196                                                    Page 197
 1   science generated through this, the regulatory         1   BY MR. COPLE:
 2   process, most of the science that EPA is reviewing     2      Q. You would agree that EPA in its
 3   and summarizing in this latest 2017 document is        3   assessment took into account all of the animal
 4   focused on and based on their dietary risk             4   carcinogenicity, genotoxicity, and epidemiology that
 5   assessment for levels of exposure expected in the      5   was available, right?
 6   U.S. population.                                       6      A. They certainly paid attention to and
 7      Q. EPA, you would agree, took into account          7   listed the studies that had been submitted to
 8   all routes of exposure in doing its assessment,        8   them -- to them by registrants, of which I think
 9   right?                                                 9   we've agreed there's 14 of them. So those studies
10           MR. LITZENBURG: Asked and answered.           10   were evaluated, but it is certainly not clear to me
11           THE WITNESS: No, I don't think they           11   that the EPA considered other studies published in
12      really take into account some of the unusual       12   the open scientific literature that other scientific
13      routes of exposure.                                13   bodies including, of course, as I said before, the
14           They take into account certainly the          14   IARC working group felt were germane and relevant in
15      major routes of exposure, two of which I have      15   their overall assessment.
16      been emphasizing for the last five or so minutes   16      Q. EPA's position today, as we sit here,
17      with you, which would be exposures through food    17   Dr. Benbrook, is that based on its weight of the
18      on a day-to-day basis, that essentially no         18   evidence reviewed, EPA has concluded glyphosate is
19      American can avoid unless they buy organic food,   19   classified as not likely to be carcinogenic to
20      as well as exposures through drinking water,       20   humans. That's the position right now, correct?
21      which are a considerable and increasing concern    21      A. Correct.
22      in the case of glyphosate-based herbicides and     22      Q. And that position has not changed since
23      Roundup because of how ubiquitous this herbicide   23   1991, correct?
24      has become in water resources in the United        24           MR. LITZENBURG: Asked and answered.
25      States in recent years.                            25           THE WITNESS: Yeah. You've asked that



                                                                                                                 50
                           TSG Reporting - Worldwide               877-702-9580
       Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 52 of 100
                                                  CONFIDENTIAL

                                            Page 198                                                    Page 199
 1     several times now, sir.                               1   Space, and Technology in the U.S. House of
 2          MR. COPLE: Let's go to...                        2   Representatives chaired by Lamar Smith. His
 3          THE VIDEOGRAPHER: Counsel, I just want           3   testimony was deliberated in a hearing, what, two
 4     to let you know we have about 15 minutes left on      4   days ago on IARC, I would assume.
 5     this tape.                                            5      Q. And this is a prepared statement of what
 6          MR. COPLE: Mark this as Exhibit 9.               6   would be the spokesperson for EPA with respect to
 7          (Benbrook Exhibit Number 9 is marked for         7   whatever this hearing was called for, right?
 8     identification.)                                      8      A. I would be surprised if EPA sent more
 9   BY MR. COPLE:                                           9   than one person, so if you represent to me that this
10     Q. We've marked as Exhibit 9 for the                 10   was the only person that testified on behalf of the
11   deposition a prepared statement called "Testimony of   11   EPA, I'll take your word for it.
12   Anna B. Lowit, Science Advisor, OPP, EPA, before the   12      Q. Let's go to Page 7 of the prepared
13   House Committee on Science, Space, and Technology."    13   statement by Anna Lowit.
14   This document is dated February 6th, 2018.             14      A. Yes.
15          Is that all correct, Doctor?                    15      Q. And there is a long second, full
16     A. Yes, sir.                                         16   paragraph. It starts out by referencing that "In
17     Q. Do you know who Anna Lowit is?                    17   2015, IARC released its final conclusions that
18     A. No, I don't.                                      18   glyphosate is probably carcinogenic to humans."
19     Q. Have you ever come across the name?               19           And it says Group 2A. That's the IARC
20     A. No.                                               20   classification of probably carcinogenic to humans,
21     Q. Do you know what the House Committee on           21   right?
22   Science, Space, and Technology is?                     22      A. That's correct.
23     A. Yes.                                              23      Q. Right after that, "In 2016," according to
24     Q. What is it?                                       24   Anna Lowit, she says that "the EPA conducted a
25     A. It's the House Committee on Science,              25   comprehensive analysis of all the available

                                            Page 200                                                    Page 201
 1   laboratory animal carcinogenicity, mutagenicity, and    1   humans."
 2   epidemiological data to inform the human                2           Would you agree that's EPA's position
 3   carcinogenic potential of glyphosate."                  3   right now?
 4            Do you see that?                               4      A. That is their position.
 5      A. Yes.                                              5      Q. Let's go to -- let's go to Farber.
 6      Q. And this is an official statement before          6           MS. FORGIE: Is that an exhibit?
 7   a committee of the House of Representatives by Anna     7           MR. COPLE: It should be 9.
 8   Lowit from EPA, right?                                  8           THE WITNESS: The statement before the
 9            MR. LITZENBURG: Counsel, at the break,         9      committee was 9.
10      let's call the court and read some of these         10           MS. FORGIE: Thank you.
11      questions back. I understand he's going to have     11           THE VIDEOGRAPHER: The time is now 2:33.
12      to change the tape out. You all went to the         12      We are off the record.
13      court last week and argued you need an              13           (Break in proceedings.)
14      additional day to depose this witness. And you      14           THE VIDEOGRAPHER: The time is now 2:45.
15      just asked him again if the piece of paper he's     15      We are on the record.
16      never seen reads in the way that you read it.       16           MR. LITZENBURG: I just want to note for
17            Is that the what the question was? Was        17      the record that defense counsel represented to
18      there a question at the end of that?                18      the court last week that it needed two days to
19   BY MR. COPLE:                                          19      ask questions because of the length of
20      Q. Do you agree that's EPA's position?              20      Dr. Benbrook's report, and four and a half hours
21      A. Yes.                                             21      in, we have yet to have a single question about
22      Q. All right. And it goes on, a couple of           22      his expert report.
23   sentences down, it says that "Based on the             23           MR. COPLE: Counsel is testifying. We
24   comprehensive analysis, EPA concludes that             24      don't agree.
25   glyphosate is not likely to be carcinogenic to         25           All right. Let's mark as Exhibit 10 to



                                                                                                                  51
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 53 of 100
                                                  CONFIDENTIAL

                                            Page 202                                                    Page 203
 1      the deposition.                                      1      A. Complaint?
 2           (Benbrook Exhibit Number 10 is marked for       2      Q. Yes.
 3      identification.)                                     3      A. Oh, you mean the legal --
 4   BY MR. COPLE:                                           4      Q. Yes.
 5      Q. We've marked as Exhibit 10 to the                 5      A. No. Certainly not in any detail. I
 6   deposition, Dr. Benbrook, a March 4, 1985 document      6   think I saw it. I might have skimmed it, but it's
 7   with the subject line "Consensus Review of              7   pretty lengthy. I didn't study it in detail.
 8   Glyphosate."                                            8      Q. But you think you've looked at it?
 9           Are you familiar with this document?            9      A. Yes.
10      A. Yes.                                             10      Q. All right. Do you recall or are you
11      Q. When did you first become familiar with          11   aware that in his complaint, Mr. Johnson does not
12   this document?                                         12   allege exposure to glyphosate through a route of
13      A. Twenty years ago. I don't know, a long           13   exposure involving his diet or drinking water?
14   time ago.                                              14           MR. LITZENBURG: I object to the
15      Q. So you've known about this consensus             15      characterization.
16   document for two decades; is that correct?             16           THE WITNESS: I don't know if he said
17      A. Approximately.                                   17      that or not.
18      Q. And this is a document that's discussing         18   BY MR. COPLE:
19   the 1983 mouse study that you've referenced a number   19      Q. Did you look for that in his complaint?
20   of times in your expert report, correct?               20      A. No.
21      A. Yes, sir.                                        21      Q. With respect to the exposures that
22      Q. Before we talk about this particular             22   Mr. Johnson alleged, you said you looked at at least
23   document, did you review the complaint that was        23   one of his deposition transcripts; is that right?
24   filed on behalf of Mr. Dewayne Johnson against         24      A. Correct.
25   Monsanto?                                              25      Q. Do you know what Mr. Johnson was wearing

                                            Page 204                                                    Page 205
 1   when he did his job applying glyphosate as a            1      Q. Do you recall that his Tyvek suit was
 2   constituent of Ranger Pro?                              2   also disposable and not to be worn twice?
 3      A. Let's see. I think he had some sort of a          3      A. I don't recall that detail.
 4   Tyvek suit. I think he had boots on, and he had         4      Q. Were you aware that in addition to a face
 5   some kind of a face shield.                             5   shield of some sort that he would wear, that he had
 6      Q. So you know that he had a full-body, at           6   a cotton hoodie he would use to pull up over his
 7   least up to the neck, Tyvek suit?                       7   head and pull the drawstring as tight as would allow
 8      A. Yeah. That's -- that's I believe how it           8   him to continue to work?
 9   was described.                                          9      A. I don't recall that.
10      Q. And you know that he wore                        10      Q. Were you aware that Mr. Johnson wore
11   chemical-resistant boots that were provided to him     11   goggles each time that he applied glyphosate
12   by his employer?                                       12   formulated Ranger Pro?
13      A. I knew he had -- I knew he wore boots. I         13      A. I guess I don't know exactly whether the
14   didn't know if they were his or provided by his        14   goggles were part of the face shield, but he had
15   employer.                                              15   some eye and face protection. I am aware of that.
16      Q. Did you know that he wore gloves that            16      Q. Are you aware he said he read the label
17   were about the thickness or perhaps a little bit       17   for Ranger Pro each time that he would go out and
18   thicker than the type of gloves you might wear that    18   apply the Ranger Pro pesticide?
19   are rubberized for washing dishes?                     19      A. I don't recall him saying that, and I'd
20      A. I do recall that he reported wearing             20   be surprised if he read the whole label. It's
21   gloves, yes, sir.                                      21   pretty long.
22      Q. And that the gloves were disposable and          22      Q. Well, I'm not suggesting to you that's
23   were not to be worn twice?                             23   what he said, but he said that he read the label.
24      A. I don't recall that detail, but if that's        24      A. Okay.
25   in his deposition, I would accept that as true.        25           MR. LITZENBURG: Form.



                                                                                                                  52
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 54 of 100
                                                  CONFIDENTIAL

                                            Page 206                                                    Page 207
 1   BY MR. COPLE:                                           1   equipment?
 2      Q. Now, were you aware that Mr. Johnson has          2      A. That wasn't required on the label, yes.
 3   said in his deposition that he would not spray          3      Q. But he wore it?
 4   Ranger Pro on windy days?                               4      A. He wore it.
 5           MR. LITZENBURG: I object to                     5      Q. In this 1985 document dated March 4,
 6      mischaracterization.                                 6   which we've marked Exhibit 10, can you tell us
 7           THE WITNESS: I don't recall reading             7   generally what this document is?
 8      that, no.                                            8      A. It's the final assessment by the EPA's
 9   BY MR. COPLE:                                           9   toxicology branch, the appropriate scientific
10      Q. Do you recall that he had said in his            10   experts who were involved in the initial review of
11   deposition that he would not apply Ranger Pro during   11   the BioDynamic mouse study starting in 1983, and the
12   rain or for a period preceding or following a period   12   ongoing debate and back and forth with Monsanto over
13   of rain?                                               13   the interpretation of the results of that study.
14           MR. LITZENBURG: I object to the                14           It provides their evaluation of the
15      characterization. We have a transcript of his       15   26-month -- or 24-month mouse study. It reviews the
16      precise testimony.                                  16   dosage ranges, the number of renal tubular adenomas
17           THE WITNESS: I don't recall what he had        17   that were observed: Zero in the control group; zero
18      to say about rainy days, but I think from what I    18   in the low-dose group; one in the midrange, or 5,000
19      did read and other documents in the case, he        19   ppm group; and three in the 30,000 ppm treatment
20      seemed to be quite diligent in trying to protect    20   group.
21      himself and apply the product in a way that         21           It goes on to talk about the statistical
22      reduced his chance of exposure to the full          22   analysis. There are some other considerations,
23      extent possible.                                    23   including assessment of whether the MTV or maximum
24   BY MR. COPLE:                                          24   quality of dose was exceeded, and there's some
25      Q. Including wearing personal protective            25   assessment of the exposure levels, blah, blah -- in


                                            Page 208                                                    Page 209
 1   residues and water. And then they issue their final     1      Q. And after the date of this memo,
 2   classification of glyphosate in accordance with EPA     2   subsequently, it was determined in OPP to change the
 3   proposed guidelines, paren, federal registered          3   Category C possible carcinogen to Category D,
 4   notice of November 23rd, 1984. The panel has            4   correct?
 5   classified glyphosate as a Category C oncogen, in       5      A. I'm sorry. I didn't catch your question.
 6   normal parlance means a possible human or animal        6      Q. Yes. Subsequent to this memo, as events
 7   carcinogen.                                             7   unfolded, Category C became Category D, correct?
 8      Q. You're referring to the language under            8      A. It was -- the reclassification that we
 9   Paragraph E classification of glyphosate in this        9   already talked about, the CARC meeting in 1990 or
10   memo, correct?                                         10   '91, when they changed the classification, so it was
11      A. Yes, sir.                                        11   approximately eight years later.
12      Q. And that Category C oncogen, that's not          12      Q. Eight years later, it was Category E,
13   the classification that the EPA uses today, right?     13   right?
14      A. Well, the -- yeah, the numbering system          14      A. Correct.
15   has changed, but they're basically the same.           15      Q. And between eight years later and the
16   There's a probable class and a possible class.         16   date of this memo, 1985, there was an interim change
17      Q. Let me ask it a different way. I'm not           17   to Category D, correct?
18   focusing on the nomenclature of the categories. You    18      A. Well, there were a number of discussions
19   described it means it's a possible carcinogen,         19   about changes in classification, and it's a bit of
20   right?                                                 20   an art form to determine exactly when EPA officially
21      A. Yes.                                             21   changed its classification of glyphosate or any
22      Q. And today's EPA classification is not            22   other pesticide. You know, it's not always entirely
23   that it's a possible carcinogen, correct?              23   clear when there's been a formal agency decision or
24      A. Oh, I see what you mean. Correct.                24   an OPP decision or a hazard evaluation division
25   That's correct. Classified as Group E.                 25   decision. So, you know, it's -- it's difficult



                                                                                                                  53
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 55 of 100
                                                  CONFIDENTIAL

                                            Page 210                                                    Page 211
 1   to -- it's -- between these seminal meetings where      1       Q. In your export report on Page 23, I think
 2   it's very clear what the classification is, it can      2   it's Paragraph 105, it's Exhibit 4, as I recall,
 3   be difficult to tell exactly what it is.                3   which should be in front of you.
 4       Q. Now, this Category C in this document for        4       A. Paragraph 105?
 5   possible oncogen was issued by the toxicology           5       Q. Paragraph 105, I believe it's on Page 23.
 6   branch, right?                                          6       A. Okay.
 7       A. The memo was, yeah, issued by the                7       Q. Your report talks about an oncogen. That
 8   toxicology branch to Robert Taylor, then head of the    8   would refer to a chemical that might cause benign or
 9   herbicide and fungicide branch within the               9   malignant tumors in animals or in humans, right?
10   registration division.                                 10       A. Correct.
11       Q. This document does not mean it was an OPP       11       Q. That's different, meaning an oncogen is
12   determination, right?                                  12   different than a carcinogen, right?
13       A. Correct.                                        13       A. There's a -- there are differences in how
14       Q. It doesn't mean it was an agency-wide           14   different individuals, institutions, agencies use
15   determination, right?                                  15   the term "carcinogen" versus "oncogen."
16       A. I think that's a fair characterization of       16       Q. Carcinogen --
17   it, yes.                                               17       A. I -- I talk about earlier in the
18       Q. And this determination of Category C was        18   report -- actually, it's in Paragraph 104.
19   not the final determination by EPA, right?             19       Q. So you agree that an oncogen is different
20       A. It was the final as of this time.               20   that a carcinogen?
21       Q. It was the final by the toxicology branch       21       A. There are some chemicals that have been
22   as of this time, right?                                22   determined to be an oncogen that do not, in some
23       A. Right. And the toxicology branch was the        23   classification schemes, warrant classification as a
24   only part of EPA that rendered a judgment on           24   carcinogen, which typically are carcinogens in
25   glyphosate oncogenicity at this time.                  25   several classification schemes; over time have been

                                            Page 212                                                    Page 213
 1   a chemical that causes a malignant tumors, as           1           MR. HOLLINGSWORTH: Still on 10.
 2   opposed to nonmalignant or benign.                      2           THE WITNESS: It's Exhibit 10.
 3       Q. In this particular classification of a           3   BY MR. COPLE:
 4   category of Group C, it was specifically listed as      4      Q. Under 3, under Point 3 of this particular
 5   an oncogen, right?                                      5   evaluation, it starts out with C at the top,
 6       A. Yes.                                             6   Subsection C, "Evaluation of the Facts." And under
 7       Q. These were eight EPA scientists had              7   C, it says -- it talks about the chronic mouse study
 8   reached this consensus at least as of March 4, 1985;    8   carried out by BioDynamics. That's the 1983 mouse
 9   is that right?                                          9   study that you referred to in your report, right?
10       A. I think it's eight -- seven or -- yeah,         10      A. Correct.
11   eight.                                                 11      Q. It says in Point 3 that in the chronic
12       Q. We can count them.                              12   mouse study done by BioDynamics, renal tubular
13       A. I'm looking over your shoulder. It's            13   adenomas were observed in the male mice, right?
14   eight.                                                 14      A. Correct.
15       Q. There's about eight.                            15      Q. So renal tubular adenomas would be benign
16           Let's look Point Number 3, which I think       16   growths, correct?
17   it's on the second page.                               17      A. Correct.
18       A. We're back into the EPA?                        18      Q. They would not be carcinomas, or
19       Q. Yeah, we're still in that same document,        19   otherwise the report would have said that, correct?
20   Exhibit 10, I believe.                                 20      A. I would assume so, yes.
21       A. We're doing a little bit of jumping             21      Q. So this classification that was done by
22   around here.                                           22   the toxicology branch, as Category C, possible
23       Q. We're looking at the tox branch.                23   carcinogen, was done based upon adenomas being
24       A. It's underneath here. Sorry.                    24   observed in male mice, not based on any carcinomas;
25           MR. LITZENBURG: What's the number?             25   is that right?



                                                                                                                  54
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 56 of 100
                                                  CONFIDENTIAL

                                            Page 214                                                    Page 215
 1      A. Right. Characterized by EPA as a rare             1   data based upon resectioning of new blocks of the
 2   tumor even in Charles River CD1 male mice.              2   mice kidneys would be helpful to them, right?
 3      Q. Now, under D, if we flip over to the next         3      A. Right.
 4   page, in Number D, there is a discussion of other       4      Q. It goes on to say -- it says, "The kidney
 5   considerations by the toxicology branch regarding       5   tumors as reported were unilateral." Then it goes
 6   this 1983 BioDynamics mouse study, right?               6   on in parenthesis, it looks like "personal
 7      A. Correct.                                          7   communication by Dr. Dykstra after the panel
 8      Q. And in Subsection D, it talks about, in           8   meeting," correct?
 9   the third sentence, that "The panel believes that       9      A. Correct.
10   additional sectioning of new blocks of male kidneys    10      Q. Do you know Dr. Dykstra?
11   might help in the interpretation of the study          11      A. I did meet him, but I believe I met with
12   results," right?                                       12   him only once or twice, and certainly -- I didn't
13      A. Correct.                                         13   stay in touch with him afterwards, so I don't know.
14      Q. So these considerations are being flagged        14   I never knew him well.
15   under the toxicology branch as part of its consensus   15      Q. Well, this memo starts out on the first
16   statement in 1985 about a possible oncogen, that if    16   page saying that on February 11, 1985, that this
17   they had additional sectioning of new blocks of the    17   particular group of scientists in the toxicology
18   male kidneys in the mice, that that might further      18   branch met to evaluate and discuss the data on
19   assist the toxicology branch in interpreting what      19   glyphosate and potential oncogen response, and the
20   these -- what these adenomas might mean. Is that       20   reference to Dr. Dykstra is that he's communicating
21   right?                                                 21   additional information after that meeting was held.
22      A. Yeah. That's what the memo says.                 22           Is that -- am I reading that right?
23      Q. So as of this point, which is March 4th,         23      A. Yes. Dykstra was the original reviewer
24   1985, this particular toxicology branch group of       24   of the study.
25   scientists is actually suggesting that additional      25      Q. So he didn't bring that up during the

                                            Page 216                                                    Page 217
 1   panel meeting; he communicated it to somebody           1   pathologist at the time in OPP.
 2   afterwards?                                             2      Q. Okay. And this language about additional
 3      A. I think that's a reasonable reading of            3   histopathology could resolve this issue of whether
 4   the memo.                                               4   this is a valid observation and not finding a tumor
 5      Q. It goes on to say with respect to the             5   in the particular lot analyzed suggests that the
 6   communication from Dr. Dykstra that "Additional         6   branch or someone in this group or the entire group
 7   histopathology could resolve the issue of whether       7   were not sure what they were seeing in the path
 8   this is a valid observation or due to not finding,"     8   slides. Is that right?
 9   in quotes, "finding the tumors in the particular        9      A. No, I don't believe that's a fair
10   block analyzed."                                       10   characterization. This is a very common sentence to
11           First of all, what's histopathology?           11   see in an EPA review document of a given study.
12      A. That's the microscopic examination of            12   They're simply saying that there may have been
13   tissues from various organs to see whether there are   13   tumorous growths in part of the kidney that was not
14   any cell masses or growths or tumors that can be       14   included in the section slice of the kidney that was
15   identified as a -- as a known benign or malignant      15   done.
16   tumor.                                                 16           So one way to deepen the information base
17      Q. You're not an expert in histopathology,          17   available for rendering judgment on a given study
18   right?                                                 18   like this one would be to do additional sections of
19      A. No, sir.                                         19   the kidney that would provide additional information
20      Q. That typically requires a pathologist,           20   about whether perhaps a tumor was missed in a
21   right?                                                 21   treatment group, perhaps a tumor was missed in the
22      A. Correct.                                         22   control group.
23      Q. And was there a pathologist on this              23           If they -- if they looked at the kidney
24   particular --                                          24   slide from an animal for which there had been no
25      A. Yeah. Dr. Kasza was the leading                  25   tumors reported by the pathologist who did the



                                                                                                                  55
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 57 of 100
                                                  CONFIDENTIAL

                                            Page 218                                                    Page 219
 1   initial read of the slides for BioDynamics -- if the    1   I'm just asking you again because you said the panel
 2   kidneys were resliced and, upon examination of the      2   thought Monsanto might want resectioning.
 3   new slice, a kidney tumor were observed, that would     3           But in this sentence, the panel itself is
 4   alter the results of the study and trigger a            4   saying that "The panel believes that additional
 5   reassessment of the statistical analysis of the         5   sectioning of new slides of male kidneys might help
 6   result.                                                 6   in the interpretation of the study."
 7           So it's a very -- it's a common and             7      A. Sure. And that sentence would apply to
 8   typical next step in the event of controversy or        8   slides of any organ in any study. It's a -- it's
 9   uncertainty about the histopathology in a study of      9   a -- something that often came up in discussions
10   this nature.                                           10   between OPP scientists and registrant scientists
11      Q. So the tox branch consensus group of             11   when there was a disagreement over the
12   scientists was anticipating a possible next step due   12   interpretation or analysis of the results of a
13   to either controversy or uncertainty, right?           13   particular study. It always -- it's always an
14      A. I think they were well aware that                14   option to either reread the existing slides or do a
15   Monsanto would push for resectioning in the slides     15   new sectioning to have a look at another part of the
16   or rereading of the slides until they got the answer   16   kidney. And as you know -- and I'm sure you're
17   that they wanted.                                      17   going to ask me about in the case of glyphosate and
18      Q. The consensus group of scientists in this        18   these tumors -- both of those additional steps were
19   document themselves said that the panel believes       19   carried out.
20   that additional sectioning might help in               20      Q. So the panel kept their options open to
21   interpreting the study results. The panel said         21   take additional steps and have more data provided to
22   that, right?                                           22   them, right?
23      A. Where are you seeing that?                       23      A. I suppose you could characterize it that
24      Q. I'm in the same paragraph, sir. It says,         24   way, yeah.
25   at the beginning -- we talked a little bit about it.   25      Q. All right. Let's go to -- this list of

                                            Page 220                                                    Page 221
 1   scientists that have formed the consensus -- this       1   subcommittee in March of 1985?
 2   was on the first page.                                  2      A. Yes, sir. No, not in 1985. This was --
 3      A. Yes.                                              3   my work in -- in OPP was predominantly in 1982 and
 4      Q. You had mentioned earlier that there were         4   1983.
 5   a number of EPA scientists you had been in              5      Q. You said "predominantly." After 1983,
 6   communication with during the 1980s. Which of these     6   you were no longer staff director for that
 7   scientists on this census panel were you in             7   subcommittee?
 8   communication with?                                     8      A. Correct.
 9      A. I met several times, probably not more            9      Q. This particular occasion, February 11,
10   than six, with Bert Litt and Reto Engler, probably a   10   1985, meeting of this group of scientists occurred
11   few more times with Reto than Bert. And I met a        11   after you had already left your position, right?
12   time or two with Ted Farber.                           12      A. Oh, sure. Yes. That's correct.
13      Q. What was your -- what was your job at the        13      Q. So any conversations that you might have
14   time that you were meeting with those individuals      14   had during this timeframe were not in your capacity
15   who were serving as scientists for the                 15   as staff director?
16   toxicology branch?                                     16      A. Correct.
17      A. I was the staff director of the                  17      Q. What was the reason that you were having
18   congressional subcommittee with oversight              18   conversations with -- I think you said Dr. Engler
19   responsibilities for implementation of the Federal     19   and Dr. Litt, Bertram Litt?
20   Insecticide, Fungicide, and Rodenticide Act. And       20      A. Bert Litt and Reto Engler were two of the
21   our subcommittee was assessing EPA policies and        21   senior scientists. They had both been with the
22   procedures relative to cancer-causing pesticides and   22   agency for a number of years at that point. They
23   the evaluation of the potential of pesticide           23   were two of the scientists that then director of
24   exposures to cause cancer.                             24   OPP, Ed Johnson, assigned to work with me to compile
25      Q. You were staff director for that                 25   information that the subcommittee felt it wanted to



                                                                                                                  56
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 58 of 100
                                                  CONFIDENTIAL

                                            Page 222                                                    Page 223
 1   have an opportunity to review.                          1   relationship with Dr. Chester Dickerson, a Monsanto
 2          We were doing, as I said, a routine              2   employee who was based out of the Monsanto
 3   congressional subcommittee investigative report on      3   Washington office, and he was -- he was one of the
 4   the activities and impacts and issues arising around    4   many Washington reps of major pesticide companies
 5   the regulation of pesticides by EPA/OPP, and at the     5   that took it upon themselves to educate the new
 6   time, a number of cancer-causing pesticides, such as    6   staff director of the subcommittee with jurisdiction
 7   EDB, a fumigant; alachlor, a herbicide; atrazine,       7   over pesticides that had at the time I started
 8   another herbicide; benomyl, a fungicide were in the     8   essentially no knowledge or professional experience
 9   news, being debated in the scientific community,        9   in the federal law or the art of pesticide risk
10   discussed in the media.                                10   assessment.
11          And so we, among the things that we             11      Q. Did you meet with Monsanto's
12   looked at -- I remember permethrin was very much in    12   representative about this February 11, 1985, meeting
13   play at the time. I was given the opportunity by Ed    13   of the toxicology branch scientists?
14   Johnson to sit down with a number of OPP staff         14      A. No.
15   scientists to let them explain to me the process by    15      Q. Did you meet with any of these toxicology
16   which they make evaluations of pesticide risk, how     16   branch scientists about their February 11, 1985,
17   they get their data, what concerns they have with      17   memo?
18   the data that they have to rely on, what their         18      A. I doubt it. My opportunity to sit down
19   concerns were relative to ambiguity in the law or      19   and have those kinds of in-depth discussions with
20   the regulations, what concerns and issues they had     20   the senior EPA scientist ended at the time of my
21   with the way the registrants were able to interact     21   leaving the subcommittee.
22   with them and influence their decisions.               22           However, I went -- my next job, which I
23           We also met multiple times with                23   started immediately after my tour of duty in the
24   representatives of registrants. As I say in the        24   Congress, was serving as the executive director of
25   report, I had a very cordial and professional          25   the Board on Agriculture in the National Academy of

                                            Page 224                                                    Page 225
 1   Sciences. One of the first major projects that the      1   our subcommittee report had come out earlier that
 2   Board on Agriculture was given the opportunity to do    2   fall or summer. I don't remember the exact date
 3   was sponsored by Jack Moore, who was the assistant      3   that it was issued.
 4   administrator for pesticides and toxic substances at    4           But after I went and took my new job at
 5   the time.                                               5   the National Academy of Sciences, I knew there was
 6           Jack Moore had, towards the end of my --        6   this acknowledged conflict in two federal statutes
 7   I don't -- so he must have come in -- so Jack must      7   that was tying EPA up in knots and also posing major
 8   have come in right at -- when -- at the end of          8   concerns for registrants, including Monsanto. And I
 9   the -- the two terms of President Reagan. And so we     9   definitely spoke with Chester Dickerson many times
10   started in -- oh, what was -- it's in my -- it's in    10   about this conflict in the two federal statutes.
11   my -- my report.                                       11   And so I don't -- I don't remember how the first
12           I believe we got the request from EPA to       12   conversation with EPA happened in '84, but basically
13   do the paradox report in 1984, towards the end of      13   I said to the people that I had worked with
14   1984, the work on that project, which was focused      14   previously, in my capacity as the staff director of
15   largely on cancer-causing pesticides and risk and      15   DORFA -- I said, Well, I'm working now at the Board
16   the impact of the standard in the FIFRA statute        16   of Agriculture in the National Academy of Sciences,
17   relative to the standard in the Food, Drug, and        17   that you, EPA, could commission the National Academy
18   Cosmetic Act, which were actually in conflict, as I    18   of Sciences to figure out how to resolve this
19   explain in the expert report.                          19   conflict between the two federal statutes that were
20           This was a major issue for registrants         20   in some cases telling EPA to jump -- the FIFRA
21   for the EPA that arose in the oversight that we did    21   statute would say jump to the left, and the Food,
22   and was addressed in the community -- the              22   Drug, and Cosmetic Act statute would say jump to the
23   subcommittee report that was issued in 1983, before    23   right. They couldn't make a decision on some
24   I left. I was recruited into the job at the            24   tolerance petitions without violating one or the
25   National Academy of Sciences at the end of 1983, and   25   other statute.



                                                                                                                  57
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 59 of 100
                                                  CONFIDENTIAL

                                            Page 226                                                    Page 227
 1           So this is kind of a classic scenario for       1   cancer-causing pesticides.
 2   a federal agency to ask the National Academy of         2           And during the course of the first
 3   Sciences to sort of analyze the statutory,              3   Delaney Paradox Report, we did extensive original
 4   regulatory, scientific issues relating to the           4   scientific research and analysis of dietary
 5   regulation of cancer-causing pesticides.                5   exposure, general population exposure to 53
 6           So the EPA agreed that such a National          6   cancer-causing pesticides. We did the first ever
 7   Academy of Science report would be very helpful to      7   what is now known as cumulative risk assessment ever
 8   them. A contract was let. I don't remember -- it        8   done by anybody. It's in that report. It was done
 9   was $400,000 or something on that -- in that            9   under contract by a guy named Dr. John Wargo,
10   magnitude.                                             10   scientist at Yale that worked in the risk assessment
11           The Board on Agriculture, for which I          11   arena.
12   served as executive director, we recruited a           12           And because that report was being done
13   committee of experts, about 12 or 13 individuals       13   under contract to the EPA and specifically focused
14   that joined the committee on -- I don't remember       14   on cancer causing pesticides, that was why I
15   exactly what we called the committee.                  15   continued to interact with various EPA scientists to
16           The final report is effectually known as       16   get the latest Q stars, which are the cancer potency
17   the Delaney Paradox Report. It came out in 1986 or     17   factor, and the latest OPP assessments of
18   1987 and was very well received by all of the          18   cancer-causing pesticides.
19   constituencies and by the agency, because we really    19           So the work on -- the work on the Delaney
20   explained in detail very clearly what is it -- it's    20   Paradox Report, most of it occurred in 1985, 1986,
21   a very complicated problem embedded in statutes that   21   into 1987; and in 1988, the Board on Agriculture was
22   evolved over a 30-year period, and we explained the    22   asked to do a follow-up study on pesticides in the
23   statutory basis of the problem and recommended         23   diets of infants and children. That basically was
24   changes in law that would harmonize the regulatory     24   recommended in the Delaney Paradox Report to EPA
25   standard that would apply to EPA decision making on    25   that they take a fresh and deep look at the unique


                                            Page 228                                                    Page 229
 1   risks of pesticide exposures for pregnant women,        1   much concern in the agency. There wasn't much
 2   infants, and children. So that led to the also          2   concern in the general scientific community about
 3   quite important and influential 1993 report,            3   exposures to glyphosate through the diet. There was
 4   "Pesticides in the Diets of Infants and Children."      4   a little bit of concern, you know, through drinking
 5          I helped the Board on Agriculture and the        5   water, and it was beginning in the mid-'80s, but
 6   academy recruit and begin that study. I left that       6   glyphosate cancer risks were not among those that
 7   academy at the end of 1990. The Pesticides in the       7   received a lot of attention, a lot of analytical
 8   Diets of Infants and Children Committee had             8   work in the '80s and '90s.
 9   approximately two years of work under its belt, and     9      Q. You didn't discuss with Dr. Engler or
10   it was another three years before its report came      10   with Mr. Litt the issues they had under review as
11   out.                                                   11   part of the February 11, 1985, meeting?
12          So by virtue of continuing to work on           12      A. No, I did not.
13   understanding and analyzing pesticide dietary risk     13      Q. That's the same for Chester Dickerson;
14   including cancer risk, I remained in contact with a    14   you never discussed these issues with him either?
15   number of these individuals in OPP.                    15      A. Not -- no, I didn't discuss the issues
16      Q. None of your communications that you just        16   addressed in the March 4, 1985, consensus review of
17   described or the work you just described had           17   glyphosate.
18   anything to do with this toxicology branch group of    18      Q. If you go to under, again, C, Evaluation
19   scientists in March of 1985, right?                    19   of the Facts, there's a Subsection 2 called
20      A. Well, yes. Some of the meetings I had            20   "Mutagenicity Assays." The first thing it says in
21   with Bert Litt and Reto Engler were in this period     21   that paragraph under that subheading is "Glyphosate
22   of time, but none of them were specific to the         22   was tested for mutagenic activity."
23   agency's assessment of glyphosate herbicides,          23            That's part of what they did as part of
24   because at the time, there was essentially no          24   this evaluation, right?
25   evidence of glyphosate being in food. There was not    25      A. Correct.



                                                                                                                  58
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 60 of 100
                                                  CONFIDENTIAL

                                            Page 230                                                    Page 231
 1      Q. In the middle of that paragraph, there's          1   mutagenic or genotoxic activity. And that was their
 2   a statement by the consensus group that all of these    2   judgment at this time. And it's, you know -- that's
 3   tests, meaning the mutagenicity assays, "All these      3   what they're reporting in this memo.
 4   tests were negative, Tests 1-3 are fairly well          4          MR. COPLE: Let's mark this next as
 5   predictive of oncogenic response, while 4-6 are less    5      Exhibit 11 to the deposition.
 6   appropriate."                                           6          (Benbrook Exhibit Number 11 is marked for
 7           But all of them are negative, correct?          7      identification.)
 8      A. Yes. These are the genotox studies                8   BY MR. COPLE:
 9   conducted by Monsanto that had been submitted in        9      Q. You rely on the 1986 EPA registration
10   response to the standard OPP data requirements.        10   standard document for glyphosate for your expert
11      Q. And the conclusion, the consensus                11   opinions in your report, right?
12   conclusion of these eight scientists in the tox        12      A. Yes, sir.
13   branch in 1985 is -- regarding mutagenicity assays,    13      Q. And this particular document says it's
14   is in the final sentence.                              14   "Guidance for the reregistration of pesticide
15           It says, "In summary, several appropriate      15   products containing glyphosate as the active
16   and scientific acceptable tests are supportive of      16   ingredient."
17   nononcogenic potential of glyphosate," right?          17          What is this document?
18      A. That's correct. That's what it says.             18      A. It's the registration standard document
19      Q. So from a mutagenicity assay standpoint,         19   issued in June of 1986 providing guidance and
20   this consensus group found supportive evidence of      20   instructions to registrants of glyphosate-based
21   nononcogenic characterization or activity for          21   herbicides regarding the additional studies that
22   glyphosate, right?                                     22   they would need to do to fulfill any existing data
23      A. Well, what they -- what they found was           23   gaps to assist the EPA in sharpening up its
24   from the set of studies that the registrant Monsanto   24   assessment of exposures through water or residues in
25   was required to do, there was no evidence of           25   food.

                                            Page 232                                                    Page 233
 1           It addresses any required changes in the        1     A.       Okay. The introduction?
 2   label, warnings or cautions.                            2     Q.       Yes, the introduction.
 3           It addresses any necessary changes in the       3            If you go to the second full paragraph,
 4   worker safety provisions, the requirements for          4   it starts out with a statement that "The
 5   personal protective equipment.                          5   registration standards program involves a thorough
 6           It addresses a number of issues relative        6   review of scientific database underlying a
 7   to how the crops that are included on different         7   pesticide's registration."
 8   labels, crops and crop groupings and rates of           8            It goes on to say that "The purpose of
 9   applications and total number of applications and       9   the agency's review is to reassess potential hazards
10   total amount of ingredient allowed per year, and in    10   arising from the currently registered uses of the
11   general discusses all of the steps that registrants    11   pesticide to determine the need for additional data
12   must take in order to maintain existing                12   on health and environmental effects; and to
13   registrations for glyphosate-based herbicides or       13   determine whether the pesticide meets the no
14   successfully petition or apply the EPA to obtain new   14   unreasonable adverse effects criteria FIFRA."
15   registrations.                                         15            This is what the registration document's
16      Q. This document was issued by the OPP              16   purpose in part is, right?
17   registration division for pesticide registration,      17      A. Correct.
18   right?                                                 18      Q. Now, this -- this is issued in 1986,
19      A. Correct.                                         19   June 1986, according to the coversheet.
20      Q. And the document was issued by the OPP           20      A. The official release date was August 11,
21   registration division on behalf of the agency,         21   1986, according to Rick Tinsworth.
22   meaning on behalf of EPA, right?                       22      Q. After the February 11, 1985, meeting and
23      A. Correct.                                         23   the March 4, 1985, memo of the toxicology branch and
24      Q. And go to Page 1 on the top, on this             24   the Category C oncogen classification for
25   particular registration standard document.             25   glyphosate, this is the review that the registration



                                                                                                                  59
                           TSG Reporting - Worldwide                877-702-9580
       Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 61 of 100
                                                  CONFIDENTIAL

                                            Page 234                                                    Page 235
 1   division is undertaking for the agency at this          1   of the kidney) in males at the highest dose tested
 2   point, right?                                           2   at 30,000 parts per million."
 3      A. Well, it's the outcome of the review.             3          So this reflects in August 1986, the
 4      Q. So they're reassessing the potential              4   release date as you said for the registration
 5   hazard, right?                                          5   statement document, that it was being viewed -- the
 6      A. Yeah, they have reassessed what is known          6   BioDynamic 1983 study was being reviewed as an
 7   about the hazards and has a number of -- makes a        7   equivocal oncogenic response, correct?
 8   number of requests to registrants for further           8      A. I'm sorry. I was -- I was trying to get
 9   information and changes in the labels.                  9   my mind around that paragraph.
10      Q. If you go to Page 6 of the registration          10      Q. That's fine.
11   standard document --                                   11      A. Reask the question. I'm sorry.
12      A. Okay.                                            12      Q. I'll refocus my question. This is
13      Q. -- that first full long paragraph talks          13   actually pretty simple.
14   about the chronic feeding oncogenicity study in mice   14          At this point, August 1986, when this
15   tested at dosages --                                   15   document has been released by the registration
16      A. BioDynamics study, correct.                      16   division, the registration division is
17      Q. -- 1,000, 5,000, and 30,000 parts per            17   characterizing the results or the interpretation of
18   million.                                               18   the BioDynamic '83 mouse study as producing an
19           You're getting ahead of me, sir. That's        19   equivocal oncogenic response, right?
20   my question. This is the BioDynamic study, right?      20      A. That's correct.
21      A. Yes.                                             21      Q. So equivocal, meaning not certain, not
22      Q. It goes on to say as part of this that           22   clear?
23   "Glyphosate produced an equivocal oncogenic response   23      A. Correct.
24   in the mouse, causing a slight increase in the         24      Q. All right.
25   incidence of renal tubular adenomas (a benign tumor    25      A. Subject to interpretation.

                                            Page 236                                                    Page 237
 1      Q. Subject to interpretation. And it                 1   that had been carried out by this time.
 2   repeats what was observed by the consensus -- the       2      Q. Which was suggested in 1985 by the
 3   consensus toxicology group of scientists in the tox     3   consensus group in the tox branch, right?
 4   branch from February 11, 1985, which is that it         4      A. Well, it was one of the further steps
 5   showed a slight increase -- that the BioDynamics '83    5   that the tox branch personnel noted that could be
 6   mouse study showed a slight increase in the             6   undertaken to try to resolve the disagreement
 7   incidence of renal tubular adenomas and specifically    7   between the EPA pathologists and the Monsanto
 8   says a benign tumor. So no -- no carcinomas were        8   pathologists.
 9   observed here, correct?                                 9      Q. As another consideration, right?
10      A. Correct.                                         10      A. Well, a next step to take to get some --
11      Q. This goes on to say in this document by          11   shine some new light, if you will, on the underlying
12   the registration division, which is again, according   12   scientific issues that were not in agreement between
13   to Page 1, which we looked at that paragraph, is       13   Monsanto and the EPA.
14   announcing the reassessment for the agency itself.     14      Q. The sentence before this reexamination of
15          On Page 6, it goes on to say that "The          15   resections by consulting pathologist says, "The
16   studies were reexamined by a consultant pathologist,   16   toxicology branch ad hoc oncogenicity committee
17   and data were submitted indicating that an             17   tentatively classified glyphosate as a Class C
18   additional kidney tumor had been found in control      18   oncogen."
19   males," correct?                                       19           That means that according to the
20      A. Correct.                                         20   registration division, what the consensus group out
21      Q. So there's more data now that's                  21   of the tox branch did in 1985 was a tentative
22   available, according to this registration standard     22   classification, right?
23   document, right?                                       23      A. I don't think they used that word in
24      A. Well, they're referring to the -- both           24   their memo. We can -- it's right here.
25   the rereading and the resectioning of the slides       25      Q. Well, I'm not suggesting to you, sir,



                                                                                                                  60
                           TSG Reporting - Worldwide                877-702-9580
       Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 62 of 100
                                                  CONFIDENTIAL

                                            Page 238                                                    Page 239
 1   that that word was used. I'm talking only about how     1   the evolution of EPA's understanding of the results
 2   it's being characterized by the registration            2   of the BioDynamic mouse study.
 3   division here in this document.                         3           Okay. I've read that paragraph now. I'm
 4            MR. LITZENBURG: You asked what it means,       4   ready to talk about it.
 5       and he answered you.                                5      Q. Okay. My question was just simply,
 6            THE WITNESS: So March 4th, 1985, under         6   according to the registration division, that
 7       E, classification of glyphosate, the memo reads,    7   division characterized the '85 consensus document of
 8       "In accordance with EPA proposed guidelines (FR     8   oncogen Class C as being a tentative classification?
 9       of November 23, 1984) the panel has classified      9      A. That's the word used in this paragraph,
10       glyphosate as a Category C oncogen."               10   yes.
11            The word "tentative" does not appear in       11      Q. Have you talked to anyone -- you said a
12       the sentence.                                      12   number of times you communicated with individuals in
13   BY MR. COPLE:                                          13   OPP during the 1980s. Did you talk to anyone at OPP
14       Q. And on Page 6 of the registration               14   about this registration standard document?
15   division's announcement of the registration standard   15      A. No.
16   review, the registration division characterizes that   16      Q. Did you know this registration standard
17   same classification as being tentative, right?         17   document had been issued at the time?
18       A. Show me where you are with that word.           18      A. Yes.
19       Q. It's right in the middle of that                19      Q. Had you read it at the time?
20   paragraph. It's right after -- if you follow right     20      A. I don't remember when I first read it,
21   after the second time 30,000 ppm is mentioned.         21   but it was almost certainly within a year or two of
22       A. Okay. I see it now. Give me a second.           22   its release.
23       Q. Sure.                                           23      Q. It goes on in the next sentence, well,
24       A. I have reviewed this material in great          24   the very next sentence, the one that says that
25   depth. I just want to make sure where we're at in      25   consulting pathologist found a control group tumor,


                                            Page 240                                                    Page 241
 1   but in parenthesis it says that "no renal tumors        1       Q. And as a consulting pathologist,
 2   were found in controls in the original examination."    2   Dr. Kuschner was not an employee of Monsanto, right?
 3           So there's a difference being observed          3       A. No.
 4   here from the original assessment from 1985 by the      4       Q. He was being paid for his professional
 5   tox branch, right?                                      5   advice and opinion, right?
 6      A. Yes. Monsanto hired Dr. Kuschner to read          6       A. Correct.
 7   the slides. He was not involved in the original         7       Q. Just like you are today, correct?
 8   reading of the slides by BioDynamics, and he            8       A. No. I'm not going to go there.
 9   reported observing the one additional renal tumor       9       Q. You're not being paid for your
10   adenoma in Control Mouse 1028.                         10   professional opinions?
11      Q. Do you know Dr. Kuschner?                        11       A. I am being -- well, I will agree that I
12      A. No, never met the man.                           12   am being paid for my work on this case, yes.
13      Q. Do you know who he is?                           13       Q. And Dr. Kuschner was paid for his work as
14      A. Yes.                                             14   a consulting pathologist, right?
15      Q. Do you know he's a pathologist from Stony        15            MR. LITZENBURG: Form.
16   Brook University -- was at the time from Stony Brook   16            THE WITNESS: Would you like to get into
17   University?                                            17       the details of Dr. Kuschner's assessment of the
18      A. Correct. He's passed away.                       18       slides? I'm more than prepared to talk about
19      Q. Now, you've never discussed                      19       them in detail.
20   Dr. Kuschner's work in terms of being a consulting     20   BY MR. COPLE:
21   pathologist on this issue, right?                      21       Q. So you don't know the answer that. You
22      A. Discussed?                                       22   don't know what Dr. Kuschner's arrangement was as a
23      Q. Yes. Talked to him, communicated with            23   consultant; is that correct?
24   him.                                                   24       A. Actually, I think I've seen his invoice.
25      A. No, I never -- never spoken with the man.        25   It's in the documents. I know that Monsanto was



                                                                                                                  61
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 63 of 100
                                                  CONFIDENTIAL

                                            Page 242                                                    Page 243
 1   already talking about the results of Dr. Kuschner's     1      A. You're talking about the last paragraph
 2   review of the slides two days before he received the    2   on Page 6?
 3   slides.                                                 3      Q. Actually, the middle paragraph, much
 4       Q. This is based on your review of corporate        4   shorter paragraph. And it says that, "However, the
 5   documents --                                            5   apparent oncogen response was a marginal response at
 6       A. Correct.                                         6   best. The doses tested were quite high, 3 percent
 7       Q. -- that you reviewed and have formed your        7   of the diet, and there was no corresponding increase
 8   own personal opinion about what they mean, right?       8   in the incidence of preneoplastic changes, such as
 9       A. It's quite clear to me there was very            9   hypoplasia or dysplasia in the target tissues."
10   little uncertainty on Monsanto's part about what the   10           Now, is this an objection that was made
11   results of Dr. Kuschner's review would be, because     11   by the consensus group that convened on February 11,
12   they openly talked about what they expected.           12   1985?
13       Q. Did Monsanto tell you that at some point?       13           MR. LITZENBURG: Form. Speaks for
14       A. No. It's in their -- they didn't tell me        14      itself.
15   that. They wrote it in emails to other people in --    15           THE WITNESS: This paragraph is a short
16   inside the company.                                    16      summary of a set of issues about the
17       Q. Did you have communications at any point        17      interpretation and design of the BioDynamics
18   with Monsanto before or after your work on this case   18      mouse study that had been debated in great
19   regarding what Monsanto's intent was at the time in    19      detail through multiple rounds between OPP and
20   retaining Dr. Kuschner?                                20      Monsanto and also placed -- these were the core
21           MR. LITZENBURG: Form.                          21      issues, in addition to the historical control
22           THE WITNESS: No.                               22      issue, that were put before the scientific
23   BY MR. COPLE:                                          23      advisory panel to get further guidance on.
24       Q. Now, if you go to the next paragraph, and       24           So these -- these were -- these were the
25   it continues the registration division's --            25      difficult questions about this particular study

                                            Page 244                                                    Page 245
 1      that kept it a matter of ongoing discussion and      1   would make their decision easier," with a closed
 2      debate between EPA and Monsanto from 1983 to --      2   quote.
 3      I'm not even sure the debate is completely           3          This is all correct in terms of recounted
 4      resolved at this point.                              4   by Dr. Gingerich, right?
 5   BY MR. COPLE:                                           5      A. Yep.
 6      Q. And you recognize that in your report on          6      Q. Did you ever talk to Dr. Farber about his
 7   Page 72, numbered paragraph 375, right?                 7   view of "an extremely close call" for the
 8      A. I'll get there.                                   8   February 11, 1985, decision?
 9      Q. Back and forth here.                              9      A. No.
10      A. What's the page number?                          10      Q. Have you ever talked to Dr. Gingerich
11      Q. Page 72.                                         11   about his conversation with Dr. Farber?
12      A. Paragraph what?                                  12      A. No.
13      Q. 375.                                             13      Q. Do you know Dr. Farber?
14      A. Okay.                                            14      A. I've met him a time or two.
15      Q. You talk in your report about "A                 15      Q. Did you ever talk to Dr. Farber about the
16   February 22nd, 1985, memo from Dr. Gingerich to        16   consensus group memo and review that was done in
17   Monsanto colleagues characterized the meeting" -- it   17   February 1985?
18   talks about "relaxed, informal, and open. The memo     18      A. As I said to you in response to similar
19   states that Dr. Farber" -- from EPA, correct,          19   questions, at the time, in the '80s, issues around
20   Dr. Farber?                                            20   glyphosate oncogenicity, while very important to
21      A. Yes.                                             21   Monsanto and also important to EPA, they weren't --
22      Q. "Dr. Farber called the February 11, 1985,        22   they weren't on the radar screen of most people
23   decision by OPP to classify glyphosate as a possible   23   following developments in OPP related to potential
24   oncogen," as, quote, "an extremely close call and      24   cancer risks and exposure to pesticides, because
25   that EPA remains open to any new information that      25   there were other pesticides that were involved in



                                                                                                                  62
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 64 of 100
                                                  CONFIDENTIAL

                                            Page 246                                                    Page 247
 1   those discussions, and there was -- at this time,       1   the slides.
 2   there was little evidence of significant dietary or     2            As we're going to get to, the final
 3   drinking water exposures to glyphosate. So it -- it     3   position of EPA in this reregistration standard was
 4   wasn't an issue that we specifically assessed or        4   to follow the advice of the scientific advisory
 5   addressed in either of the two National Academy of      5   panel and require Monsanto to do a new mouse study
 6   Science reports that we did in the 1980s on the         6   and a new rat study. And then, of course, as I
 7   topic of cancer and pesticides.                         7   testified earlier, OPP provided Monsanto with a very
 8      Q. On Page 6 of the registration division            8   detailed explanation of a rigorous protocol for a
 9   standard document on glyphosate, in that middle         9   new male mouse feeding study designed to
10   paragraph, the registration division is calling or     10   specifically resolve the apparent tentative,
11   characterizing, at least on Page 6, the oncogen        11   equivocal issues related to whether the
12   Class C characterization by the toxicology branch as   12   statistically increased incidence of renal tubular
13   an apparent oncogenic response, right?                 13   adenomas in this study were treatment related.
14      A. Yes.                                             14            That's the -- that was the underlying
15      Q. So the registration division is not              15   controversy, and the identification of this -- what
16   confident that this is a real response, right?         16   I call it, a magic tumor in the Male Mouse
17      A. Well, it would come as no great surprise         17   Number 1028 was -- if that had not occurred and if
18   that there were differences of opinion even within     18   we -- there wouldn't have been a reassessment of
19   the agency about the interpretation of the study.      19   this study.
20          So some of the scientists felt fairly           20            It was really Monsanto's ability to
21   strongly that it was a clear oncogenic response and,   21   interject Dr. Kuschner's assessment of the slides
22   I think, maintained that position throughout the       22   that kept the debate opened, kept requiring the EPA
23   assessment, and others adopted a different view in     23   to spend staff and scientific resources in
24   response to Monsanto's determination to keep           24   responding to Monsanto's ongoing submissions,
25   bringing up new data, new arguments, resection of      25   arguments, information data on the question.

                                            Page 248                                                    Page 249
 1           So that's -- that would have -- that was        1      EPA scientists that signed the document in March
 2   the appropriate and proper way for this underlying      2      of 1985 still felt when this registration
 3   uncertainty to be resolved. It's what EPA put in        3      standard came out that the BioDynamic mouse
 4   the registration standard document, which is the        4      study caused a treatment-related, statistically
 5   appropriate place for such a request or requirement     5      significant increase in renal tubular adenomas.
 6   to be imposed on the registrant.                        6      That's my opinion.
 7           In my opinion, a responsible company, a         7   BY MR. COPLE:
 8   company that really wanted to be sure that the most     8      Q. Your opinion about some of the scientists
 9   heavily used and widely sold herbicide in the world     9   still felt that there was oncogen in 1985, as a
10   surely did not contribute to increased cancer risk,    10   statistically significant level, was based upon you
11   they would have done the study as EPA had requested    11   speaking with specific members of that review group?
12   and required.                                          12      A. No. It was from reading the EPA
13      Q. And EPA has resolved the uncertainty             13   documents that have been part of the record for a
14   today by concluding that glyphosate is not a human     14   number of years.
15   carcinogen, correct?                                   15      Q. Well, there's eight scientists listed on
16           MR. LITZENBURG: I object to form.              16   that memo.
17           THE WITNESS: The EPA changed the               17      A. Correct.
18      classification of glyphosate because they --        18      Q. Which of the ones still felt that way,
19      they didn't -- were unable to convince Monsanto     19   based on your personal opinion?
20      to do the requested additional studies, and the     20      A. Well, I place a lot of weight on the
21      agency felt that it was time to move on to other    21   transcript of the SAP meeting that Lacayo
22      things. And it just -- they didn't -- they          22   participated in, Kasza participated in, and
23      didn't want to continue the assessment of that      23   Dr. Farber. Those were the only three members of
24      particular cancer study.                            24   the OPP scientific staff that attended the meeting,
25           I -- it is my opinion that some of the         25   but it's clear from my reading of the resume -- of



                                                                                                                  63
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 65 of 100
                                                  CONFIDENTIAL

                                            Page 250                                                    Page 251
 1   the transcript of that SAP meeting that the -- the      1      yes.
 2   EPA pathologists had not changed their view on          2   BY MR. COPLE:
 3   whether Control Mouse 1028 had a renal tubular          3      Q. As well as the 54 genotoxicity studies
 4   adenoma.                                                4   the EPA has reviewed, right?
 5           They did not agree with Dr. Kasza's --          5      A. Throughout the record of review of
 6   with Dr. Kuschner's observation, nor did they agree     6   glyphosate oncogenicity, the genotoxicity or
 7   with the other 11 or 12 pathologists that Monsanto      7   mutagenicity data has been very important. If
 8   hired and brought to the meeting to back up their       8   the -- if the modern assays that have been used to
 9   position.                                               9   confirm the genotoxicity of glyphosate and
10      Q. EPA has changed the classification that          10   glyphosate-based herbicides -- had they been
11   it stands by today based on the 14 animal              11   available and applied to glyphosate and
12   carcinogenicity studies that it has, right?            12   glyphosate-based herbicides in the '80s as opposed
13           MR. LITZENBURG: I object to form.              13   to 20 years later, the EPA would have been aware of
14           THE WITNESS: You're asking me if they          14   genotoxicity data, and I think it quite likely would
15      have done that?                                     15   have altered the -- altered the course, the
16   BY MR. COPLE:                                          16   regulatory course of glyphosate going forward.
17      Q. Well, they have done that, and it's based        17      Q. You never discussed that issue with
18   on the 14 animal carcinogenicity studies. That's       18   anyone at EPA at the time?
19   now their database, correct?                           19      A. Not at the time, no.
20           MR. LITZENBURG: I object to testimony by       20      Q. And EPA's current position is also based
21      counsel.                                            21   upon its review of all available epidemiology
22           THE WITNESS: Certainly, the 14 animal          22   including the published Agricultural Health Study,
23      feeding studies on glyphosate active ingredient     23   right?
24      were an important part of EPA's more                24      A. We've already talked about that.
25      contemporary review of glyphosate oncogenicity,     25      Q. All right. And Page 6 of this

                                            Page 252                                                    Page 253
 1   registration, we're still in the middle paragraph,      1   maximum treatment group than in the control group.
 2   and one of the concerns raised by the registration      2           The hallmark of the maximum tolerated
 3   division that somehow contributed to an apparent        3   dose being exceeded in the chronic feeding study is
 4   oncogenic response which -- regarding glyphosate was    4   lower survival in the maximum or high level
 5   the quite high doses that were tested; is that          5   treatment group, and that didn't happen in this
 6   right?                                                  6   study. So, you know, that's why there's been
 7      A. Of pure glyphosate, correct.                      7   ongoing debate about whether the top-level dosage
 8      Q. Yes. And that includes a high-dose group          8   group in this particular study was excessive or not.
 9   of 30,000 parts, right?                                 9      Q. The OPP registration division was
10      A. That was the high-dose group, correct.           10   specifically concerned that the doses tested were
11      Q. And that's an appropriate reason for the         11   quite high?
12   registration division to be concerned about a          12      A. Well, they acknowledged that they were
13   marginal response at best, correct?                    13   quite high. Yes, they were high.
14      A. Well, the EPA guidelines applicable              14      Q. They were also concerned in the
15   pretty much over this whole period required            15   registration division that they didn't see
16   registrants to design studies so that the high-end     16   corresponding increase in the incidence of
17   treatment group approached the maximum tolerated       17   preneoplastic changes such as hyperplasia or
18   dose, and there is substantial discussion of whether   18   dysplasia, right?
19   the 30,000 ppm treatment group of mice in the          19      A. Correct. That's noted in the report.
20   BioDynamic study exceeded that level.                  20      Q. What's hyperplasia?
21          Again, Monsanto felt that it had EPA            21      A. Undifferentiated cell mass. It would
22   scientists, and certainly a number of the members of   22   be -- a pathologist would consider it as a possible
23   the various SAPs that looked at it felt that it        23   evidence of cells progressing towards a tumor.
24   hadn't, because actually, the survival was higher in   24      Q. And what is dysplasia?
25   the maximum control group than in the -- in the        25      A. Gosh, I can't give you the technical



                                                                                                                  64
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 66 of 100
                                                  CONFIDENTIAL

                                            Page 254                                                    Page 255
 1   definition.                                             1            THE WITNESS: I'm -- I'm not prepared to
 2      Q. You're not an expert on preneoplastic             2      agree with that until I do a detailed review of
 3   changes?                                                3      their final reregistration document. That's
 4      A. No.                                               4      when they're going to articulate their final
 5      Q. And preneoplastic changes are an                  5      judgments. They're about to put this
 6   important consideration in evaluating whether there     6      December 2017 human health risk assessment out
 7   is an oncogenic response to exposure to a chemical,     7      for public review and comment. It's subject to
 8   right?                                                  8      ongoing technical reviews within the agency.
 9      A. It's discussed specifically in the case           9      It's not their final position.
10   of these glyphosate chronic feeding -- it's            10            And I can assure you that there will be a
11   discussed as among a range of other issues.            11      number of comments submitted by scientists
12      Q. And the registration division, in the            12      outside the agency in reference to the growing
13   last sentence of this middle paragraph, repeated the   13      body of scientific evidence showing that
14   observation that the consensus group made in the tox   14      glyphosate and glyphosate-based herbicides are
15   branch, which is that glyphosate was negative in a     15      in fact genotoxic.
16   number of acceptable mutagenicity studies;             16   BY MR. COPLE:
17   therefore, the compound, meaning glyphosate, is not    17      Q. So after you review the document put out
18   known to be genotoxic, right?                          18   for public comment, will you have new opinions that
19      A. That's what it says.                             19   you'll form about glyphosate and carcinogenicity?
20      Q. And nothing has changed EPA's viewpoint          20      A. I -- I don't know. I doubt it, but I
21   about that conclusion in all of the ensuing years      21   need to do that -- to do that review. There's many
22   since August 1986; it still concludes that             22   aspects about the regulatory view and actions taken
23   glyphosate is not genotoxic, right?                    23   by EPA about glyphosate and glyphosate-based
24           MR. LITZENBURG: Form. Asked and                24   herbicides that are important, that I've either
25      answered.                                           25   studied or have opinions on. By virtue of the

                                            Page 256                                                    Page 257
 1   assignment that I agreed to take on, on behalf of       1   and they were very disappointed, obviously, that
 2   plaintiff's attorneys in this case, I spent a lot of    2   Dr. Parry's assessment of the genotoxicity database
 3   time reading the full record of back and forth          3   as of late 1999 led him to feel that there was in
 4   between Monsanto and EPA on the interpretation of       4   fact evidence of genotoxicity through two different
 5   this particular BioDynamic mouse studies, and it's      5   modes of action.
 6   my professional opinion that if the agency had          6           Furthermore, Dr. Parry provided to
 7   access to and been aware of the results of modern       7   Monsanto a detailed memorandum of the additional
 8   contemporary genotoxicity assays, that they most        8   genotoxicity studies that he felt were justified and
 9   likely would not have changed the classification of     9   needed to clear up any ambiguity about the results
10   glyphosate from the then applicable possible human     10   of existing and then published peer-reviewed
11   carcinogen classification.                             11   genotoxicity studies. He outlined the recommended
12           So the question of genotoxicity was in         12   studies in considerable detail and made it quite
13   fact very important in the history of this             13   clear to Monsanto that he was prepared to conduct,
14   assessment, and given that, by the end of 1999,        14   certainly, some of them, because he actually had
15   Monsanto was fully aware of the positive evidence in   15   developed some of these new modern studies.
16   the open scientific literature. They were fully        16           But unfortunately, Monsanto at the time
17   aware and very concerned about the heightened          17   decided that they were not going to accept and act
18   toxicity of glyphosate-based herbicides, herbicides    18   on Dr. Parry's recommendations, and in fact, they
19   with the surfactants that altered the toxicity,        19   basically over a period of about six months ended
20   altered the ability of glyphosate to inner cell        20   their association with Dr. Parry, because they
21   membranes.                                             21   didn't like the answers they got from him.
22           They knew they had a serious regulatory        22      Q. You never discussed Dr. Parry's opinions
23   problem. That's why they commissioned Dr. Parry to     23   with him, did you?
24   do the assessment. They were hoping they could         24      A. No. I just read them.
25   cultivate him as a glyphosate-friendly scientist,      25      Q. You read them in the company documents?



                                                                                                                  65
                           TSG Reporting - Worldwide                877-702-9580
       Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 67 of 100
                                                 CONFIDENTIAL

                                           Page 258                                                    Page 259
 1     A. Correct.                                          1      that looked at this same body of literature,
 2     Q. And have formed a personal opinion about          2      that there was a much more frequent and more
 3   what those documents mean, right?                      3      serious and worrisome genotoxic response to
 4          MR. LITZENBURG: Form.                           4      exposures to glyphosate-based herbicides as
 5          THE WITNESS: I read Dr. Parry's detailed        5      opposed to pure glyphosate; and because of that,
 6     analysis of the existing published genotoxic         6      Dr. Parry suggested a number of genotox studies
 7     studies as well as all of the genotox studies --     7      and advanced new tests that were coming out at
 8     proprietary genotox studies that Monsanto            8      the time of both glyphosate-based herbicides and
 9     decided to share with him. I do not know -- and      9      the pure active ingredient to get a quantitative
10     I am fairly certain that Dr. Parry was not          10      handle on how much higher the genotox risks were
11     provided all of them. I think he was provided       11      actually in the real world where people applied
12     several of them, but I can't answer the question    12      formulated glyphosate-based herbicides, because
13     of which ones and what percent of the Ames test,    13      nobody applies straight glyphosate.
14     mutagenicity assays, genotox studies that           14   BY MR. COPLE:
15     Monsanto had submitted to EPA from 1974 to 1999     15      Q. So you read Dr. Parry's communications in
16     that Dr. Parry was asked to review.                 16   the company documents, and you formed your personal
17          But I do know what Dr. Parry said in his       17   opinion about what it means, right?
18     report. It's a very straightforward report. He      18           MR. LITZENBURG: Objection. Asked and
19     went through each study and said whether he felt    19      answered.
20     that there was evidence of a genotoxic impact of    20           THE WITNESS: In the list of documents --
21     either exposure to glyphosate or                    21   BY MR. COPLE:
22     glyphosate-based herbicides. Some of the            22      Q. That's a yes-or-no question. Did you do
23     studies looked at and assessed the response to      23   that or not?
24     both.                                               24      A. No. No.
25          Dr. Parry highlighted, as most scientists      25           MR. LITZENBURG: He's answering the


                                           Page 260                                                    Page 261
 1     question.                                            1   BY MR. COPLE:
 2          THE WITNESS: I heard your question, sir.        2      Q. These modern methods of genotoxicity that
 3     There are many communications between Dr. Parry      3   you're referring with Dr. Parry, you're not an
 4     and Monsanto. I know I read some of them. I'm        4   expert who has expertise to judge the utility or the
 5     quite certain I didn't see them all.                 5   modernity of those methods, right?
 6   BY MR. COPLE:                                          6      A. I don't present myself as an expert in
 7     Q. Whatever you read, you read in the                7   genotoxicity testing methodologies. I don't have an
 8   company documents and then you formed your personal    8   advanced degree in the relevant scientific
 9   opinion about what they mean, right?                   9   disciplines, and I've never worked in a lab
10          MR. LITZENBURG: Asked and answered.            10   conducting such studies.
11          THE WITNESS: I didn't form a personal          11          However, I have read many of the studies,
12     opinion. I read Dr. Parry's opinion.                12   and I have an understanding of how they're carried
13   BY MR. COPLE:                                         13   out, how they're interpreted, and I have a fairly --
14     Q. So you have no personal opinion?                 14   I'm fairly confident of my understanding of the
15          MR. LITZENBURG: I object to form.              15   genotoxic database and genotoxicity of glyphosate
16          THE WITNESS: My understanding --               16   and glyphosate-based herbicides over time as that
17   BY MR. COPLE:                                         17   area of scientific assessment evolved.
18     Q. I don't need the answer to that question.        18      Q. And that would include that in 1986, in
19     A. May I answer, sir? You asked the                 19   August, the registration division concluded that
20   question.                                             20   glyphosate is not known to be genotoxic, right?
21          MR. LITZENBURG: Don't interrupt. All           21      A. That's -- that was part of the
22     right. Wait for the question.                       22   registration standard document, correct.
23          MR. COPLE: I'll withdraw the question.         23      Q. And today, in 2018, EPA's position is
24          MR. LITZENBURG: Don't answer the               24   unchanged and has concluded that glyphosate is not
25     question.                                           25   genotoxic, correct?



                                                                                                                 66
                           TSG Reporting - Worldwide               877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 68 of 100
                                                  CONFIDENTIAL

                                            Page 262                                                    Page 263
 1         MR. LITZENBURG: Asked and answered.               1   BY MR. COPLE:
 2         THE WITNESS: As I said, I and many other          2      Q. EPA has already discussed its views on
 3   people are waiting for the final glyphosate             3   genotoxicity and glyphosate, concluded there is none
 4   reregistration document to come out. It's still         4   in its 2017 update of the OPP issues paper, right?
 5   in the, hopefully, final stages of the process.         5      A. Right. That draft, human health risk
 6   It's been almost ten years now. And I am quite          6   assessment, will be the document published in the
 7   certain that the discussion of genotoxicity in          7   Federal Register and for which public comments will
 8   the final glyphosate reregistration document            8   be solicited.
 9   that comes out later this year, maybe next year,        9           I don't believe they've taken that step
10   will be quite different from the discussion in         10   yet, and it is almost inevitable that there will be
11   the 1986 registration standard.                        11   a number of comments addressing some of the -- well,
12         The science has moved on. There are              12   many of the peer-reviewed published genotoxicity
13   dozens of additional studies, and one of the --        13   studies that report adverse -- adverse impacts from
14   one of the components of the final document that       14   primarily glyphosate-based herbicides, but some of
15   would be looked at in considerable detail by a         15   the studies also report genotoxicity from pure
16   number of people that are concerned about the          16   glyphosate. And I -- I think it will -- it will be
17   health risks associated with glyphosate-based          17   incumbent upon EPA given that this is probably one
18   herbicides will be the interpretation and weight       18   of the -- there's really three -- there's three
19   placed on peer-reviewed published studies              19   primary reasons that explain the difference between
20   documenting clear genotoxic effects from               20   the IARC classification of glyphosate and
21   exposure to glyphosate-based herbicides.               21   glyphosate-based herbicides and EPA's, and one of
22         That will be one of the issues of                22   the three is the interpretation of the public -- the
23   considerable concern and no doubt controversy          23   published scientific literature on genotoxicity,
24   once that final reregistration document is             24   which, according to IARC, provides strong evidence
25   issued.                                                25   of two mechanisms of action that are indicative of

                                            Page 264                                                    Page 265
 1   and can lead to cancer.                                 1      A. The EPA has 14 studies conducted on
 2      Q. The EPA disagrees with IARC on that               2   100 percent pure glyphosate that include dosage
 3   point, and IARC is not a regulator, right?              3   ranges from clearly well below the MTD and others
 4      A. IARC is not a regulator. I would agree.           4   that are certainly up in the range of the MTD. Yes.
 5   And I look forward to, as do many people, EPA's         5   There's 14 of those studies on pure 100 percent
 6   final assessment and how much weight they put on the    6   glyphosate. None on, by the way, on formulated
 7   peer-reviewed literature showing genotoxic effects      7   glyphosate-based herbicides, which is really what
 8   of glyphosate-based herbicides.                         8   needs to be done and what a responsible company
 9      Q. Now, in 1986, the registration division           9   would have done to resolve once and for all this
10   concluded that after reviewing all the available       10   ongoing controversy about the potential of
11   evidence, the scientific advisory panel proposed       11   glyphosate-based herbicides to cause cancer.
12   that glyphosate be classified as Class D, or having,   12      Q. The SAP determined that the oncogenic
13   quote, "inadequate animal evidence of                  13   potential of glyphosate could not be determined from
14   carcinogenicity."                                      14   existing data in 1986 and proposed that the study be
15           That's what the registration division          15   repeated in order to clarify the equivocal findings,
16   concluded, right?                                      16   right?
17      A. Well, they are simply reporting what the         17      A. Correct.
18   SAP said in its report, and the SAP also said that     18      Q. And all these years later, decades later,
19   EPA should require Monsanto to redo the mouse and      19   what EPA has to make its determination are the 14
20   rat oncogenicity studies to provide a firmer           20   studies you just referenced, right?
21   scientific basis to resolve the tentative equivocal    21      A. I'm sorry, I missed the last part of your
22   uncertain interpretation of the BioDynamic mouse       22   question. Could you restate it?
23   study.                                                 23      Q. Yes. As the SAP said in 1986, that there
24      Q. Which EPA now has 14 of those studies on         24   was insufficient data to determine oncogenicity
25   carcinogenicity on animal models?                      25   based on the existing data, and decades later now,



                                                                                                                  67
                           TSG Reporting - Worldwide                877-702-9580
       Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 69 of 100
                                                 CONFIDENTIAL

                                           Page 266                                                     Page 267
 1   as we sit here today, EPA has the 14 carcinogenicity    1          THE VIDEOGRAPHER: The time is 4:19, and
 2   studies which it uses to reach its determination of     2      we are off the record.
 3   not carcinogenic to humans?                             3          (Break in proceedings.)
 4            MR. LITZENBURG: Form. Asked and                4          (Benbrook Exhibit Number 12 is marked for
 5      answered.                                            5      identification.)
 6            THE WITNESS: That is a -- that correctly       6          THE VIDEOGRAPHER: The time is now 4:27,
 7      states the current stated EPA position. And          7      we are on the record.
 8      it's a scientific judgment that the EPA has made     8   BY MR. COPLE:
 9      based on a set of data that differs dramatically     9      Q. Dr. Benbrook, we've marked as Exhibit 12
10      from the scientific judgment reached by IARC        10   to the deposition the verbatim glyphosate SAP
11      after the review of a different set of studies      11   transcript, which is dated April 3, 1986.
12      that did not include the old, mostly old and        12          Have you seen this document before?
13      outdated industry-submitted studies that are not    13      A. Yes.
14      published, for the most part didn't include         14      Q. Have you read it?
15      them, but did include published studies that had    15      A. Yes.
16      been done and have come out; and that's             16      Q. You read it in forming your opinions?
17      really -- as I said, there's three -- three         17      A. Yes, I did.
18      scientific explanations for the difference in       18      Q. Now, on the second full page after the
19      the judgment reached by the IARC working group      19   coverage page, there's a list of the panel members.
20      and the EPA relative to the potential of            20          Do you see that?
21      glyphosate-based herbicides to cause cancer.        21      A. Yes, sir.
22            THE VIDEOGRAPHER: Excuse me, Counselor.       22      Q. It's got a Dr. Kilgore; executive
23      Can we take a short break?                          23   secretary is Mr. Johnson; Dr. Bergman; Dr. Clarkson;
24            MR. COPLE: Why don't we take five             24   Dr. Grisham; Dr. Lech; Dr. von Rumker; and
25      minutes.                                            25   Dr. Swenberg.


                                           Page 268                                                     Page 269
 1          Do you know any of these individuals?            1      Q. The EPA would have selected these eight
 2      A. No.                                               2   individuals in order to provide independent review
 3      Q. Have you heard of any of these                    3   and advice to the agency on glyphosate and
 4   individuals?                                            4   carcinogenicity, right?
 5      A. Dr. Kilgore was on multiple SAPs. Some            5      A. That's certainly the hope.
 6   of these other folks were on some others. They were     6      Q. None of the employees would have been --
 7   some of the outside scientists that EPA asked to        7   I'm sorry. None of the members of the SAP as listed
 8   serve on the SAP. I knew Steve Johnson quite well.      8   here would have been employees of EPA at the time,
 9   He was one of the senior managers in OPP that I         9   right?
10   interacted with quite a bit in the '80s and on into    10      A. Of EPA, no, they would not have been.
11   the '90s.                                              11      Q. So this is an independent panel, like
12      Q. So you do know Steve Johnson as the              12   other SAPs are, and back in 1986, established or
13   executive secretary?                                   13   assembled by EPA so we could get an independent
14      A. Yeah. He wasn't a member of the SAP.             14   evaluation of the issues that were before the
15   He's the executive secretary. He's an EPA employee.    15   registration division; is that correct?
16      Q. All right. All of these members of the           16      A. As I said, that's certainly what EPA
17   SAP are selected by EPA; is that correct?              17   strives for in deciding upon the composition of an
18      A. Yes.                                             18   SAP panel.
19      Q. And these members are not or would not           19           MR. COPLE: Let's mark this document as
20   have been affiliated with Monsanto, right?             20      Exhibit 13 for the deposition.
21      A. I don't have any detailed information on         21           (Benbrook Exhibit Number 13 is marked for
22   whether they consulted with Monsanto in the past or    22      identification.)
23   had any involvement with the company. I didn't -- I    23   BY MR. COPLE:
24   have no information on that. I can't say whether       24      Q. Have you seen this document previously?
25   they did or did not.                                   25      A. Yes.



                                                                                                                  68
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 70 of 100
                                                  CONFIDENTIAL

                                            Page 270                                                   Page 271
 1      Q. Did you review it as part of the work you         1   the SAP panel review of glyphosate as part of the
 2   did in preparing your expert report?                    2   registration standard that occurred February 11 to
 3      A. Yes.                                              3   12, 1986?
 4      Q. This is a transmittal by EPA of the final         4      A. I certainly don't have any recollection
 5   FIFRA scientific advisory panel reports from the        5   of doing so. I doubt that I did.
 6   February 11 to 12, 1986, meeting, which included as     6      Q. Have you discussed your work on this case
 7   Number 1 a set of scientific issues being considered    7   since the time of this SAP meeting -- SAP hearing?
 8   by EPA as the agency in regard to the registration      8      A. Discussed?
 9   standard for glyphosate.                                9      Q. With these individuals.
10           We're in agreement about that, right?          10      A. No, sir.
11      A. Yes, sir.                                        11      Q. The ones that you said that you know.
12      Q. All right. If you could go to the -- not         12           This is a unanimous panel report
13   counting the cover page of the EPA-archived            13   according to the next -- if you turn to the next
14   document, if you go to the second page, there's a cc   14   page, after the signature page by Mr. Johnson.
15   list, and the first one, it says the "Panel            15           I think you said you know Mr. Johnson
16   Members." That would be the SAP members, correct?      16   somewhat well.
17      A. Correct.                                         17      A. Yep.
18      Q. Then there's a series of individuals:            18      Q. But he was not a member. He was just the
19   Moore, Lamb, Heier, Sherman, Melone, Campt.            19   executive secretary.
20           Do you know any of those individuals?          20      A. Right.
21      A. I know John or Jack Moore. I know Jim            21      Q. On the next page after that, it says --
22   Lamb. I knew Susan Sherman. I know John Melone,        22   in the last full paragraph above the heading that
23   and I know Doug Campt. I don't know who the EPA        23   says "Report of SAP Recommendations," it says, "In
24   participants were.                                     24   consideration of all matters brought out during the
25      Q. Did you discuss back in this timeframe           25   meeting and careful review of all documents

                                            Page 272                                                   Page 273
 1   presented by the agency," meaning EPA, "the panel       1      A. Yes, sir.
 2   unanimously submits the following report."              2      Q. All right. And it goes on to say, "The
 3           And if you go onto the following -- the         3   agency specifically requests any comment from the
 4   following page, there is a continuation of issues       4   panel that the panel may wish to present regarding
 5   being described by the panel. This is in the            5   its assessment of the weight of evidence and
 6   unanimous report.                                       6   subsequent determination of carcinogenicity
 7           Now, first of all, at the top, there are        7   according to the agency's cancer guidelines."
 8   two numbered paragraphs, and what do these              8           All of this is based upon that 1983
 9   paragraphs represent?                                   9   BioDynamic mouse study, right?
10      A. Those were the two specific scientific           10      A. And the renal tubular adenomas, yes, sir.
11   questions or clusters of issues that EPA asked the     11      Q. Yes. And it also involves the -- what
12   scientific advisory panel to review and comment on     12   was found to be, by independent pathologists that
13   and help the agency work through.                      13   were obtained by Monsanto -- to have an additional
14      Q. So these are sometimes called the "charge        14   tumor in the control group for the mice tested in
15   questions," is that right?                             15   that study, right?
16      A. Sure. Yeah.                                      16      A. I'm not comfortable with the
17      Q. This is what the panel was asked by EPA          17   characterization of Dr. Kuschner as an independent
18   to take a look at and hear evidence on, correct?       18   pathologist. He was a pathologist hired and paid
19      A. Correct.                                         19   for by Monsanto, who I think fully understood what
20      Q. And the first one was the "Based on the          20   the expectation was in his review. I don't believe
21   agency's weight of the evidence assessment with        21   that -- necessarily that it was a truly independent
22   emphasis on the mouse kidney tumors, the agency has    22   review.
23   classified glyphosate as Class C (possible human)      23      Q. This charge question was to look at all
24   carcinogen."                                           24   aspects of the weight of the evidence in that
25           Do you see where it says that?                 25   BioDynamics mouse study, right?



                                                                                                                 69
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 71 of 100
                                                  CONFIDENTIAL

                                            Page 274                                                    Page 275
 1      A. Okay.                                             1   Monsanto-hired or BioDynamic-hired pathologists did
 2      Q. And that includes the tumor that was              2   not see and did not agree that there was an
 3   identified in the control group, right?                 3   additional tumor in that control mouse; but
 4      A. The additional magic tumor in Control             4   surprisingly, perhaps, all of the pathologists that
 5   Mouse 1028, yes.                                        5   were hired by Monsanto to look at the original
 6      Q. You used the term "magic tumor," not only         6   slides or the resection slides did see the tumor.
 7   in your testimony today, but in a number of places      7      Q. And this was convincing to the
 8   in your report. Is that a term that EPA has used to     8   independent SAP that convened on February 11 and 12,
 9   describe the control group tumor?                       9   1986, right?
10      A. No.                                              10      A. Well, as Dr. Gingerich noted in one of
11      Q. Is that a term that is used in the               11   his emails to Monsanto colleagues there, Monsanto
12   scientific evaluation of pathology slides, "magic      12   had observed, over a series of scientific advisory
13   tumor"?                                                13   panel meetings, a tendency to kind of count the
14      A. I haven't encountered it.                        14   votes of the scientists present. And Monsanto --
15      Q. So you came up with that phrase?                 15   part of their strategy for influencing the outcome
16      A. Yeah. I came up with it.                         16   of the scientific advisory panel meeting was to hire
17      Q. It has no scientific significance or             17   a number of scientists with expertise in the area to
18   relevance, right?                                      18   bring to the meeting to voice their opinion about
19      A. I think the -- my discussion of the --           19   the study and reinforce and support Monsanto's
20   the process that led to the identification of an       20   position on the findings in the BioDynamic mouse
21   additional tumor in this control animal is spelled     21   study.
22   out in considerable detail in my report, and my        22      Q. Are you contending that the eight
23   opinions about it are also spelled out.                23   independent scientists that sat on the SAP for the
24           In short, and basically, the EPA               24   glyphosate review were not competent enough to
25   pathologists that looked at the same slides as the     25   evaluate the various submissions and testimony of


                                            Page 276                                                    Page 277
 1   the pathologist?                                        1   weight placed on historical and current controls for
 2      A. I wasn't referring to them in my response         2   this type of evaluation.
 3   to your question. I was referring to the scientists     3           This is a second, though in some ways
 4   invited to attend the SAP meeting and paid for to       4   related, charge question to the first one, correct?
 5   attend the SAP meeting by Monsanto, that were in the    5      A. Correct.
 6   audience. I'm not talking about the panel members.      6      Q. All right. The panel responded to the
 7   I'm talking about people who were invited by            7   charge question in a lengthy -- not a lengthy but a
 8   Monsanto and allowed by EPA to present their views      8   large paragraph on this particular page, and it
 9   on the slides in this particular mouse study.           9   starts out by saying that "with respect to
10      Q. This was not a decision that was made by         10   glyphosate, the SAP concurs that the data of renal
11   those pathologists that testified before the SAP; it   11   tumors in male mice are equivocal."
12   was a decision made by the SAP as a recommendation     12           So the panel agreed with the registration
13   of the EPA, right?                                     13   division?
14      A. Correct.                                         14      A. No. Well, the registration division
15      Q. So whatever testimony and whatever               15   doesn't render an opinion on the oncogenicity on
16   submissions were made by the pathologists, all of      16   glyphosate or any other herbicide. It's, of course,
17   them, to the SAP, it was the job of the SAP            17   the hazard evaluation division of the toxicology
18   scientists, all eight of them, to evaluate that        18   branch, that part of OPP that at this point in time
19   information, correct?                                  19   classified -- tentatively classified, to use a word
20      A. Correct.                                         20   in the registration standard document, that
21      Q. The second charge question also said --          21   glyphosate is a Group C, possible human carcinogen.
22   also requested that the SAP consider what weight       22   That was the position of the EPA going into the SAP
23   should be given to this marginal increase in kidney    23   meeting.
24   tumors, the importance of this type of tumor in the    24           The justification for EPA reaching that
25   assessment of carcinogenicity in glyphosate, and the   25   judgment was explained during the SAP meeting in



                                                                                                                  70
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 72 of 100
                                                  CONFIDENTIAL

                                            Page 278                                                    Page 279
 1   some detail by Dr. Farber, and I think a couple of      1   brought to the meeting by Monsanto or were Monsanto
 2   the other EPA scientists added some commentary          2   employees or had worked for BioDynamics.
 3   during the actual SAP meetings. So that was the --      3          Dr. McConnell, the principal pathologist
 4   so that was the conclusion, the existing conclusion     4   for BioDynamics, did not report a renal tubular
 5   and judgment of the EPA scientists at the beginning     5   adenoma in Control Mouse 1028 when he did the
 6   of the meeting.                                         6   original -- his original reading of the slides and
 7      Q. So who was the panel concurring with              7   reported the results of the study to Monsanto. The
 8   about the data on renal tumors in male mice being       8   BioDynamic study, as submitted to Monsanto, reported
 9   equivocal?                                              9   zero renal tubular adenomas in the control group
10      A. Who were they concurring with?                   10   based on his read of the freshly sectioned slides.
11      Q. Yes.                                             11          Upon reassessment, Dr. McConnell changed
12      A. Well, they were concurring with the 10 or        12   his finding and agreed with Dr. Kuschner that there
13   12 scientists that were brought to the meeting by      13   was one renal tubular adenoma in that one control
14   Monsanto, hired as consultants by Monsanto, and I      14   mouse.
15   guess they were acknowledging that Dr. Kuschner had    15          All of the pathologists that were trained
16   identified this additional tumor in the one control    16   and read the slides, that worked for EPA -- and I
17   mouse.                                                 17   actually only know of the two of them -- they --
18            I think there's considerable discussion       18   it's my understanding from the record, and I read it
19   among the SAP in the transcript about that             19   very carefully, that they did -- they did not
20   particular tumor, and as the SAP said very clearly     20   agree -- at the end of this scientific advisory
21   in its report, the interpretation of that one tumor    21   panel, their views were not changed. They did not
22   is equivocal. Some pathologists saw it; other          22   believe that any new information had been brought to
23   pathologists didn't see it. It just so happened        23   bear that changed their interpretation of that study
24   that all of the pathologists that saw the tumor and    24   of zero tumors in the control, zero in the low-dose
25   felt it was there were paid for by Monsanto and        25   group, one in the mid-dose group, and three in the


                                            Page 280                                                    Page 281
 1   high-dose group.                                        1   including those at the highest dose, right?
 2          And had that interpretation of the study         2      A. That's a factor that's brought up again
 3   remained the position of OPP, glyphosate would have     3   throughout the record in the interpretation of the
 4   remained, in my opinion, classified as a possible       4   study.
 5   human carcinogen until additional data came forward.    5      Q. And that was also important to the
 6     Q. The eight scientists that were appointed           6   independent panel, because at the highest dose, it
 7   and served on the independent SAP panel were            7   appeared to the panel to have exceeded the maximum
 8   persuaded by the testimony and the submissions made     8   tolerated dose?
 9   by the pathologist about a tumor in the control         9      A. There's a lengthy discussion by the panel
10   group, correct?                                        10   involving questions directed to the EPA scientists,
11          MR. LITZENBURG: I object to form. Asked         11   questions directed to the Monsanto scientists about
12     and answered.                                        12   that very question of whether the maximum tolerated
13          THE WITNESS: They were persuaded that           13   dose was exceeded.
14     the results were equivocal; that there was no        14          Had there been lower survival in the
15     solid basis or evidence to agree with the EPA        15   high-dose group, I think it would have been a fairly
16     pathologists; that felt that there was no tumor      16   straightforward call, and I think there would have
17     in Mouse 1028, or evidence to agree with all of      17   been concurrence between the agency and Monsanto
18     the Monsanto-commissioned or paid-for                18   that the maximum tolerated dose was exceeded; but
19     pathologists, all of which saw and reported          19   the fact that the survival rate in the high-dose
20     agreement that there was a single control mouse      20   group was actually higher than the control group was
21     with a renal tubular adenoma.                        21   regarded by several of the scientists as strong
22   BY MR. COPLE:                                          22   contradictory data to a judgment that the MTD had
23     Q. The panel found that first it was                 23   been exceeded. That's what the reports say.
24   important to them that only small numbers of tumors    24      Q. The higher survival was in the maximal
25   were found in any of the dose groups, right,           25   dose levels, 30,000 parts per million. Is that what



                                                                                                                  71
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 73 of 100
                                                  CONFIDENTIAL

                                            Page 282                                                    Page 283
 1   you're saying?                                          1   voiced an opinion on whether that additional tumor
 2      A. Correct, in the males.                            2   was in the control mouse. That's what they are
 3      Q. And the panel was concerned about the             3   noting in their report.
 4   small numbers of tumors overall that were found in      4      Q. And it's the independent eight scientists
 5   any group, right?                                       5   on the SAP who decide which of the pathologists'
 6      A. That point was made, yes.                         6   views on existence or the nonexistence of tumors in
 7      Q. And the tumors being referred to by all           7   the control group that the panel is going to listen
 8   who reviewed this are adenomas, not carcinomas,         8   to and be persuaded by, right?
 9   right?                                                  9      A. Right. And as is clear in their report,
10      A. Correct.                                         10   they were not persuaded by either side; felt that
11      Q. The panel goes on to say that "The               11   the unresolved issues were important and
12   majority of the pathologists who examined the          12   significant, and recommended to EPA to change the
13   proliferative lesion in the male control animal        13   classification to Group D and require Monsanto to
14   agreed that the lesion represented a renal adenoma."   14   conduct a new mouse oncogenicity study and a new rat
15           So the panel was observing that the            15   oncogenicity study following the, you know, best
16   majority of those pathologists that looked at it       16   possible study designed to resolve these equivocal
17   concluded that there was a tumor, an adenoma tumor,    17   issues that were discussed by the panel.
18   in the control group, right?                           18      Q. Right after the panel observes in its
19      A. Yes. And this was because Monsanto had           19   report, in its response to the charge questions that
20   brought -- I don't remember the exact number; it's     20   the majority of pathologists who examined the lesion
21   in my report -- I think there were ten consulting      21   in the male control animal agreed that it
22   pathologists and three Monsanto pathologists,          22   represented a renal adenoma, the panel said
23   something like 13 in total. That -- that's what --     23   immediately, "Therefore, statistical analysis of the
24   that's what the panel members were referring to when   24   data should utilize this datum," right?
25   they speak about the majority of pathologists that     25      A. Correct. That's what it says.


                                            Page 284                                                    Page 285
 1      Q. So the panel decided that based upon the          1   on the panel, not by the testifying pathologists,
 2   views of the majority of pathologists, that the         2   correct?
 3   existence of an observed adenoma in the control         3      A. This is a -- yeah. This is a report
 4   group for the mice should be taken into account in      4   developed by and concurred with by the seven members
 5   doing the statistical analysis, right?                  5   of the panel.
 6      A. Correct. That's what it says.                     6      Q. Ultimately, the panel concluded that it
 7      Q. So the panel did not dismiss it? They             7   did not believe that it was possible to categorize
 8   urged EPA to take it into account, right?               8   glyphosate clearly as a possible human carcinogen
 9      A. That's what it says, yes.                         9   under Group C or Group E, no evidence of
10      Q. The panel goes on to say that when the           10   carcinogenicity, correct?
11   statistical analysis is age adjusted, that "no         11      A. Correct.
12   oncogenic effect of glyphosate is demonstrated using   12      Q. And the panel proposed that glyphosate be
13   concurrent controls."                                  13   categorized as Group D, not classified at all?
14           This was the next observation of the           14      A. Correct.
15   panel, right?                                          15      Q. Therefore, to do a Data Call-In for
16      A. Right. Which is why the debate over this         16   further studies in rats and/or mice to clarify and
17   one tumor in Male Mouse 1028 really -- the debate      17   unresolved questions, right?
18   over it held in balance the likely regulatory          18      A. Right.
19   history and future sales of glyphosate-based           19      Q. So the panel's -- from the panel's
20   herbicides. If -- if EPA were convinced that one       20   standpoint, additional Data Call-In for studies
21   tumor was in the control group, it turned a positive   21   could be in rats, or they could be in mice, or they
22   study for oncogenicity into a negative study. It's     22   could be in both, and that was up to EPA, right?
23   just that simple.                                      23      A. Certainly, it would ultimately be EPA's
24      Q. The debate in front of the SAP panel was         24   call on what studies to require and the design of
25   decided and resolved by the independent scientists     25   those studies. We've already discussed in some



                                                                                                                  72
                           TSG Reporting - Worldwide                877-702-9580
       Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 74 of 100
                                                  CONFIDENTIAL

                                            Page 286                                                    Page 287
 1   detail what EPA requested Monsanto conduct and carry    1   preparing your opinions and expert report in this
 2   out and submit to the agency.                           2   case?
 3      Q. As far as the SAP was concerned, the              3      A. Yes, I did.
 4   follow-up studies could be done in rats, or they        4      Q. Can you tell us what it is?
 5   could be done in mice, or if --                         5      A. It's one of a series of EPA memoranda
 6      A. Or both.                                          6   addressing the issue of use of and interpretation of
 7      Q. -- if EPA decided, they could be done in          7   this historical control data on the incidence of
 8   both, right?                                            8   tumors in male mice that respond to and evaluate
 9      A. Correct.                                          9   historical control data submitted to the agency by
10      Q. And 25 years later, almost 35 years              10   Monsanto, along with Monsanto's interpretation of
11   later, EPA has looked at all of the existing data      11   the significance and relevance of that data to the
12   and concluded that there is no evidence of human       12   agency's assessment of the results of BioDynamic
13   carcinogenicity from exposure to glyphosate, right?    13   mouse study.
14      A. That's their current classification.             14      Q. All right. Now, this is from a reviewer,
15   Correct.                                               15   William Dykstra. I think you said you know --
16      Q. Let me go to these other documents first.        16      A. I've met him.
17   Let me go to the '89 now.                              17      Q. You wouldn't say you know him?
18           Let's mark as Exhibit 14.                      18      A. No.
19           (Benbrook Exhibit Number 14 is marked for      19      Q. But you didn't talk to William Dykstra at
20      identification.)                                    20   the time of this memo being written by him, right?
21   BY MR. COPLE:                                          21      A. No, I did not.
22      Q. Have you seen this document before,              22      Q. Okay. This goes to Robert Taylor, PM25.
23   Dr. Benbrook?                                          23   Do you know what PM25 is?
24      A. Yes.                                             24      A. It's the mail stop in the registration
25      Q. Did you review it in connection with             25   division, Pesticide Manager 25.

                                            Page 288                                                    Page 289
 1      Q.    Taylor is the herbicide branch chief --        1     A.      Gotcha, top of the page.
 2      A.    Right.                                         2     Q.      Top of the page.
 3      Q.    -- in the registration division?               3           Now, there is a -- there is in the second
 4          And it goes through the acting branch            4   to last paragraph, that starts with a statement that
 5   chief of toxicology or branch -- Toxicology Branch      5   "Monsanto cites these data as showing an incidence
 6   I, Edwin Budd.                                          6   of 0 to 6 percent in the control or treating
 7          Do you know either Mr. Taylor or                 7   groups," and it goes on to say, "the occurrences of
 8   Mr. Budd?                                               8   renal tubular tumors in treated groups were not
 9      A. I met Mr. Taylor three or four times. I           9   considered compound-related, which matches the upper
10   never met Edwin Budd.                                  10   incidence of 6 percent in glyphosate study." And it
11      Q. And it also went through William Berm,           11   concludes that "TB," the toxicology branch, "does
12   deputy director of the HED, health effects division.   12   not consider these random data as convincing."
13          Do you know him?                                13           It goes on to say, "However, based on a
14      A. Yes, I know him.                                 14   meeting held June 7, 1989, between Mr. Dykstra and
15      Q. All right. Did you discuss this                  15   Mr. Budd and Mr. Berm, the toxicology branch
16   particular June 19, 1989, memo prepared by             16   concludes that a repeated mouse oncogenicity study
17   Mr. Dykstra with Mr. Berm or with Mr. Taylor?          17   is not required at this time," with the words "at
18      A. No, I did not.                                   18   this time" underlined.
19      Q. If you go to Page 2 of this memo, and            19           Do you see that?
20   under the -- there's three-quarters of the page says   20      A. I do.
21   Conclusions and Recommendations.                       21      Q. Do you know what this meeting was June 7,
22      A. Where? Conclusions, Recommendations?             22   1989?
23      Q. I'm on Page 2, Page Number 2.                    23      A. It was a meeting of these individuals in
24      A. Oh, okay.                                        24   the toxicology branch.
25      Q. It says Conclusions and Recommendations.         25      Q. You have personal knowledge of the



                                                                                                                  73
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 75 of 100
                                                  CONFIDENTIAL

                                            Page 290                                                    Page 291
 1   meeting?                                                1      Q. So at this point in time, it's June 1989,
 2      A. I may have read a memo on the meeting.            2   and it's a little more than three years after the
 3      Q. You never spoke to anyone about what this         3   SAP of February 11 and 12, 1986, had happened, and
 4   meeting was?                                            4   three years on, the toxicology branch that had done
 5      A. No, sir.                                          5   the initial review of the 1983 mouse study, is
 6      Q. It says, based on that meeting, Dykstra,          6   considering whether to reconsider the repeating of
 7   Budd and Berm, who were all employees of EPA in the     7   the mouse study and whether that's required, right?
 8   Toxicology Branch I. Correct?                           8      A. Yeah, that's what this memo is stating.
 9      A. Yes.                                              9      Q. So this group of scientists had changed
10      Q. All right. That they concluded,                  10   their mind at EPA in terms of whether that repeat of
11   presumably together, that the mouse oncogenicity       11   the oncology -- oncogenicity study of the 1983 mice
12   study is not required at this time.                    12   done by BioDynamics needed to be repeated or not,
13           This is the 1983 study, correct?               13   right?
14      A. What they're saying is that they're not          14      A. Well, as it says, they're deferring their
15   going to require or repeat the mouse study at this     15   final decision on it and waiting for the opportunity
16   time and that they're going to wait for the results    16   to review the results of the rat study at this
17   of the two-year rat study, which was well along at     17   particular point in time in the evolution of this
18   this point in time.                                    18   issue.
19      Q. In fact, the concluding sentence says, by        19      Q. The two-year rat study -- the new
20   Mr. Dykstra, "After the results of the new two-year    20   two-year rat study of chronic toxicity and
21   rat chronic toxicity and oncogenicity study are        21   oncogenicity that's being referred to in this
22   reviewed, the toxicology branch will reconsider        22   paragraph by Mr. Dykstra, that -- that's the rat
23   whether the repeat of the mouse oncogenicity study     23   study to be conducted -- that was being conducted on
24   is required." Right?                                   24   behalf of Monsanto, correct?
25      A. That's what it says.                             25      A. In response to the registration of

                                            Page 292                                                    Page 293
 1   standard document in 1986. Correct.                     1   responsible company would do given that EPA took the
 2       Q. And as envisioned by the recommendation          2   time to develop and provide to Monsanto the
 3   that the SAP independent scientists had made in 1986    3   protocols for a highly sensitive, very rigorous
 4   after the SAP hearing, correct?                         4   repeat mouse study, which I think most scientists
 5       A. Correct.                                         5   that are skilled at reviewing study designs would
 6       Q. So this was the culmination as of                6   say was much more powerful statistically than the
 7   June 1989 of the SAP panel that heard the majority      7   original '93 BioDynamic study.
 8   of pathologists tell them that there was an adenoma     8           And you never can predict what a new
 9   tumor that was found in the mice control group for      9   study might show, but certainly EPA's hope and
10   the 1983 study, right?                                 10   expectation was that when Monsanto conducted that
11       A. I don't believe that this memo                  11   new study following that EPA recommended protocol,
12   represented the final end word. It wasn't the          12   that it would have a solid, strong scientific basis
13   culmination of that. This memo reflects the            13   to turn the equivocal interpretation of the '83
14   position of the toxicology branch as of the date on    14   study into one that was widely embraced both within
15   it -- was it June 1989?                                15   EPA and in Monsanto and by future SAPs.
16           There had been multiple letters,               16      Q. At the time of this June 7, 1989, meeting
17   meetings, transmission of data between Monsanto and    17   that was held between Mr. Dykstra, Mr. Budd, and
18   the Office of Pesticide Programs on a -- on a steady   18   Mr. Berm and this document of June 19, 1989,
19   basis from 1983 until this point in time. It was --    19   prepared by Mr. Dykstra, the classification for
20   it was apparent and clear to the Office of Pesticide   20   oncogenicity for glyphosate was no longer in Group
21   Program personnel that Monsanto was determined to      21   or Category C, right?
22   convince the agency to change its position on this     22      A. Well, that classification was -- it was
23   particular mouse study and would do whatever was       23   in play. I don't recall seeing an official EPA
24   required to achieve that goal, short of redoing the    24   memorandum that said that the agency had officially
25   mouse study, which would have been what a              25   changed the classification as of this date. I'm not



                                                                                                                  74
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 76 of 100
                                                 CONFIDENTIAL

                                           Page 294                                                    Page 295
 1   aware of that.                                         1   that were appointed to serve and did serve on the
 2      Q. The SAP, however, three years earlier,           2   EPA scientific advisory panel for glyphosate in '86,
 3   had recommended, based on the evidence they heard      3   right?
 4   from the majority of pathologists that they had        4       A. I made no effort to try to track down
 5   heard, that the classification be changed from C to    5   whether they might have any preconceived ideas,
 6   D, meaning not classifiable, right?                    6   financial conflicts of interest. I didn't have the
 7      A. That is correct. That was the SAP                7   time or opportunity to do that, so I can't speak to
 8   recommendation.                                        8   it.
 9      Q. All right. Let's go back to the SAP              9       Q. So you have no information sitting here
10   verbatim transcript. I don't have marked down the     10   to suggest that they wouldn't be anything other than
11   number. You have it in front of you.                  11   independent, right?
12      A. It's 12.                                        12       A. One way or another, no information.
13      Q. Twelve. Exhibit 12. Now, do you recall          13       Q. All right. If you go to Page 56 of the
14   who Dr. Swenberg was?                                 14   hearing transcript.
15      A. Yes.                                            15       A. Okay.
16      Q. Who was he?                                     16       Q. Chairman Kilgore turns to Dr. Swenberg.
17      A. A member of the panel.                          17   It's about two-thirds --
18      Q. Dr. Grisham?                                    18       A. Just --
19      A. Yes. He was a member of the panel too,          19       Q. Sure.
20   as well.                                              20       A. Let me get a sense of is this after EPA
21      Q. And Dr. Kilgore was the chairman,               21   and Monsanto had made their presentations and the
22   correct?                                              22   open discussion had started?
23      A. Correct.                                        23       Q. Well, I'm just going to ask questions
24      Q. All right. Now, you have no reason to           24   about Dr. Swenberg.
25   doubt the independence of any of these scientists     25       A. Okay. Go ahead.

                                           Page 296                                                    Page 297
 1      Q. All right. Chairman Kilgore turns to             1   small lesion but by classic definition, which in
 2   Dr. Swenberg, and Dr. Swenberg starts by saying,       2   differentiating a hyperplastic lesion from a
 3   "This is not an easy issue," and he thinks that        3   neoplastic lesion that's been used by the National
 4   everybody involved can agree on that, that it's not    4   Toxicology Program at least, is if it exceeds the
 5   an easy issue.                                         5   width of -- the diameter of two tubules, this
 6          Then he talks about the 1013 versus 0013        6   particular lesion in the slide that was -- that is
 7   as "something that we need to deal with." He says,     7   here, it's approximately 5 diameters of the tubule."
 8   "I know Dr. Grisham and I have now had a chance to     8           That's what Dr. Swenberg was now
 9   look at that questionable tumor, and I think it's      9   observing, right?
10   very understandable why there is some disagreement    10      A. That's what he says here, yes.
11   about it."                                            11      Q. And he concludes based on that, that "So
12          Now, you would agree that Dr. Swenberg         12   on that basis, it would fall into the adenoma
13   was talking about the adenoma that was observed by    13   category where there's going to be a strict
14   the majority of pathologists testifying in the        14   classification person," right?
15   control group for the '83 BioDynamics study?          15      A. I kind of don't understand what he means
16          MR. LITZENBURG: Form.                          16   by "where there is going to be a strict
17          THE WITNESS: I think Dr. Swenberg is           17   classification person." I don't understand that.
18      indicating in this passage that he is not          18      Q. Dr. Swenberg is now concluding that based
19      convinced that the interpretation of the           19   upon the diameter of the adenoma, or the lesion that
20      Monsanto pathologist brought to the meeting is     20   was seen in the slide for the control group, that he
21      correct. If he felt that it was correct, he        21   sees this falling into the adenoma category, right?
22      wouldn't have said that it's such a difficult      22      A. Well, as he says, he's making reference
23      issue.                                             23   to an NTP guideline, I assume, for histopathological
24   BY MR. COPLE:                                         24   assessment of tumors. And I'm not aware of that,
25      Q. Well, he goes on to say, "It's a very           25   that particular provision, but this is -- yeah, this



                                                                                                                 75
                           TSG Reporting - Worldwide               877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 77 of 100
                                                  CONFIDENTIAL

                                            Page 298                                                    Page 299
 1   is what he says.                                        1   that there may be a second tumor in the control
 2      Q. You have no expertise on this, correct?           2   group, right?
 3      A. No. I would not present myself as an              3      A. Correct.
 4   expert pathologist.                                     4      Q. Because he says specifically, "This then
 5      Q. According to this transcript on Pages 56          5   brings us up to a numerator of 2 in the control
 6   and 57, Dr. Swenberg is saying that he sees, based      6   groups, which puts even additional question, I
 7   on the diameter of the tubules for the lesions seen     7   think" -- he thinks -- "on the statistical validity
 8   on the control group slide, that it's now in the        8   of whether or not we have a positive result,"
 9   adenoma category?                                       9   meaning a positive oncogenicity, right?
10      A. It's his explanation of one criteria, one        10      A. That's what he is saying. Correct.
11   test that another government agency, the National      11      Q. So Dr. Swenberg is laying out his
12   Toxicology Program, apparently uses. He said, if       12   criteria and his basis for concluding that based
13   one follows that, believes that, then in his           13   upon everything he's seen, everything he's heard at
14   judgment, the tumor, the cell mass observed in 1028    14   this hearing on February 11 and February 12, 1986,
15   -- Mouse 1028 would be an adenoma. Yeah, that's        15   that he now sees that there's not only a -- a lesion
16   what it says.                                          16   that's an adenoma in the control group, but even the
17      Q. All right. So Dr. Swenberg continues in          17   possibility of a second one, correct?
18   his conversation with Chairman Kilgore, or in open     18      A. That's what he's addressing here. Yes.
19   session -- he says, "In addition, something which      19      Q. And the existence of even a single
20   hasn't been mentioned is that one of the control       20   adenoma in the control group may compromise the
21   animals also had tubular hyperplasia, and frequently   21   outcome and evaluation of the 1983 study by the
22   when we're reviewing the NTP studies," National        22   toxicology branch concluding that there was
23   Toxicology Program studies, "we look at a composite    23   oncogenicity, right?
24   of hyperplasia, benign adenomas, and carcinomas."      24      A. That is correct.
25           He says that as part of his explanation,       25      Q. And here, Dr. Swenberg is saying there's

                                            Page 300                                                    Page 301
 1   a possibility of two bases for a compromise of that     1      pathologist brought to the meeting by Monsanto.
 2   conclusion from June 1985, by the -- I'm sorry,         2      I quoted -- I quoted their kind of summary
 3   February 1985, by the toxicology branch?                3      take-home message as recorded in the transcript,
 4      A. Right. He speaks about the possibility            4      but I don't think I attributed any individual
 5   that the interpretation of the slides is correct.       5      discussion item to a single member of the SAP.
 6   But he also says it's a difficult to equivocal call.    6      I don't believe I did, but it's been a while
 7      Q. And you have no -- no basis to disagree           7      since I read it.
 8   with Dr. Swenberg's observations, correct?              8   BY MR. COPLE:
 9      A. No.                                               9      Q. So you don't think that you made any
10      Q. Now, in your report, you discuss the fact        10   comment identifying that an independent scientist
11   that some of the independent SAP scientists had        11   serving on the SAP itself in 1986 had come to the
12   believed there was a tumor in the control group? In    12   conclusion like Dr. Swenberg did, that there was a
13   your expert report, did you discuss that?              13   tumor in the control group, right?
14      A. What paragraph are we talking about?             14      A. I'll have to go back and read the
15      Q. I'm asking you if you did discuss --             15   section.
16      A. Yeah. I -- there's a lengthy section on          16      Q. Well, we can go to page --
17   this scientific advisory panel meeting and             17      A. You've got it.
18   presentations and data discussed.                      18      Q. We can go to Page 87 of your report.
19      Q. Well, which members of the independent           19      A. Okay.
20   SAP did you identify in your report as concluding      20      Q. And on Page 87, in numbered paragraph
21   that there was a tumor in the control group?           21   456, 456, you talk about the three individuals at
22           MR. LITZENBURG: Form.                          22   the SAP meeting that supported the conclusion of no
23           THE WITNESS: I don't recall if I               23   tumor in Control Animal 1028, and that there were
24      specifically named any of the individual members    24   EPA scientists, Farber -- it says Farber, Kasza, and
25      of the SAP panel. I did name the consulting         25   Lacayo, correct?



                                                                                                                  76
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 78 of 100
                                                  CONFIDENTIAL

                                            Page 302                                                    Page 303
 1      A. Correct.                                          1      A. No, that's not right.
 2      Q. And that the 14 yes votes were the                2      Q. That's not right? That's not what they
 3   pathologists retained by Monsanto to provide their      3   did?
 4   professional opinions, right?                           4      A. No. The way you framed the question -- I
 5      A. Correct.                                          5   don't agree with the insertion embedded in your
 6      Q. And where do you claim -- where do you            6   question.
 7   identify that a member of the SAP independent           7      Q. Let me try it again.
 8   scientist group on the panel had also reached the       8      A. Okay.
 9   same conclusion as the majority of pathologists?        9      Q. You said that the panel's recommendation
10           MR. LITZENBURG: Form.                          10   was equivocal regarding the continued classification
11           THE WITNESS: I -- I don't believe I made       11   of glyphosate as Category C; is that correct?
12      that statement, but in Paragraph 457, I write,      12      A. Correct.
13      "Taking into account the uncertainty over the       13      Q. And it was equivocal -- I'm asking, was
14      number of renal tubular adenomas, the use of        14   it equivocal because what the panel recommended was
15      historical controls and the statistical methods     15   that the classification be moved to D, which is not
16      used to judge whether the observed tumors were      16   classified at all?
17      treatment-related, the SAP's final judgment was     17      A. No. It was equivocal because there was
18      equivocal," and then I quote the primary summary    18   remaining uncertainty about the additional renal
19      statement that we talked about earlier.             19   tubular adenoma possibly in Control Animal 1028.
20   BY MR. COPLE:                                          20   There was ongoing uncertainty about whether the
21      Q. It was equivocal because the panel had           21   maximum tolerated dose had been approached or
22   suggested or recommended the EPA, in its final         22   exceeded or whether that affected the results of the
23   report, that oncogen, a possible oncogen, Category C   23   study.
24   be changed by the EPA to Group D, not classified,      24           There was ongoing disagreement between
25   right?                                                 25   EPA and Monsanto over the appropriate use of

                                            Page 304                                                    Page 305
 1   historical control data in evaluating the specific      1   individuals at the SAP meeting supporting the
 2   results of this 1983 BioDynamic mouse study,            2   conclusion that there was no tumor in Control Animal
 3   despite, at this point, over three years of detailed    3   1028 were the EPA scientists," as we talked about.
 4   review and assessment and debate about the results      4           You go on to say that "All 14 yes votes
 5   of this particular study, the -- I think the clear      5   were expressed by individuals working for or hired
 6   conclusion of the SAP was that there simply was not     6   by Monsanto."
 7   clear and convincing and consistent data to reach a     7           Well, Dr. Swenberg wasn't working for or
 8   final conclusion about whether that particular study    8   hired by Monsanto in any way, right?
 9   was positive for this rare and worrisome kidney         9           MR. LITZENBURG: Form.
10   tumor; and for that reason, they recommended that      10           THE WITNESS: I'm not aware that he was
11   additional studies, better data be collected through   11      at the time.
12   a Data Call-In, and that in the interim, EPA change    12   BY MR. COPLE:
13   the classification from Group C to Group D.            13      Q. And Dr. Swenberg had the clear
14      Q. And three years later, Mr. Dykstra, who          14   conclusion, according to Pages 56 and 57 of the
15   was part of the original toxicology branch review in   15   transcript, that there was not only a control group
16   1985, the 1983 mouse study, had been part of a         16   tumor identified based on the lesion characteristics
17   three-person meeting that concluded that they should   17   and the criteria used by NTP, but he also saw the
18   wait for the rat study to come in and then consider    18   possibility of a second tumor in the control group
19   whether the mouse, second mouse study was required     19   for the '83 study, right?
20   or not, right?                                         20           MR. LITZENBURG: Form.
21      A. Correct.                                         21           THE WITNESS: Correct. We've gone over
22      Q. All right. Now, in 456, on Page 87, the          22      that, and he had other comments to make about
23   Number 456 --                                          23      the difficulty of interpreting the particular
24      A. Yep.                                             24      study. And at the end of the day, I based -- I
25      Q. -- you comment that "The three                   25      based my review and assessment in a way that



                                                                                                                  77
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 79 of 100
                                                  CONFIDENTIAL

                                            Page 306                                                    Page 307
 1    this SAP meeting affects my opinion about the          1   in preparing -- coming to your opinions and
 2    underlying issues on what the panel concluded          2   preparing your report all of the varying -- all the
 3    after all of its deliberations and taking into         3   various viewpoints that were expressed at the SAP
 4    account the differing views around the table.          4   hearing on the '83 mouse study that was held in
 5    To me, that was the important take-home message.       5   1986, on February 11 and 12.
 6          As Dr. Swenberg I think makes pretty             6          There's nothing in your expert report
 7    clear, the histopathological diagnostic criteria       7   that identifies Dr. Swenberg's view of there being
 8    that he was talking about were used by some            8   not only one adenoma control group, adenoma
 9    pathologists that worked for the NTP, and I            9   identified in the resectioning of the kidney, the
10    think Dr. Swenberg was one of those                   10   kidney slides, but a possibility of a second one.
11    pathologists, and he was bringing to the panel        11   You don't identify that in your report.
12    that this is one set of criteria used by a            12      A. And I don't identify any of the other
13    pathologist to address this difficult type of         13   views expressed by other individual members of the
14    question about, you know, whether a particular        14   committee. I instead focused on the statement of
15    cell mass is rightfully diagnosed as a renal          15   the committee at the end of its deliberations as
16    tubular adenoma or hypoplasia or a carcinoma.         16   articulated in its final report.
17          I don't think, and I certainly did not          17      Q. Were there other members among the eight
18    read from his comments before the SAP, that he        18   scientists on the review panel, the independent
19    felt that that was the definitive and final           19   scientists who are members of the review panel, that
20    assessment of the issue. He was reporting the         20   agreed with Dr. Swenberg's review that there was not
21    useful information to the panel, which the panel      21   only one adenoma in the control group but possibly
22    took into account no doubt in its final               22   two?
23    judgment.                                             23      A. I was not privy to whatever further
24   BY MR. COPLE:                                          24   dialogues the committee had after the public
25    Q. Well, you just said you took into account          25   meeting. It's not part of the transcript. They

                                            Page 308                                                    Page 309
 1   spend a certain amount of time in writing their         1   the panel that were not convinced that there were
 2   report. There's some ongoing dialogue, probably         2   two renal tubular adenomas in the control group of
 3   some further interaction with the EPA scientists,       3   male mice. And I will venture a guess -- I will
 4   possibly some further interaction with some of the      4   venture a guess that Dr. Swenberg wasn't certain of
 5   consulting pathologists that Monsanto brought to the    5   that either.
 6   meeting.                                                6      Q. You had no basis to know one way or the
 7           I, nor I think anyone in the public, has        7   other what Dr. Swenberg was certain of, other than
 8   no way of knowing any further details on why the        8   looking at his actual testimony transcript, right?
 9   committee came out with the decision that they did.     9      A. That is an absolutely true statement,
10           If all of the members of the committee         10   sir.
11   had agreed or been persuaded that there were two       11      Q. Who is Mr. Harness, can you tell me?
12   positives in the control group, as Dr. Swenberg laid   12      A. Pardon me.
13   out a set of criteria that might lead to that          13      Q. Mr. Harness?
14   judgment -- if they had all been persuaded of that,    14      A. He's a Monsanto employee.
15   it's very clear to me that they would not have said    15      Q. Did you talk to Mr. Harness about the
16   in their final report that it would be -- that the     16   views of Monsanto regarding the 1983 mouse study?
17   panel feels that the data is inadequate to classify    17      A. No, I can't imagine I ever did. I met
18   glyphosate based on that one study. They would have    18   him a time or two, but I can't imagine this would
19   said it's a negative study. I mean, if there were      19   have come up.
20   two positive tumors in the control group, zero in      20      Q. And you never spoke to Dr. Swenberg about
21   the low treatment group, one in three, there's         21   the views he expressed on the record verbatim?
22   nobody -- wouldn't need any fancy statistics to say    22      A. I'll answer the same way I answered the
23   that that's not a positive study. So that is --        23   last time you asked me. No, I did not.
24   that's quite clear.                                    24           MR. COPLE: Let's mark this. Let's mark
25           There had to have been some members of         25      this document Exhibit 15.



                                                                                                                  78
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 80 of 100
                                                 CONFIDENTIAL

                                           Page 310                                                    Page 311
 1         THE VIDEOGRAPHER: Counsel, I want to let         1      Q. All right. This is also from Dr. Dykstra
 2     you know we are at the seven hours.                  2   in Tox Branch I in the health effects division,
 3         THE WITNESS: What did you say?                   3   correct?
 4         THE VIDEOGRAPHER: We hit the seven               4      A. Correct.
 5     hours.                                               5      Q. And it's also from a Dr. Ghali. Do you
 6         MR. COPLE: Let's go off the record for a         6   know Dr. Ghali?
 7     second.                                              7      A. No. I've never met him.
 8         THE VIDEOGRAPHER: The time is 5:31 p.m.          8      Q. And you did say you know Mr. Taylor,
 9     We are off the record.                               9   correct?
10         (Benbrook Exhibit Number 15 is marked for       10      A. Yes.
11     identification.)                                    11      Q. And there's a Lois Rossi as chief of
12         (Discussion off the record.)                    12   reregistration branch. Do you know Ms. Rossi?
13         THE VIDEOGRAPHER: The time is now 5:32.         13      A. Yes. I've had several meetings with Lois
14     We are on the record.                               14   Rossi.
15   BY MR. COPLE:                                         15      Q. Had several meetings with her about this
16     Q. I've marked as Exhibit 15 for the                16   document?
17   deposition, Dr. Benbrook, a document dated            17      A. No.
18   October 30th, 1991, from EPA, and it's called the     18      Q. About unrelated matters?
19   "Second peer-review of glyphosate."                   19      A. Correct.
20         Have you seen this document before?             20      Q. There are signatures on the next page,
21     A. Yes.                                             21   next to the individuals in attention -- in
22     Q. Have you considered it in connection with        22   attendance for the peer review committee. It lists
23   your expert report in forming your opinions in this   23   Fenner-Crisp; Burnam; it looks like Baetcke;
24   case?                                                 24   Van Gemert; Rinde; Pettigrew; Copley; Brennecke; and
25     A. Yes.                                             25   Ghali.


                                           Page 312                                                    Page 313
 1          Do you know any of these individuals?           1      Q. Okay. And then Beliles and Du. The only
 2      A. I know Penny Fenner-Crisp, Bill Burnam.          2   name I see on here that does not concur is Robert
 3   I met Marcia Van Gemert a time or two. And none of     3   Beliles, correct?
 4   the others in that first list.                         4      A. And Jean Parker.
 5      Q. Okay. And as indicated in the                    5      Q. And Jean Parker. Two nonconcurs, right?
 6   parentheses next to peer review committee, it says     6      A. Right.
 7   the signature indicates concurrence with the peer      7      Q. On the scientific group reviewers were
 8   review report and findings unless otherwise stated,    8   Dr. Dykstra and Roger Gardner, right?
 9   correct?                                               9      A. Correct.
10      A. Correct.                                        10      Q. They did the data presentation. Do you
11      Q. And there's also, in the second category,       11   know Roger Gardner?
12   peer review members that were in absentia, because    12      A. No.
13   they were unable to attend discussion, but they can   13      Q. If you go to Page 4 of this, and before
14   indicate concurrence by signature, right?             14   we go to Page 4, are you familiar with what a peer
15      A. Correct.                                        15   review is in the health effects -- in the toxicology
16      Q. So there's -- Engler, you indicated you         16   branch of the health effects division in OPP?
17   know, right?                                          17      A. Yes, certainly in general.
18      A. Yes.                                            18      Q. What is peer review?
19      Q. And Quest, Dearfield, Woo, Sette,               19      A. Well, this is one of them. It's an
20   Beliles?                                              20   assessment by a group of scientists of the technical
21      A. I met Jean Parker once.                         21   basis for a judgment that the agency is making about
22      Q. Okay.                                           22   the interpretation of a given study or weight of the
23      A. I remember her very vaguely. I don't            23   evidence evaluation based on several studies or a
24   remember any of the others in the Point Number 2      24   review of the technical basis for some aspect of the
25   list.                                                 25   risk assessment process.



                                                                                                                 79
                           TSG Reporting - Worldwide               877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 81 of 100
                                                  CONFIDENTIAL

                                            Page 314                                                   Page 315
 1     Q. All right. Now, on Page 4, it starts in            1      Q. So it was --
 2   the first full paragraph, it says, "The SAP             2      A. We talked about the June 1989 memo
 3   determined that the carcinogenic potential of           3   already, which was -- addressed this same set of
 4   glyphosate could not be determined."                    4   issues.
 5     A. Where are we, sir?                                 5      Q. I understand that you have talked about
 6     Q. I'm on Page 4 --                                   6   that, but this particular paragraph is only talking
 7     A. Page 4.                                            7   about the SAP itself, right?
 8     Q. -- of this document. Page numbers are at           8      A. Correct.
 9   the top.                                                9      Q. So that would have been the February 11
10     A. I see it.                                         10   and 12, 1986, hearing that SAP had, right?
11     Q. The first full paragraph starts with "The         11      A. Correct.
12   SAP." Do you see that?                                 12      Q. And that would have been the same hearing
13     A. Uh-huh.                                           13   in 1986 that we just talked about on the verbatim
14     Q. It says, "The SAP determined that the             14   transcript with Dr. Swenberg's views as an
15   carcinogenic potential of glyphosate could not be      15   independent scientist on the panel, right?
16   determined from existing data and proposed that rat    16      A. Correct.
17   and/or mouse studies be repeated in order to clarify   17      Q. In the next paragraph, it says, "HED
18   these equivocal findings." Right?                      18   deferred" -- and HED, that's health effects
19     A. Correct.                                          19   division?
20     Q. So this is a reference back to the 1986           20      A. Correct.
21   hearing that the SAP determined, correct?              21      Q. "HED deferred a decision on the repeat of
22     A. And intervening meetings.                         22   an additional mouse carcinogenicity study until the
23     Q. Is there a different SAP that was                 23   1990 rat feeding study had been evaluated by the
24   involved besides that?                                 24   peer review committee." Right?
25     A. No.                                               25      A. That's what it says, yes.

                                            Page 316                                                   Page 317
 1      Q. All right. Is that a reference to the             1   to drop all of its other work to reassess 14 or
 2   earlier deferral of the decision by the three           2   however many of the 14 chronic feeding studies had
 3   persons involved, Mr. Dykstra, Mr. Berm, and there      3   been submitted at that time on glyphosate plus the
 4   was a third person?                                     4   several dozen genotox studies and all the other
 5      A. Yes, it is.                                       5   information that was available to the agency. They
 6      Q. On the first page. This peer review               6   wouldn't have reassessed the entire database.
 7   committee reviewed all the data that was available      7      Q. If you go to the classification section,
 8   to the EPA in the health effects division up until      8   which is on Page 19 of the peer review committee
 9   the point of this peer review, right?                   9   report. It's under subsection -- or Paragraph
10           MR. LITZENBURG: Form.                          10   Section G.
11           THE WITNESS: I sincerely doubt all the         11      A. Okay.
12      data. No. I would imagine that if I read the        12      Q. In the first paragraph below the
13      document, it would be clear what studies they       13   subheading "Classification," it says, "Considering
14      primarily focused on. I'm sure the underlying       14   criteria contained in the EPA guidelines for
15      issues addressed at the SAP meeting were the        15   classifying a carcinogen."
16      most important ones considered, but this was --     16           First, are you familiar with the EPA
17      I'm quite sure this committee didn't do a           17   guidelines?
18      de novo review of all the relevant studies on       18      A. Yes.
19      glyphosate.                                         19      Q. These are the 1986 guidelines, correct?
20   BY MR. COPLE:                                          20      A. Yes.
21      Q. You have no basis to say that other than         21      Q. They've been updated since 1986?
22   looking at this document; is that correct?             22      A. Yes.
23      A. Well, just, you know, it would be                23      Q. So currently, EPA uses an updated set of
24   unimaginable to me that the Office of Pesticide        24   the same carcinogenicity guidelines for classifying
25   Programs would ask 12 or 14 of its senior scientists   25   chemicals, right?



                                                                                                                 80
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 82 of 100
                                                  CONFIDENTIAL

                                            Page 318                                                    Page 319
 1      A. Correct.                                          1   carcinogenicity evidence in adequate studies in two
 2      Q. At this time the applicable guideline was         2   animal models, right?
 3   based on the 1986 version, even though this is 1991,    3      A. That's the criteria that's specifically
 4   correct?                                                4   mentioned in this report.
 5      A. Correct.                                          5      Q. Now, it goes on in the last paragraph,
 6      Q. The peer review committee concluded that          6   Dr. Benbrook, to say that "It should be emphasized,
 7   glyphosate should be classified as a Group E,           7   however, that designation of an agent in Group E is
 8   evidence of noncarcinogenicity for humans.              8   based on the available evidence at the time of
 9           It goes on to say, "based on lack of            9   evaluation and should not be interpreted as a
10   convincing carcinogenicity evidence in adequate        10   definitive conclusion that the agent will not be a
11   studies in two animal species," correct?               11   carcinogen under any circumstances." Correct?
12      A. Correct.                                         12      A. That's what it says.
13      Q. So at this point in time, October 30,            13      Q. And here we are in 2018, and the
14   1991, all of the members of the peer review            14   evaluation that is reached by EPA based on the most
15   committee except for the two nonconcurring members,    15   recent OPP document, based upon the testimony of
16   neither of whom were in attendance at the              16   Anna Lowit two days ago in front of the House
17   discussion, had concluded that the appropriate         17   Committee is that there's no basis to conclude that
18   classification for glyphosate was Category or          18   glyphosate is a human carcinogen. Right?
19   Group E, right?                                        19           MR. LITZENBURG: Form.
20           MR. LITZENBURG: Form.                          20           THE WITNESS: Well, no. I think that the
21           THE WITNESS: Yes. Their signature              21      EPA's basic conclusion is essentially the same
22      indicates concurrence with the results of the       22      as this; that based on the available evidence at
23      peer review committee.                              23      the time, the time being 2018 now, the agency
24   BY MR. COPLE:                                          24      does not consider that there is definitive
25      Q. And this is based on the convincing              25      evidence to judge that glyphosate is a

                                            Page 320                                                    Page 321
 1      carcinogen. And certainly, they, you know --         1           MR. COPLE: Let's mark this document as
 2      they would continue to add the caveat of under       2      Exhibit 16 to the deposition.
 3      any circumstances, as any scientific                 3           (Benbrook Exhibit Number 16 is marked for
 4      organization would.                                  4      identification.)
 5   BY MR. COPLE:                                           5   BY MR. COPLE:
 6      Q. As of now, in 2018, the agency's position         6      Q. This is a document called the
 7   is based upon all available evidence that glyphosate    7   "Reregistration Eligibility Decision," or the RED,
 8   is not a human carcinogen, correct?                     8   RED, issued by the EPA for Glyphosate. Are you
 9      A. Correct.                                          9   familiar with this document?
10           MR. LITZENBURG: Form.                          10      A. Yes.
11   BY MR. COPLE:                                          11      Q. Have you reviewed this document in
12      Q. The Category E classification that was           12   connection with forming your opinions and preparing
13   reached in October, October 30, 1991, by the second    13   your expert report?
14   peer review committee, has remained in effect since    14      A. Yes.
15   1991. No evidence or evidence of noncarcinogenicity    15      Q. And what is the reregistration of a
16   in humans. Right?                                      16   pesticide like glyphosate?
17      A. That's my understanding of the position          17      A. It's a periodic review of the scientific
18   within the EPA. Yes.                                   18   database available to the agency to quantify the
19      Q. Since 1991's determination by the                19   risks stemming from the use of a pesticide for human
20   carcinogenicity peer review committee, any change in   20   beings, for fish, aquatic organisms, other nontarget
21   labeling would have to -- in the label for             21   organisms.
22   glyphosate-based formulations would have to be         22           The issuance of a RED reflects an update
23   approved by EPA, correct?                              23   of the agency's review of the -- really the entire
24           MR. LITZENBURG: Form.                          24   database and knowledge base about the toxicity of a
25           THE WITNESS: Yes.                              25   pesticide, the use of a pesticide, exposure levels



                                                                                                                  81
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 83 of 100
                                                  CONFIDENTIAL

                                            Page 322                                                    Page 323
 1   to the pesticide, the acceptability of estimated        1      A. Yeah. It was probably completed early in
 2   risk levels stemming from currently labeled uses,       2   the year, and it's got a release date of September
 3   any required refinements or improvements in the         3   of 1993 on it.
 4   label directions that are included on specific          4      Q. So the RED was approved for glyphosate
 5   end-use product labels, and a restatement of the        5   after the time that the classification was changed
 6   basis for EPA's judgment that the currently labeled     6   to Category E by the second peer review committee
 7   uses of a pesticide do not pose unreasonable adverse    7   for glyphosate, right?
 8   effects on man or the environment, and any dietary      8      A. This came out after that. Correct.
 9   and water-based exposures of the pesticide comply       9      Q. The RED is a determination by the agency
10   with the existing standard applicable to the           10   itself and not one of the divisions that a pesticide
11   assessment of general population exposures.            11   like glyphosate meets reregistration standards,
12      Q. The 1988 changes to FIFRA that gave the          12   right?
13   EPA the authority to be comprehensive pesticide        13           MR. LITZENBURG: Form.
14   reregistration reviews to completely review the        14           THE WITNESS: It's a -- yes, it's a
15   human health and environmental effects of any          15      document put out on behalf of the entire EPA by
16   pesticide that the agency first registered before      16      the Office of Prevention Pesticides and Toxic
17   November 1984, right?                                  17      Substances of which the Office of Pesticide
18      A. Correct.                                         18      Programs is one of the operating divisions or
19      Q. So under the reregistration review               19      programs.
20   process, the RED, the EPA would hold pesticide         20   BY MR. COPLE:
21   registered before November 1984 to updated review      21      Q. So the RED is not a recommendation from a
22   and approval standards, correct?                       22   particular division within EPA like the toxicology
23      A. Correct.                                         23   branch or even by OPP, correct?
24      Q. The RED was completed for glyphosate in          24      A. Correct.
25   1993, right?                                           25      Q. Go to the Executive Summary, which starts

                                            Page 324                                                    Page 325
 1   on page, lower case, Roman numeral viii.                1      A. That's what it says.
 2      A. I don't actually see those Roman numeral          2      Q. All right. And the next sentence says
 3   numbers.                                                3   that "Based on the results of its reregistration
 4      Q. I'm sorry?                                        4   review, EPA has concluded that all registered uses
 5      A. I don't see that. Is it farther in?               5   of glyphosate are eligible for reregistration."
 6      Q. Yes, it's farther in. It's under                  6          Do you see that?
 7   Executive Summary, after the Table of Contents.         7      A. Yes.
 8      A. I'm sorry. Got it.                                8      Q. What does that mean that all of them are
 9      Q. In the second full paragraph, it says,            9   eligible for reregistration?
10   "In June 1986, the agency issued the document          10      A. It means that the existing labels for
11   Registration Standard for Pesticide Products           11   glyphosate-based herbicides are eligible to be
12   Containing Glyphosate as the Active Ingredient."       12   continued, to be reregistered until the next
13          Were you aware of that?                         13   periodic review.
14      A. Yes. We've talked about it extensively.          14      Q. The next sentence under this paragraph
15      Q. And the last sentence of that second             15   says that "The agency has classified glyphosate as a
16   paragraph says that "After completing its review for   16   Group E carcinogen (signifies evidence of
17   reregistration, the agency now concludes that the      17   noncarcinogenicity in humans)." Correct?
18   database on glyphosate is substantially complete."     18      A. Correct.
19   Correct?                                               19      Q. So in September 1993, the entire agency
20      A. That's what it says, yes.                        20   adopted the position that with respect to glyphosate
21      Q. So as of this time in September 1993,            21   and human exposure, it was properly classified as
22   under the RED, proof of glyphosate by the agency,      22   Group E, meaning evidence of noncarcinogenicity in
23   the agency concluded it was working from a             23   humans exposed to that active ingredient, right?
24   substantially complete database of information to      24      A. That's what the document says, yes.
25   support glyphosate registration, right?                25      Q. So any recommendation or suggestion as of



                                                                                                                  82
                           TSG Reporting - Worldwide                877-702-9580
       Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 84 of 100
                                                 CONFIDENTIAL

                                           Page 326                                                     Page 327
 1   that time for labeling changes coming out of a          1   BY MR. COPLE:
 2   subset of EPA, a division of EPA, would have been       2      Q. So nothing recommended by the toxicology
 3   subject to this agency-wide classification of           3   branch regarding glyphosate in 1985 would have
 4   glyphosate as having evidence of noncarcinogenicity     4   superseded the 1993 RED determination by the entire
 5   in humans, correct?                                     5   agency that glyphosate is noncarcinogenic for
 6           MR. LITZENBURG: I object to form.               6   humans, right?
 7           THE WITNESS: I don't really understand          7          MR. LITZENBURG: Object to the form.
 8      the question. I'm sorry. Could you rephrase          8          THE WITNESS: I'm not sure I understand
 9      it?                                                  9      your question. Are you asking if a position or
10   BY MR. COPLE:                                          10      judgment of the agency in 1985 would take
11      Q. Yes. If there is a review being done,            11      precedence over something in this document?
12   for example, by toxicology branch or by health         12   BY MR. COPLE:
13   effects division or by OPP itself, it would, at        13      Q. No. The reverse; that a position taken
14   least as of September 1993, be subject to the          14   by toxicology branch, for example, the 1983 mouse
15   agency-wide conclusion that the proper                 15   study, would not take precedence over the agency's
16   classification of glyphosate is Group E?               16   RED decision --
17           MR. LITZENBURG: I object to form.              17      A. Correct.
18           THE WITNESS: It -- I -- it is certainly        18      Q. -- of Group E classification.
19      my understanding that this registration             19      A. Correct.
20      document, this RED, reflects the current            20      Q. And the Group E classification has
21      judgment and determinations of OPP and its          21   remained in effect since September 1993 unchanged by
22      respective branches relative to the oncogenicity    22   EPA, correct?
23      and use and risks of glyphosate-based               23      A. Correct.
24      herbicides. Yes, I would -- I would expect that     24      Q. An RED that was issued by EPA
25      to be the case.                                     25   establishing Group E classification in


                                           Page 328                                                     Page 329
 1   September 1993 would have been based on EPA's review    1   right?
 2   of the entire database of available evidence on         2      A. Right. We've already discussed that.
 3   carcinogenicity for glyphosate, right?                  3      Q. All right. On Page 13, at the bottom,
 4           MR. LITZENBURG: Form.                           4   there's a paragraph.
 5           THE WITNESS: One would presume so, yes.         5      A. Okay.
 6   BY MR. COPLE:                                           6      Q. And it says in the second sentence that
 7      Q. You have no reason sitting here today to          7   the panel's report was published in March 2017, and
 8   believe that it was not, right?                         8   the current document incorporates revisions based on
 9      A. Correct.                                          9   the panel's report. That's your understanding,
10      Q. Let's go back to I think it was marked as        10   right, that this was the most current document
11   Exhibit 7, the revised paper, December 12, 2017.       11   reflecting the OPP review of glyphosate
12      A. I'm doing a proper job of getting them in        12   carcinogenicity?
13   order now. Must be in this pile, I guess.              13      A. That's my understanding.
14      Q. This is what we're looking for,                  14      Q. It also goes on to say in the last
15   Dr. Benbrook.                                          15   sentence on paragraph -- I'm sorry -- on Page 13
16      A. I know. I just can't find my version of          16   that "Additionally, information from a recently
17   it. Do you think it's in there?                        17   published analysis of glyphosate use and cancer
18           MR. HOLLINGSWORTH: I think I see               18   incidence in the Agricultural Health Study cohort
19      something clipped.                                  19   (Andreotti) with a longer follow-up than the
20           THE WITNESS: There you go. You got it.         20   previously published data (De Roos et al., 2005) has
21      Okay. Sorry.                                        21   been considered in this evaluation."
22   BY MR. COPLE:                                          22      A. That's what it says, yes.
23      Q. Now, let's -- again, I think you had told        23      Q. All right. You took into account in your
24   us this is a document you looked at and considered     24   formulation of opinions and expert report the
25   in reaching your opinions in the expert report,        25   Andreotti publication of 2017?



                                                                                                                  83
                           TSG Reporting - Worldwide                877-702-9580
       Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 85 of 100
                                                  CONFIDENTIAL

                                            Page 330                                                    Page 331
 1      A. I was aware of it, but as I testified             1   effect, the extent to which Monsanto fully and
 2   earlier, it's a piece of evidence that came out         2   accurately provided warnings and guidance about
 3   after the use of Ranger Pro and Round Pro               3   the potential risks associated with the use of
 4   concentrate by Mr. Johnson in this case. It -- the      4   those -- of those branded herbicide products
 5   updated assessment of the Agriculture Health Study      5   based on what was known at the time.
 6   data could not inform the EPA's or Monsanto's or the    6        The Andreotti study on glyphosate,
 7   Agricultural Health Study's assessment of glyphosate    7   published in 2017, is one of at least two dozen
 8   oncogenetic risk, you know, back in -- when the         8   new studies that have been published in 2017. I
 9   Ranger Pro and Round Pro concentrate herbicides were    9   have tried to keep track of most of them. I'm
10   manufactured and sold and applied by Mr. Johnson.      10   certain that I have missed some of them, but as
11      Q. Is it your testimony that none of your           11   I said, the available database in the open,
12   expert opinions, either in the report or as you're     12   peer-reviewed scientific literature on
13   testifying here today, take into account information   13   glyphosate and glyphosate-based herbicides is
14   that has been made available or published since the    14   rapidly expanding. Some studies point to new
15   period of time that Mr. Johnson says he was exposed    15   and/or higher risks than reflected in EPA's
16   to Ranger Pro?                                         16   current evaluation, and some studies suggest
17            MR. LITZENBURG: Form.                         17   that the risks may be about what EPA considers,
18            THE WITNESS: As I've -- as I've said          18   and others, no doubt, could be used to argue
19      before, there is an enormous record in this         19   that the risks are lower.
20      case, many, many documents, many complex issues.    20        Because there is such a mammoth dataset
21      I tried to focus on those that I felt were most     21   on glyphosate-based herbicides and their use,
22      germane and relevant to the decisions made by       22   exposures and risks, it's very unlikely that any
23      Monsanto about what studies it conducted, what      23   one study is going to definitively settle some
24      label provisions it incorporated into the Ranger    24   of the ongoing scientific questions.
25      Pro and Round Pro concentrate labels and, in        25        But I would say, in my opinion, the

                                            Page 332                                                    Page 333
 1      peer-reviewed studies as a whole published in        1   designed to answer the question: Are
 2      2017 or since 2017 or since the release of the       2   glyphosate-based herbicides more toxic to humans
 3      IARC March 2015 working group study, on a weight     3   than the pure 100 percent active ingredient?
 4      of evidence basis, point to higher risks from        4           Like in all areas of science, as
 5      exposure use of glyphosate-based herbicides than     5   additional studies are done, the methodologies that
 6      are reflected in the EPA analysis.                   6   are used, the types of measurements made typically
 7   BY MR. COPLE:                                           7   are regarded as more sensitive and more accurate,
 8      Q. What are the names of those studies?              8   and the general consensus of people that have looked
 9      A. Pardon me?                                        9   at this body of research, I suppose beginning with
10      Q. What are the names of those studies that         10   Dr. Parry in 1998, 1999, is that yes, indeed,
11   have been published?                                   11   glyphosate-based herbicides, the products that are
12           MR. LITZENBURG: Were you finished with         12   actually used, the chemical mixture of chemicals
13      your answer?                                        13   that people have actually exposed to -- and in fact,
14           THE WITNESS: Yes, I was finished with my       14   the reason why we're concerned about use of Roundup
15      answer.                                             15   herbicides potentially causing non-Hodgkin's
16   BY MR. COPLE:                                          16   lymphoma in human beings, it's from use of and
17      Q. What are the names of those studies?             17   exposure to the formulated product and not the pure
18      A. Well, there's a lot of them. You know, I         18   active ingredient, the subject of all 14 chronic
19   don't have them memorized. I'm not going to try to     19   two-year rat and mouse cancer studies.
20   sit here and recount all of the published studies      20           In fact, one of the principal reasons the
21   that I've read either in part or in full. There        21   IARC working group reached a diametrically opposed
22   have been, I would say, in the last -- well, let's     22   judgment regarding the possibility that exposure to
23   just say since IARC came out, there have been          23   glyphosate-based herbicides could cause cancer is
24   probably ten genotox studies on glyphosate and         24   because of their careful and thorough assessment of
25   glyphosate-based herbicides. Several of them           25   the entire database available to them at that time.



                                                                                                                  84
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 86 of 100
                                                  CONFIDENTIAL

                                            Page 334                                                    Page 335
 1          And I am aware that several studies have         1   about ongoing exposures to glyphosate-based
 2   come out since March 2015 that not only reinforce       2   herbicides.
 3   the judgments and concerns expressed by the working     3      Q. These new studies you're talking about
 4   group relative to the genotoxicity of glyphosate,       4   include the AHS and the study by Andreotti in 2017,
 5   but there have been new studies that have raised        5   right?
 6   entirely new concerns through application of            6           MR. LITZENBURG: Objection to form.
 7   cutting-edge toxicological tools and assessment         7           THE WITNESS: That is one of the -- the
 8   methods, including proteomics and metabolic studies,    8      Andreotti study is one of the important new
 9   the work of Michael Antoniou, for example.              9      pieces of evidence that was published in 2017.
10          There have been two different studies           10      Correct.
11   published by Michael Antoniou and his team             11   BY MR. COPLE:
12   suggesting the possibility that exposure to            12      Q. And that study, which is the largest
13   glyphosate-based herbicides triggers adverse effects   13   study of pesticide applicator exposure to glyphosate
14   on the liver at levels far below, far below the        14   that's ever been done, was done by independent
15   chronic reference dose, for example, applicable to     15   scientists having no affiliation with Monsanto,
16   glyphosate-based herbicides. These are -- the          16   right?
17   methodologies that Dr. Antoniou has used are           17           MR. LITZENBURG: Form.
18   admittedly very new. There's many questions which      18           THE WITNESS: To my knowledge, none of
19   Dr. Antoniou is the first to admit to about the        19      the scientists working for the NCI on the
20   interpretation of some of their results.               20      Agriculture Health Study were also working for
21          But it's my opinion that as more and more       21      Monsanto, but perhaps you have better
22   independent scientists find and receive funding and    22      information than I do.
23   have the courage to publish their results in this      23   BY MR. COPLE:
24   highly contentious area of science, that the general   24      Q. And the scientists that published that
25   body of published research is heightening my concern   25   study under the lead author of Andreotti have

                                            Page 336                                                    Page 337
 1   concluded that there is no human carcinogenicity        1          MR. LITZENBURG: Form.
 2   shown in that study with respect to exposure of         2          THE WITNESS: -- to have the study in
 3   glyphosate, right?                                      3      front of me so that I can accurately and
 4       A. Well, as you are well aware, the studies,        4      succinctly summarize the results for you.
 5   reports suggest that evidence just under the -- the     5   BY MR. COPLE:
 6   standard statistical test for significance that is      6      Q. EPA has in its database all of the
 7   used in Agricultural Health Studies for another type    7   available carcinogenicity studies done in animal
 8   of cancer -- if you put the study in front of me,       8   models on glyphosate, all of the epidemiology
 9   I'll -- it's getting late in the day, and I don't       9   studies that have been done on glyphosate, and all
10   want to mispronounce -- it's a myeloma, another form   10   the genotoxicity studies, correct?
11   of blood cancer, where there was suggested evidence    11          MR. LITZENBURG: Form.
12   that the team writing the study says warrants          12          THE WITNESS: No. I'm quite sure they're
13   continuing to follow the cohort and further            13      missing one.
14   research. So it wasn't a completely negative study.    14   BY MR. COPLE:
15       Q. In the study, Andreotti concluded that          15      Q. And you know this by talking to the EPA?
16   there was no statistical significance between          16      A. No. I never asked EPA about it.
17   exposure to glyphosate and the incidence reported      17      Q. All right. Go to Page 144.
18   among the pesticide applicators of NHL, right?         18      A. Are we in this same document?
19             MR. LITZENBURG: Objection to form. He's      19      Q. In the same Exhibit 7. Go to the top of
20       asked repeatedly to see it.                        20   the page on 144.
21   BY MR. COPLE:                                          21      A. Okay.
22       Q. Are you aware of that?                          22      Q. It starts out by saying, "An extensive
23       A. I'd like to have a copy of the study.           23   database exists for evaluating the carcinogenic
24       Q. You can't say one way or the other?             24   potential of glyphosate."
25       A. I would prefer --                               25      A. I'm sorry. I was on 114.



                                                                                                                  85
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 87 of 100
                                                  CONFIDENTIAL

                                            Page 338                                                    Page 339
 1      Q. 144.                                              1      Q. Then there's another sentence that
 2      A. Okay. 144.                                        2   follows, says, "the modified Bradford Hill
 3      Q. At the top, it says that "An extensive            3   criteria."
 4   database exists for evaluating the carcinogenic         4      A. Right.
 5   potential of glyphosate including 63 epidemiological    5      Q. Then there's a sentence right after that.
 6   studies, 14 animal carcinogenicity studies, and         6      A. Okay. "Available data at this time do
 7   nearly 90 genotoxicity studies for the active           7   not support a carcinogenic process for glyphosate."
 8   ingredient glyphosate."                                 8   Yes, I see that.
 9           Do you see that?                                9      Q. So that's the same position the EPA has
10      A. Yes, I do.                                       10   had since 1991, June 1991, correct?
11      Q. And two sentences or three sentences             11      A. Correct. The EPA's evaluation of the
12   below that, "EPA says in this most recent report of    12   genotoxicity of glyphosate that's been based on the
13   its evaluation of glyphosate," quote, "the available   13   pure active ingredient. The vast majority of the
14   data at this time do not support a carcinogenic        14   industry conducted and submitted studies have
15   process for glyphosate," closed quote.                 15   focused on the pure active ingredient. The vast
16           Do you see that?                               16   majority of the positive genotoxicity studies in the
17      A. No, I don't.                                     17   open scientific literature are based on
18           MR. LITZENBURG: Form.                          18   glyphosate-based herbicides that include the
19           THE WITNESS: Sorry. I just -- how              19   co-formulants or the surfactants that it's quite
20      many -- I see the sentence, "these studies were     20   clear are associated with heightened toxicity from
21      evaluated for quality, and results were             21   the use of glyphosate-based herbicides.
22      analyzed."                                          22      Q. And the conclusion of the agency is that
23   BY MR. COPLE:                                          23   the available data at this time do not support
24      Q. Right.                                           24   carcinogenicity for glyphosate, right?
25      A. Where do I go from there?                        25      A. For pure glyphosate.

                                            Page 340                                                    Page 341
 1      Q. Now, if you go down, there's a smaller            1   adequate for the analysis, right?
 2   paragraph afterwards. It starts with the phrase         2     A. That's what it says.
 3   "for cancer descriptors."                               3     Q. And eight conducted in the rat and six
 4      A. I see it.                                         4   conducted in the mouse, right?
 5      Q. And last sentence of that says, "the              5     A. That's what it says.
 6   strongest support is for," quote, "not likely to be     6     Q. So other glyphosate registrants besides
 7   carcinogenic to humans," closed quote.                  7   Monsanto have conducted these animal model
 8          Do you see that?                                 8   carcinogenicity studies, right?
 9      A. Yes.                                              9     A. I think approximately 11 of them.
10      Q. That's EPA's determination about                 10     Q. So Monsanto has done three, and other
11   carcinogenicity and glyphosate exposure as we sit      11   registrants have done 11, ending at 14?
12   here right now?                                        12     A. I think that's how it works.
13      A. That is -- that is the EPA's judgment for        13     Q. And on genotoxicity, the current
14   the carcinogenicity of pure glyphosate technical       14   conclusion of EPA is that glyphosate is not
15   ingredient. Yes.                                       15   genotoxic, right?
16      Q. All right. If you go to Page 94.                 16     A. Pure glyphosate.
17      A. Back to Page 94?                                 17     Q. All of these new studies that you are
18      Q. Yes, please.                                     18   saying have come out about genotoxicity since
19      A. Okay.                                            19   March 2015, you've identified all these in your
20      Q. And it says in the first sentence,               20   expert report?
21   "Glyphosate has been extensively tested in rodents     21     A. No.
22   to evaluate its carcinogenic potential." Right?        22          MR. LITZENBURG: Form.
23      A. Yes.                                             23   BY MR. COPLE:
24      Q. And so there were 14 rodent                      24     Q. You have not?
25   carcinogenicity studies that were considered to be     25          MR. LITZENBURG: Form.



                                                                                                                  86
                           TSG Reporting - Worldwide                877-702-9580
       Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 88 of 100
                                                 CONFIDENTIAL

                                           Page 342                                                    Page 343
 1           THE WITNESS: No.                                1   conclusions reached, for example, by the IARC
 2   BY MR. COPLE:                                           2   working group as articulated in their March 2015
 3      Q. Why not?                                          3   judgment.
 4      A. As I said, given the scope of the record          4        In fact, I unfortunately am concerned
 5   and the mammoth database, both of EPA documents and     5   that there may in fact be some substantially
 6   risk assessments and scientific reviews, coupled        6   greater risks than has ever been recognized or
 7   with the open, peer-reviewed scientific literature      7   assessed by the EPA or Monsanto, because both
 8   including multiple studies written or ghostwritten      8   the agency and Monsanto and other
 9   by EPA employees, I felt it most important to focus     9   glyphosate-based herbicides registrants, who
10   on the scientific documents, the EPA evaluations       10   have conducted their own studies, have continued
11   that governed what was on the Ranger Pro and Roundup   11   to predominantly rely on the older, outmoded,
12   Pro concentrate labels from 2012 to 2014, which is     12   often very insensitive testing methodologies
13   the time period during which Dewayne Johnson applied   13   that make up the vast majority of the toxicology
14   glyphosate-based herbicides as part of his job for     14   database that was available to EPA and has been
15   the school district that he worked for.                15   continuously reviewed and analyzed by the EPA
16      Q. So again, any information that's come out        16   and forms the basis for EPA's judgments.
17   since the time that Mr. Johnson says he was exposed    17        And I continue to feel and feel stronger
18   to glyphosate formulations in his job would not be     18   today than I did when I -- when I -- well, when
19   part of the basis of your opinions in this case; is    19   I finished my report -- there's been a half
20   that right?                                            20   dozen studies that have come out since December
21           MR. LITZENBURG: Form.                          21   of last year. But certainly in the time period
22           THE WITNESS: I believe that a weight of        22   since Dewayne Johnson applied the Roundup
23      the evidence assessment of peer-reviewed            23   herbicides as part of his job, there's a
24      published literature on glyphosate-based            24   significant body of new science that has come
25      herbicides actually strengthens the case and the    25   out; and in my judgment, based on the weight of

                                           Page 344                                                    Page 345
 1   the evidence, it heightens concerns that have           1      information that I'm aware of, that I am
 2   lingered for many years and been at the heart of        2      tracking, I'm trying to understand and integrate
 3   what's really been a, you know -- a 10-, 15-year        3      into the body of knowledge that I have been
 4   debate about this one BioDynamic study.                 4      exposed to and tried to simulate on the risk
 5        That's, to the extent that I follow the            5      from this herbicide.
 6   science, yes, it -- the more recent studies have        6   BY MR. COPLE:
 7   informed and helped sharpen by concerns, my             7      Q. And you've identified all this new
 8   conclusions. There's substantial new data in            8   information in your written report for this case?
 9   just the last few years on levels of glyphosate         9           MR. LITZENBURG: Form.
10   in human urine, in blood. There's much --              10           THE WITNESS: No.
11   considerable new data on dietary exposures,            11           MR. LITZENBURG: Can we take a quick
12   which are clearly not fully reflected in the --        12      bathroom break when you get to stopping point?
13   you know, I will look with great interest at any       13           MR. COPLE: Sure.
14   new residue and dietary exposure data that is          14           THE WITNESS: I'm close to needing that.
15   contained in the final reregistration document         15           THE VIDEOGRAPHER: The time is now 6:26.
16   when it's issued, but my suspicion is that there       16      We are off the record.
17   is not substantial new pesticide residue data on       17           (Break in proceedings.)
18   glyphosate in soybeans, in corn, in sugar beets,       18           THE VIDEOGRAPHER: The time is 6:36. We
19   in many of the other crops that it's used on,          19      are on the record.
20   and in particular the small grain crops where          20   BY MR. COPLE:
21   glyphosate is used as preharvest desiccant,            21      Q. We were talking at least in part,
22   where data from the U.K. showed very clearly           22   Dr. Benbrook, about Exhibit 7. If you'll turn to
23   that residues for glyphosate are both common and       23   Page 97.
24   at a significant level.                                24      A. In the same document?
25        So yes, there's all this additional               25      Q. In the same document.



                                                                                                                 87
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 89 of 100
                                                  CONFIDENTIAL

                                            Page 346                                                    Page 347
 1      A. Okay. Got it.                                     1   interpretation of those, although clearly the renal
 2      Q. The last paragraph on Page 97 is a                2   tubular adenomas in the BioDynamic study received
 3   discussion of the agency's weight of evidence           3   more attention than any of the other possibly
 4   evaluations and what the agency has concluded.          4   treatment-related tumors assessed in the other 13
 5           It goes on to say it's concluded that           5   carcinogenicity studies.
 6   "none of the tumors evaluated in individual rat and     6      Q. Whatever was observed by the toxicology
 7   mouse carcinogenicity studies are treatment-related     7   branch in terms of tumors in the 1983 BioDynamic
 8   due to lack of pairwise statistical significance."      8   study was subsequently resolved to EPA's
 9           Are you familiar with "pairwise                 9   satisfaction when it issued its 1993 RED finding,
10   statistical significance"?                             10   Category E for glyphosate, right?
11      A. Yes.                                             11      A. EPA changed its classification of
12      Q. So you understand why EPA came to that           12   glyphosate in the 1991, as a result of the second
13   conclusion based on the absence of that, correct?      13   peer review that we talked about, in 1991, and that
14      A. It's part of their guidelines.                   14   decision carried over into and was rearticulated in
15      Q. And that guideline supports their                15   the '93 RED and in this document.
16   conclusion that none of the tumors that were           16      Q. So if there was any lingering concern by
17   observed in either the rat or the mouse studies are    17   EPA at the agency level regarding the significance
18   treatment-related, meaning related to the compound     18   of tumors observed by the toxicology branch in the
19   of glyphosate, right?                                  19   1983 mouse study, that was superseded by its
20      A. That's -- that's what -- they're                 20   classification of Category E in '91 and '93, right?
21   certainly reporting as a summary statement here on     21      A. I think that there probably were
22   Page 97 in this document, but, you know, there were    22   lingering concerns in the toxicology branch of EPA
23   a number of different tumors across the 14 mouse and   23   about the interpretation of that particular study
24   rat studies for which there were tumors evaluated,     24   and, no doubt, perhaps about the interpretation of
25   and detailed scientific issues that came up in         25   some of the other tumors, among some of the

                                            Page 348                                                    Page 349
 1   scientists that looked at those studies. I mean,        1   mean that all of the issues and concerns raised in
 2   after all, two of the scientists that participated      2   the assessment and discussion and debate about that
 3   in the second peer review did not concur, and one       3   particular study have been resolved.
 4   didn't concur or not concur. So there was clearly       4      Q. The consensus today, as of this document,
 5   some level of disagreement among EPA staff.             5   Exhibit 7, December 12, 2017, at EPA is that
 6           And as I testified before, based on my          6   glyphosate is not carcinogenic, right?
 7   reading of the SAP transcript from 1986, the EPA        7      A. Well, that's -- it's not exactly the
 8   pathologist, the senior EPA pathologist, did not        8   precise language that EPA uses to describe Group E,
 9   change his view regarding the presence of a renal       9   but it's certainly close.
10   tubular adenoma in that one control male mouse.        10      Q. EPA concludes today that there is no
11      Q. EPA's peer review, second peer review in         11   evidence that glyphosate is carcinogenic, right?
12   1991, determined that there were no remaining issues   12           MR. LITZENBURG: Asked and answered.
13   and therefore was Category E for glyphosate, right?    13           THE WITNESS: Correct.
14      A. No. I don't think it's a fair reading to         14   BY MR. COPLE:
15   say that there were no remaining issues. I think       15      Q. All right. Now, back to Page 97. We
16   what they say and how EPA makes these decisions is     16   were just talking about the pairwise statistical
17   that they base their ultimate judgment on a            17   significance and EPA's observation that that was not
18   weight-of-the-evidence basis, taking into account      18   found in the rat or mouse studies. EPA goes on to
19   all of the studies that are available to them, and     19   say also that there was a lack of monotonic dose
20   that they have analyzed, and that as an agency         20   response. Do you know what that is?
21   reflecting a consensus view of a majority of the       21      A. Yes.
22   scientists that are asked to render an opinion about   22      Q. What is monotonic dose response?
23   controversial, difficult scientific judgments like     23      A. It's a linear, uniform dose response as a
24   those associated with the interpretation of this       24   function of the dose level. In other words, the
25   mouse study, they reach a judgment; but that doesn't   25   increasing frequency of tumors as the dose goes up.



                                                                                                                  88
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 90 of 100
                                                  CONFIDENTIAL

                                            Page 350                                                    Page 351
 1   The dose response curve sort of goes in one             1      Q. What is that?
 2   direction.                                              2      A. It's, again, what we talked about
 3      Q. And EPA's conclusion, based on weight of          3   earlier. And these are -- these are summary
 4   the evidence, was that there was no monotonic dose      4   statements by EPA based on its review of all 14
 5   response in the rat and mouse carcinogenicity           5   studies and all of the tumors that were observed in
 6   long-term studies, right?                               6   either the males or the females in all of those 14
 7      A. Well, based on their original evaluation          7   studies.
 8   of the infamous '93 mouse study, there was a            8           I -- I'm not prepared to testify to the
 9   monotonic dose response based on the original           9   number of tumors that were reported in these studies
10   reading of the slides by BioDynamic. That was a --     10   and that were investigated by the EPA, which have
11   and it was so reported by Dykstra and the other EPA    11   been reviewed in various independent assessments,
12   scientist at the time that there was a dose response   12   which were reviewed and remarked upon by IARC; but
13   pattern in the tumor.                                  13   there were a number of tumors observed in the
14      Q. That was --                                      14   studies that the agency evaluated and took into
15      A. But as we talked about, EPA was presented        15   account, but in -- remarkably, in the event of every
16   with additional data, additional arguments; were       16   one of them, one or more of these reasons have been
17   compelled to convene a scientific advisory panel       17   cited by the agency for reaching the judgment that
18   meeting in 1986 to try to resolve the underlying       18   the increased incidence of the tumors in the control
19   issues; and again, we've already talked about the      19   group -- in the treatment groups are not
20   events that followed from that decision.               20   quote/unquote treatment-related. And these are the
21      Q. EPA also found, still on Page 97, same           21   most common technical reasons. These are the most
22   paragraph, that there was an absence of                22   common criteria for evaluating tumor response data
23   preneoplastic or related non-neoplastic lesions.       23   in chronic feeding studies that are mentioned or
24           Do you know what that is?                      24   noted in the evaluation of each one of those 14
25      A. Yes.                                             25   studies and each of the tumors that were observed


                                            Page 352                                                    Page 353
 1   and reported in those studies.                          1   of studies, which now totals 14.
 2      Q. That includes no tumor progression in             2      Q. Have you talked to anybody at EPA that
 3   those 14 studies, right?                                3   has said they're explaining away evidence of tumors
 4      A. There -- there were -- I guess perhaps I          4   in making its carcinogenicity findings about
 5   would feel comfortable saying that in the EPA's         5   glyphosate?
 6   judgment, based on these studies involving pure, 100    6           MR. LITZENBURG: Form.
 7   percent glyphosate, there was -- there was no tumor     7           THE WITNESS: No. I haven't spoken with
 8   where there was pairwise statistical significance, a    8      any of the EPA scientists that conducted these
 9   clear monotonic dose response, either the presence      9      studies and wrote their reports and explained in
10   or absence of preneoplastic lesions.                   10      their reports, as they do in this one, why they
11           If there were preneoplastic lesions in a       11      feel that tumors that were observed in these
12   positive study, they would determine there was more    12      studies were treatment-related.
13   in the treatment group than the control group. That    13   BY MR. COPLE:
14   evidence of progression of tumors, which would be      14      Q. The EPA goes on to say in the last
15   more preneoplastic tumors in the treatment group as    15   sentence of Page 97, "Tumors seen in individual rat
16   well as more frank tumors and no -- no confounding     16   and mouse studies were also not reproduced in other
17   information from historical controls -- if there had   17   studies, including those conducted in the same
18   been a tumor in one of the studies that met those      18   animal species and strain at similar or higher
19   criteria, the EPA would have likely judged such a      19   doses."
20   study to be positive.                                  20           Do you understand the point that EPA is
21           But based on this document and documents       21   making there?
22   in the recent past, and really every document since    22      A. Yes.
23   1991, where EPA has addressed the oncogenicity of      23      Q. Do you agree that that's an important
24   glyphosate, it has found one reason or another to      24   consideration in determining whether a compound is
25   explain away evidence of tumors in this growing body   25   related to the observation of the tumors?



                                                                                                                  89
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 91 of 100
                                                  CONFIDENTIAL

                                            Page 354                                                    Page 355
 1      A. Certainly, the consistency of results             1   scientists who you say disagree with EPA's
 2   across similarly designed studies would be a factor     2   interpretation?
 3   in evaluating the database.                             3      A. I didn't -- I didn't have an opportunity
 4      Q. And EPA did not find that amongst the 14          4   to call any of those scientists as I did my work
 5   studies, right?                                         5   over the last few months in preparation of my
 6      A. That's what they're stating here.                 6   report. No.
 7      Q. You have no basis to disagree with what           7      Q. So your comment is just based upon your
 8   EPA's conclusion is, correct?                           8   review of the IARC working group monograph?
 9      A. Well, I am aware that other scientists            9      A. No. No. My comment is based on my
10   that have looked at these same studies have reached    10   review of the IARC monograph, my review of multiple
11   different conclusions.                                 11   letters, analyses, reports, debates, other agency --
12      Q. Who are the other scientists?                    12   the views of other regulatory agencies, including
13      A. Certainly the IARC working group, other          13   those in Europe. There's been, as you are well
14   scientists that have published reviews. Many of the    14   aware, very robust in-depth debate about the
15   scientists that published responses or commentaries    15   oncogenicity database on glyphosate, and there are a
16   or reviews of the IARC decision, other experts in      16   range of opinions about what that database shows.
17   this case, working in this case, and other people      17      Q. Have you talked to these European
18   that have had occasion to review, you know, one or     18   scientists who disagree with EPA?
19   more of the 14 studies or the many review studies      19      A. Some of them.
20   that -- and metanalyses that try to -- try to come     20      Q. Who did you talk to?
21   up with some kind of a solid empirical basis to        21      A. I've talked to Robin Mesnage. I've
22   reach the weight of the evidence conclusion --         22   talked to Michael Antoniou. Let's see, any other
23      Q. Have you --                                      23   Europeans I've talked to. Very briefly with Philip
24      A. -- about this body of work.                      24   Grandjean. I think he would be regarded as a
25      Q. Have you talked to any of those                  25   European. That's all I can remember right now.


                                            Page 356                                                    Page 357
 1       Q. You spoke with each of these individuals         1      Q. Have you talked to any of these European
 2   about their disagreement with the EPA interpretation    2   scientists about their evaluation of glyphosate in
 3   and conclusions in Exhibit 7?                           3   connection with your work on your opinions for
 4       A. Oh. I've talked certainly with                   4   Mr. Johnson or report for Mr. Johnson?
 5   Dr. Antoniou and Dr. Mesnage. I've talked with them     5      A. No, not specifically.
 6   about their studies. Dr. Mesnage, longstanding work     6      Q. Have you talked to them since the time
 7   on formulated glyphosate herbicide genotoxicity         7   you were retained to prepare this expert report?
 8   compared to glyphosate toxicity, about their new --     8      A. Let's see. I think I had one call with
 9   newly published work, two papers on kidney and          9   Robin six weeks ago, something like that.
10   liver -- adverse kidney and liver effects from         10      Q. What did you call him about?
11   exposure to glyphosate-based herbicides.               11      A. Robin Mesnage.
12            I've talked with them about, in general,      12      Q. What did you call him about?
13   about the IARC review and the EFSA review and the      13      A. His recently published work on the
14   trying to understand the technical basis for the       14   co-formulants in glyphosate-based herbicides. He
15   range of views that exist on oncogenicity of           15   and other scientists -- I don't remember who his --
16   glyphosate-based herbicides.                           16   the other coauthors are published a paper in
17       Q. Did you speak with any of these European        17   Frontiers, a quite good paper, up-to-date paper
18   scientists that you identify about their               18   about what is known about the differential toxicity
19   disagreement with EPA's conclusions or                 19   of formulated glyphosate-based herbicides and
20   interpretation in Exhibit 7?                           20   specifically glyphosate-based herbicides formulated
21       A. I haven't talked to any of them about           21   with POEA, the predominant surfactant utilized by
22   this document, for example, because I've really --     22   Monsanto in most of its most widely selling
23   it just came out a month ago. It's -- so I haven't     23   glyphosate-based herbicides in the United States and
24   talked with them about this most recent iteration of   24   in Europe up until a certain point in time.
25   EPA's assessment of the science.                       25          I wanted to talk with Robin about some of



                                                                                                                  90
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 92 of 100
                                                  CONFIDENTIAL

                                            Page 358                                                 Page 359
 1   the details of how they did that work, and that was     1        One of the questions that I wanted to
 2   the focus of the conversation.                          2   specifically ask him and I did specifically ask
 3      Q. None of those conversations you just              3   him was did he know when Monsanto in Europe
 4   described had anything to do with your opinions that    4   switched out the knowingly high-risk, hazardous
 5   you formed in this case or the report you prepared,     5   surfactant polyethoxylated tallow amine, or
 6   right?                                                  6   POEA, characterized by Monsanto scientists as a
 7           MR. LITZENBURG: Form. Asked and                 7   hazardous herbicide in one of the documents that
 8      answered.                                            8   I reviewed -- and I'll be glad to find it if you
 9           THE WITNESS: No. That's not correct.            9   would like me to do so -- as opposed to
10      Dr. Mesnage -- there's probably no scientist --     10   formulating glyphosate-based herbicides
11      certainly no scientist that I know of that has      11   surfactants or other adjuvants that were less
12      conducted as many peer-reviewed, high-quality,      12   toxic and did not potentiate the human health
13      carefully designed studies of the differential      13   risks associated with the use of
14      toxicity of glyphosate pure active ingredient       14   glyphosate-based herbicides.
15      compared to glyphosate-based herbicides, which      15        So in Robin's paper published in the
16      as I've testified earlier was a primary issue of    16   journal, he has a table and discusses several of
17      concern from the late '90s inside Monsanto, in      17   the co-formulants that have been included in
18      discussions between Monsanto and various            18   various glyphosate-based herbicides formulations
19      regulatory authorities, particularly some in        19   sold by multiple companies around the world, but
20      Europe.                                             20   I called him to see if he also knew which of
21           And I have tried to remain current with        21   those Monsanto had incorporated in
22      my understanding of what is known about how the     22   glyphosate-based herbicides formulations
23      co-formulants in glyphosate-based herbicides        23   manufactured for and sold in Europe and assessed
24      alter and in some cases potentiate or increase      24   and often changed -- the formulations changed in
25      the toxicity. And I called Robin.                   25   response to requirements from European

                                            Page 360                                                 Page 361
 1      regulatory authorities.                              1        THE WITNESS: I -- well, certainly, as I
 2           I feel that that's an important factor in       2   sit here today, that is information that I -- I
 3      this case, an important factor that informed my      3   actually didn't -- he did not have answers to my
 4      opinion that as I don't feel that a responsible      4   questions. I had read the paper before I
 5      company would acknowledge internally that it was     5   finished my report. It came out, you know,
 6      selling a hazardous formulation of                   6   perhaps -- I don't know if it was in November.
 7      glyphosate-based herbicides and could switch to      7   I can certainly get you the paper, and it will
 8      a co-formulant that clearly posed lessened risk      8   say the publication date.
 9      and would do so in Europe in several of the          9        And yes, I read that paper, and it
10      European countries, sometimes under the order of    10   confirmed the findings of earlier experiments
11      a regulatory authority and in other cases in        11   that Robin and his team and others have done
12      anticipation of such an order, and not make the     12   with a variety of formulated glyphosate-based
13      same changes in the glyphosate-based herbicides     13   herbicides.
14      sold in the United States or sold in Brazil or      14        It added some new information,
15      sold anywhere else in the world.                    15   particularly in terms of identifying some of the
16           That is one of the reasons that I reached      16   alternatives to POEA, including some of the
17      the opinion in my expert report that Monsanto       17   alternatives that Monsanto had developed and had
18      did not do what a responsible company determined    18   used. For example, the co-formulant they call
19      to assure that its products were as safe as         19   G3, which is what Monsanto had considered for --
20      possible would have done.                           20   they were -- there's been discussion both in
21   BY MR. COPLE:                                          21   Europe and in the U.S. of coming out with an
22      Q. You relied upon this conversation with           22   ecologically friendly or a green version of
23   this individual in formulating your opinions for       23   glyphosate that would contain one of these lower
24   Mr. Johnson's case?                                    24   risk co-formulants, and I felt that I needed to
25           MR. LITZENBURG: Asked and answered.            25   understand what Monsanto had done in other parts



                                                                                                              91
                           TSG Reporting - Worldwide               877-702-9580
       Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 93 of 100
                                                  CONFIDENTIAL

                                            Page 362                                                   Page 363
 1      of the world to reduce the risk in                   1      A. I'll have to look.
 2      glyphosate-based herbicides that arose from the      2      Q. You can't say one way or the other?
 3      co-formulants so that I could compare what           3      A. No. It's one of the papers that came out
 4      Monsanto has done in other parts of the world        4   very -- certainly within a month of when I filed my
 5      with what they have done to date in the United       5   expert report.
 6      States.                                              6      Q. So this would have been since the time
 7   BY MR. COPLE:                                           7   you filed your expert report?
 8      Q. Did you talk to anyone at Monsanto about          8      A. As I said, sir, I don't remember the
 9   this?                                                   9   exact date that it came out. It sort of gets
10      A. No.                                              10   complicated, because I'm not sure I reviewed that
11      Q. Did you talk to anyone at EPA about this?        11   one. I've reviewed some of his papers, but probably
12      A. No.                                              12   not that one.
13      Q. Did you talk to anyone at a foreign              13           But it's -- this most recent paper in
14   regulatory authority about this?                       14   Frontiers that I'm speaking about, about which I
15      A. No.                                              15   arranged for a Skype call with Robin, it came out,
16      Q. This publication that you reference that         16   as I said, certainly within the last couple of
17   you read and relied upon, what's the name of it?       17   months.
18      A. I'll bring you a copy tomorrow. Would            18      Q. Robin, is that the same person --
19   that be okay?                                          19      A. R-O-B-I-N. He's a French man. The way
20      Q. That's fine. Do you discuss it in your           20   he and his friends pronounce his name is "Roban."
21   expert report?                                         21      Q. So your conversation was by Skype?
22      A. I don't -- I don't think so. I don't             22      A. The most recent one.
23   think I discuss the newest one.                        23      Q. And he did not give you information that
24      Q. Is it listed in your list of materials           24   you were looking for; is that right?
25   that you looked at and relied on?                      25      A. He didn't -- he didn't know. He said

                                            Page 364                                                   Page 365
 1   that it's his general sense that Monsanto Roundup       1   about Monsanto or its formulation?
 2   products sold in Europe -- Monsanto started to          2      A. No.
 3   change and shift away from POEA surfactants possibly    3      Q. Do you have a certification or formal
 4   as many as ten years ago, the first products that       4   training in the preparation of herbicide labels for
 5   were changed; but that certainly in recent years,       5   EPA review?
 6   the pace of change in replacing POE -- POEA             6      A. No.
 7   surfactants in brand name Roundup products in Europe    7      Q. Have you prepared herbicide labels for
 8   accelerated.                                            8   EPA review under FIFRA?
 9            And I believe -- there's documents in the      9      A. No, I have not.
10   record -- MONGLY documents that said that there were   10      Q. Do you have any knowledge of labeling
11   no more Roundup products sold in Europe after 2012     11   requirements under FIFRA as interpreted by the EPA?
12   containing POEA. These are Monsanto documents.         12      A. Yes.
13   However, I'm aware that EFSA as a regulatory matter    13      Q. And that's based on your self-taught
14   banned or ended the ongoing use of POEA surfactants    14   research; is that right?
15   in any glyphosate-based herbicides manufactured by     15           MR. LITZENBURG: Form.
16   companies other than Monsanto as of 2015.              16           THE WITNESS: It's based on the fact that
17      Q. Did you have any other communications            17      over the last 35 years, I've worked in the area
18   with Robin in some other form, like email?             18      of pesticide use, risk assessment, public health
19      A. Well, yeah. So Robin is the -- he's              19      and environmental impacts.
20   the -- he was the assigned editor for a                20           One of the essential documents in any
21   peer-reviewed paper that I submitted to one of the     21      specific case involving any pesticide is the
22   Frontiers journals that went through peer review,      22      label, because as is often said in EPA circles
23   and I had some email back and forth with him over my   23      and industry circles, the label is the law. And
24   responses to the peer-reviewed comments.               24      so it is always a necessary part of any in-depth
25      Q. Did any of that relate to a discussion           25      assessment of a pesticide use of risk issue to



                                                                                                                 92
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 94 of 100
                                                  CONFIDENTIAL

                                            Page 366                                                   Page 367
 1   know what is on the label and what the label            1      drinking water. So the provisions on a label
 2   requires, because the EPA's evaluation of risks         2      are integral to any serious assessment of most
 3   and EPA's judgment about a particular risk not          3      pesticide issues.
 4   posing an unreasonable adverse effect on man and        4   BY MR. COPLE:
 5   the environment is conditioned upon the                 5      Q. So your knowledge of labeling
 6   assumption that a particular pesticide product          6   requirements for herbicides under FIFRA that you've
 7   will be used in a manner consistent with                7   gained over the last, I think you said 35 years,
 8   labeling.                                               8   that's all self-taught, right?
 9        So it is very important to understand              9           MR. LITZENBURG: Form. Asked and
10   what is on the label. It's also very important         10      answered.
11   to understand what is on the label in any case         11           THE WITNESS: I've never attended a class
12   involving an adverse effect of a pesticide on          12      called "EPA labeling," no. So self-learned,
13   either human health, as in the case of -- as in        13      yes. A fair characterization.
14   this case, or on economic property like another        14   BY MR. COPLE:
15   farmer's crop pesticide drift.                         15      Q. Have you published in a peer-reviewed
16        The provisions and use directions that            16   journal any work authored by you on labeling
17   are on a label are essential pieces of                 17   requirements for herbicides under FIFRA?
18   information in assessing whether a company has         18      A. Not specifically on labeling
19   exercised prudent judgment and adequately warned       19   requirements, no.
20   users of their pesticide product about potential       20           MR. COPLE: Let's mark 17.
21   risks and potential harms that either might be         21           (Benbrook Exhibit Number 17 is marked for
22   experienced by the person mixing and applying          22      identification.)
23   the pesticide or by people living in a vicinity        23   BY MR. COPLE:
24   near where the pesticide is applied or the             24      Q. Are you familiar with this document,
25   general public through residues in food or             25   Doctor?

                                            Page 368                                                   Page 369
 1      A. Yeah, I know what it is. I haven't seen           1   pesticide issues, I -- it's been important to
 2   this particular rendition of it. This is the EPA's      2   understand what is in that document.
 3   label review manual, which has continuously evolved,    3      Q. When did that prior version of whatever
 4   really, over the last 35 years. Look at the second      4   it was called, prior version of the Label Review
 5   page, the revision date of the various chapters is      5   Manual, come into effect or was issued by EPA?
 6   listed, and this would only be the last revision        6      A. Well, as I said, if you look at the
 7   date. It's one of the kind of living documents, if      7   second page, there's a list of the chapters, and it
 8   you will, that govern what has to go on a label.        8   reports in the second column the latest revision
 9      Q. This is EPA's public or published                 9   date of the 18 chapters. This gives you a sense
10   guidance to registrants, or anyone else who's          10   they had not updated or changed. For example,
11   interested, about the labeling requirements under      11   Chapter 14 on identification numbers since November
12   FIFRA, right?                                          12   of 2012, but that there was an August 27 update of
13      A. Right.                                           13   Chapter 15 on company name and address.
14      Q. Did you review this document in                  14      Q. All right. So on that page that you're
15   connection with your -- preparing your opinions in     15   referencing, the earliest, the most long ago
16   this case?                                             16   revision would have been in 2011, correct?
17      A. No.                                              17      A. That's the -- that is the oldest most
18      Q. Have you reviewed it in the past?                18   recent revision.
19      A. Yes. Well, I haven't reviewed this               19      Q. That's what I'm saying.
20   version of it, but the entire history of my work on    20      A. But I'm sure that every one of these
21   pesticides, there was a document that served the       21   chapters has gone through many revisions over the
22   same function as this one. It wasn't always named      22   last 35 years.
23   the Label Review Manual, but there was a document      23      Q. Let's turn to Page 1-2.
24   that communicated to registrants what was required     24      A. Okay.
25   on labels. And over the years that I've worked on      25      Q. And the Background, it says as an



                                                                                                                 93
                           TSG Reporting - Worldwide                877-702-9580
       Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 95 of 100
                                                  CONFIDENTIAL

                                            Page 370                                                    Page 371
 1   introduction that "Pesticide product labels provide     1   herbicides do they follow the label, I would presume
 2   critical information about how to safely and legally    2   that they would be inclined to do so.
 3   handle and apply pesticides."                           3      Q. All right. Could you review the Ranger
 4           It goes on to say that "Unlike other            4   Pro label as approved by EPA?
 5   types of product labels, pesticide labels are           5      A. Yes.
 6   enforceable and must include the statement, 'It is a    6      Q. And the necessary statement indicated in
 7   violation of federal law to use this product in a       7   the background, that's included on that label,
 8   manner inconsistent with its labeling.'" And it's       8   correct?
 9   got a citation to the code of federal regulations.      9      A. What -- I don't know what you're talking
10           And I think you said in your testimony         10   about.
11   today, in other words, the label is the law; it's      11      Q. It says that "Unlike other types of
12   something that you've said, right?                     12   product labels, pesticide labels are enforceable and
13      A. Correct.                                         13   must include the statement, 'It is a violation of
14      Q. All right. This is a provision that              14   federal law to use this product in a manner
15   Monsanto complied with, with respect to its            15   inconsistent with its labeling.'"
16   registered and approved herbicides including           16      A. I would be -- I'm quite certain that in
17   glyphosate, right? Glyphosate formulation?             17   all of the versions of the Ranger Pro label and the
18      A. Well, Monsanto presents labels, proposed         18   Roundup Pro concentrate label, you will find that
19   labels, to the agency when it's seeking a new          19   precise quote.
20   registration, and on a fairly frequent basis it        20      Q. And all of the information that's on a
21   requests label amendments for existing                 21   label for a herbicide must be approved by EPA as
22   registrations; most of the time which are approved     22   part of registration review or other review in order
23   without change by the EPA.                             23   to not be misbranded, correct?
24           Now, if you're asking me when Monsanto --      24      A. The way this system works, registrants
25   when an employee of Monsanto uses one of Monsanto's    25   are primarily responsible for composing their

                                            Page 372                                                    Page 373
 1   labels. There are certain requirements for              1   efficacious manner that doesn't cause human health
 2   provisions that have to be on the label.                2   risks and doesn't harm economic property, and when
 3           In some cases, the EPA specifies what has       3   EPA feels that a label -- when EPA feels that based
 4   to be on the front part of the label and specifies      4   on its risk assessments or 682 reports or any other
 5   the fonts, et cetera, but the actual content of the     5   source of information that a legally registered use
 6   label -- the use directions, the application rates,     6   of a pesticide has in fact caused problems, then EPA
 7   the types of nozzles to use, whether to apply when      7   will assess the label language; will usually engage
 8   the wind is blowing at 3 miles an hour and not over     8   the company on what's going on with the, for
 9   13 miles an hour, the worker safety provisions, the     9   example, with the surprisingly high incidence of eye
10   required PPE -- the technical details that go into     10   and skin irritation problems from use of
11   the label, those are written by, composed by the       11   glyphosate-based herbicides, Roundup herbicides in
12   registrants, and EPA reviews them for compliance       12   the early '80s in California, which led to a
13   with any requirement in the Label Review Manual that   13   communication from the State of California to the
14   typically addresses what has to be where on a label,   14   EPA and to Monsanto.
15   what kind of information has to be included. But       15           When that sort of thing comes up, it
16   for the most part, as long as the content of a label   16   directs the attention of the regulators and the
17   doesn't violate something in the Label Review          17   registrants to the label instructions, the
18   Manual, the EPA generally accepts what the             18   restrictions, the safety precautions, the worker
19   registrants propose as needed to assure that           19   safety provisions in the PPE that's embedded in the
20   applications of a pesticide consistent with the        20   label to see if it can be enhanced or improved to
21   provisions on the label will not lead to               21   reduce the frequency of exposure episodes that harm
22   unreasonable adverse effects on man and the            22   people.
23   environment.                                           23      Q. FIFRA requires and EPA's own labeling
24           That's -- it's the registrant's job to         24   regulation requires that all of the words,
25   figure out how a pesticide can be used in a safe and   25   statements, graphic representations, designs, or



                                                                                                                  94
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 96 of 100
                                                  CONFIDENTIAL

                                            Page 374                                                    Page 375
 1   other information that's required to be on the label    1   3-2.
 2   must be approved by EPA, right?                         2          It says, "Other parts of the label may be
 3      A. Correct.                                          3   placed in a booklet or other pull-off type
 4      Q. And one of those aspects is talked about          4   labeling." It goes on to say, "At a minimum, the
 5   in -- if you start on Page 3-1 of this exhibit, 17,     5   booklet or pull-off labeling should include the
 6   3-1.                                                    6   following." And you'll see the third arrow from the
 7      A. Got it.                                           7   last one, it says, "Precautionary statements,
 8      Q. 3-1, there's a subsection that says,              8   including hazards to humans and domestic animals."
 9   "Container Label Contents When Booklets Are Used."      9          So EPA would have to approve all of that
10            Do you see that?                              10   specific words and language, as well, right?
11      A. Yes.                                             11      A. Correct.
12      Q. There's a bunch of arrows at the bottom          12      Q. What is collateral labeling?
13   pointing to the different labeling information, and    13      A. Collateral labeling?
14   if you go to the top of the next page, 3-2, it says    14      Q. Yes.
15   specifically, "Precautionary statements, including     15      A. I suspect it refers to the booklets that
16   hazards to humans and domestic animals," correct?      16   often can be 50, 60, 70 pages for a pesticide that's
17      A. Yes. That's what it says.                        17   registered for use in a lot of -- in a wide variety
18      Q. That's information that would constitute         18   of crops.
19   words or any symbols or graphic representations, if    19          Sometimes labels have state-specific
20   that's what it is that EPA would have to approve,      20   requirements that would be authorized through a 24C
21   specifically whatever it is the registrant composes    21   or 24A label, which would have additional or
22   for the label, right?                                  22   collateral labeling. So there's a variety of
23      A. Correct.                                         23   different mechanisms the EPA can use to approve a
24      Q. And if the label -- it you continue down,        24   use of a pesticide, ranging from an experimental use
25   there's a break between these arrows, the same page,   25   permit at the very beginning of the process, to a

                                            Page 376                                                    Page 377
 1   Section 18, to a 24C or 24A, which is a                 1   as you say, Section C which describes it, "EPA's
 2   state-specific label, to a full Section 3 federal       2   requirement in implementing FIFRA is that such
 3   label that sanctions use of a pesticide throughout      3   labeling may not bear any claim or representation
 4   the country.                                            4   that substantially differs from those that are
 5      Q. You suspect that that's what collateral           5   accepted in connection with the registration of the
 6   labeling is, but you don't specifically know or         6   product," right?
 7   recall, sitting here?                                   7      A. Correct.
 8      A. Collateral labels are described in full           8      Q. So anything that is collateral labeling
 9   in Section C and include the bulletins, leaflets,       9   EPA also has to approve whatever is proposed or, as
10   brochures, fliers, other information about the         10   you say, composed by the registrant, right?
11   registered and legal uses of the pesticide; often      11      A. Correct.
12   will address particularly materials designed for the   12      Q. And that would be the case, for example,
13   farming community to highlight the pests that the      13   with respect to Ranger Pro, that EPA would approve
14   pesticide is particularly good at controlling.         14   all of the label and collateral labeling for Ranger
15   Sometimes there's information alerting farmers to      15   Pro?
16   the pests that have become resistant to the            16      A. Correct.
17   pesticide and doesn't work.                            17      Q. If there was an issue in the mind of EPA
18           So it's a -- it's an encompassing term         18   about whether labeling complied with those
19   for a range of methods that pesticide registrants      19   requirements, EPA would require additional
20   provide useful information to people using their       20   information or possibly bring in important steps,
21   products.                                              21   right?
22      Q. Which is what EPA calls "collateral              22      A. Yes. It's certainly possible that they
23   labeling"?                                             23   would do so.
24      A. Correct.                                         24      Q. And that's not happened with respect to
25      Q. For collateral labeling, under Page 3-2,         25   Ranger Pro, correct?



                                                                                                                  95
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 97 of 100
                                                  CONFIDENTIAL

                                            Page 378                                                    Page 379
 1      A. I don't know if it has or not.                    1       Q. So a good number of years before
 2      Q. You didn't see that in any of the                 2   Mr. Johnson -- at the period of time he says he
 3   documents that you were provided, correct?              3   applied Ranger Pro, right?
 4      A. No. I didn't see any discussion of such           4       A. Correct.
 5   episodes.                                               5       Q. And to your knowledge, the issue would
 6      Q. If you go to 12-12.                               6   have been resolved to the satisfaction of EPA,
 7      A. Other than there was a couple of episodes         7   right?
 8   where EPA challenged advertising that had been done     8       A. I believe it was -- it arose from a
 9   for some Roundup herbicides, where EPA felt that        9   Midwestern and Iowa-based advertising campaign, not
10   some of the claims and assertions in the               10   one in California.
11   advertisement were not consistent with what was on     11       Q. Now, in the Label Review Manual for
12   the label, and that the individuals shown in the       12   pesticide programs on page 12-12, there is a
13   advertisement were applying the pesticide in a way     13   section -- and actually a section -- look back at
14   that was not consistent with the requirements on the   14   the beginning of Chapter 12 for a moment. I asked
15   label.                                                 15   you about 12-12. If you go to the coversheet on
16      Q. This -- this was --                              16   Chapter 12, which is the page before 12-1. You see
17      A. One episode that I remember in the               17   it's a nice picture of all different vegetation and
18   record.                                                18   circumstances, and it's entitled "Labeling Claims,"
19      Q. This was before or prior to the time that        19   right?
20   Mr. Johnson used Ranger Pro as a pesticide             20       A. Yes, sir.
21   applicator, correct?                                   21       Q. What's a labeling claim?
22      A. Correct. I don't remember the -- Rick            22       A. It's a representation on a pesticide
23   Tinsworth was the senior official in EPA that was      23   label of a target pest that the product is
24   involved in this, so given that, he was probably       24   determined to be effective in controlling. Those
25   mid-'90s era.                                          25   would certainly be some of the important label

                                            Page 380                                                    Page 381
 1   claims. The labels also set forth a variety of          1      A. Yes. That's what we've discussed for
 2   technical details about the way that a pesticide        2   several hours now.
 3   should be applied, the equipment that should be         3      Q. And it's been that case at least since
 4   used, and the circumstances under which it should be    4   the second peer review committee determination in
 5   applied.                                                5   1991, right?
 6          It also -- it also relates to any claims         6      A. Correct.
 7   of safety or environmental claimability or              7      Q. Now, advertising would also be covered
 8   environmental friendliness or poses no harm to pets     8   under EPA's regulation of a registrant's labeling
 9   or other aspects of the impact or environmental fate    9   claim, right?
10   of the pesticide when applied according to the         10      A. Correct, as set forth on 12-12.
11   label.                                                 11      Q. That would include advertising,
12      Q. Including precautionary statements on            12   collateral literature, and verbal claims for the
13   potential hazards to humans or domestic animals,       13   product, right?
14   correct?                                               14      A. Correct.
15      A. Yes. I would consider those part of,             15      Q. And all of that cannot substantially
16   certainly, the labeling and, certainly, claims, I      16   differ -- all of that, all of such claims if made by
17   guess. The claim would be that a pesticide user        17   a registrant cannot substantially differ from the
18   that adheres to the precautionary provisions on a      18   claims made on the label or labeling that EPA has
19   label would have a reasonable expectation of not       19   approved as part of registration, right?
20   suffering any reasonable adverse effect from a         20      A. Correct.
21   lawful and legal aspect of the pesticide in            21      Q. And EPA can require a registrant to
22   accordance with the directions on the label.           22   submit advertising that's used in the marketing of
23      Q. And right now EPA's take on                      23   an approved registered herbicide to be submitted for
24   glyphosate-based herbicides is that there's no         24   review in order to be in compliance, correct?
25   evidence it's a human carcinogen, correct?             25      A. It has the authority to do so, yes.



                                                                                                                  96
                           TSG Reporting - Worldwide                877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 98 of 100
                                                  CONFIDENTIAL

                                            Page 382                                                    Page 383
 1      Q. Do you have experience of any type with           1   the word "safe." It object to the use of the word
 2   EPA's review of advertising and collateral              2   "biodegradable," and there was a third -- there were
 3   literature or verbal claims of labeling claims?         3   three specific terms, if my memory serves me
 4      A. In the record of this case, as I                  4   correctly, that EPA directed Monsanto to remove from
 5   mentioned, there are, I think, three specific           5   that set of advertising. I think they gave them 60
 6   assertions made in advertising materials, I believe     6   days to do that or something on that order.
 7   both on the television and in print media that were     7      Q. Were you involved yourself personally and
 8   part of a Midwestern advertising campaign for           8   professionally in any of these events?
 9   Roundup brand herbicides, that an individual in Iowa    9      A. No.
10   with knowledge about pesticides contacted the EPA      10      Q. Back to my question, do you have any
11   and said that he felt that the content of the          11   experience or expertise yourself in dealing with
12   advertisement was inconsistent with the requirements   12   EPA's regulation of labeling claims in herbicide
13   on the label relative to the clothing that the         13   labels?
14   individual depicted in the ads using Roundup           14      A. Yes, I do.
15   herbicide was using.                                   15      Q. What's that based on?
16           In addition, in this particular episode,       16      A. Let's see. I would say off the top of my
17   which is in the record that I reviewed -- I don't      17   head, probably four or five of the expert witness
18   think I put anything in my expert report about it,     18   cases that I've been involved in over the years,
19   because it happened many years before Mr. Johnson      19   certainly one of the major ones that I was heavily
20   used the materials and it involved in advertising      20   involved in for almost three years involved movement
21   campaign that was clearly identified in the record     21   of herbicides post application and damage to other
22   as Midwestern based, so I didn't think it was -- I     22   agronomic crops. And one of the essential core
23   didn't think it had any way to influence               23   issues in the case was the adequacy of the label
24   Mr. Johnson's use of the product.                      24   directions incorporated on the herbicide product
25           But in that, EPA objected to the use of        25   applied in this case and whether those label

                                            Page 384                                                    Page 385
 1   directions truthfully and fully reflected the           1   as an expert witness involved intensive assessment
 2   manufacturer's own understanding of the potential       2   of the provisions on pesticide product labels,
 3   risks posed by that herbicide when applied in the       3   in-depth analysis of the data developed by the
 4   conditions that it was applied in this particular       4   manufacturers and submitted to the EPA; the
 5   case.                                                   5   completeness of the label directions and whether
 6      Q. What were the labeling claims that were           6   provisions on the labels were justified.
 7   involved?                                               7          The three cases involved: sethoxydim
 8           THE WITNESS: Can we go off the record           8   herbicide, or Oust, a DuPont product; quinclorac,
 9      for a minute?                                        9   which is a rice herbicide -- I don't remember the
10           MR. COPLE: Sure.                               10   company manufacturing that; and a herbicide called
11           THE VIDEOGRAPHER: The time is now 7:39.        11   Poast, sethoxydim.
12      We are off the record.                              12          Assessment -- detailed assessment of what
13           (Break in proceedings.)                        13   was on the labels were integral to those cases, and
14           THE VIDEOGRAPHER: The time is now 7:43.        14   I'm not -- I don't feel comfortable saying anything
15      We're on the record.                                15   more about them, because in the case of all three, I
16           MR. COPLE: Read back the question.             16   signed and agreed to abide by a protective order,
17           (The court reporter read the record as         17   the details of which I don't remember.
18      requested.)                                         18      Q. We're not going to ask you questions that
19           THE WITNESS: In my past expert witness         19   might put you at any risk, Dr. Benbrook. I just
20      work, correct?                                      20   have one final question about this one before we
21   BY MR. COPLE:                                          21   adjourn for just today.
22      Q. Yes.                                             22          Those -- those cases in which you have
23      A. That was the question as I understood it.        23   that experience with labeling claims, all of those
24      Q. Yes.                                             24   cases were involved with your work as an expert
25      A. Three of the cases that I participated in        25   witness in litigation, correct?



                                                                                                                  97
                           TSG Reporting - Worldwide                877-702-9580
              Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 99 of 100
                                                                 CONFIDENTIAL

                                                          Page 386                                                                     Page 387
     1                                                                   1              DEPOSITION ERRATA SHEET
            A.  Correct.
     2                                                                   2
               MR. COPLE: We can adjourn until tomorrow
     3                                                                   3   Case Caption: DEWAYNE JOHNSON -vs- MONSANTO COMPANY
            morning.
     4         THE VIDEOGRAPHER: The time is now 7:45.                   4   Deposition Date: February 8, 2018
     5      We are off the record.                                       5

     6                                                                   6          DECLARATION UNDER PENALTY OF PERJURY
     7           (Deposition adjourned at 7:45 p.m.)                     7       I declare under penalty of perjury that I have read
     8                                                                   8   the entire transcript of my Deposition taken in the
     9           (Signature reserved)                                    9   captioned matter or the same has been read to me, and the
10                                                                      10   same is true and accurate, save and except for changes
11                                                                      11   and/or corrections, if any, as indicated by me on the
12                          *****                                       12   DEPOSITION ERRATA SHEET, hereof, with the understanding
13                                                                      13   that I offer these changes as if still under oath.
14                                                                      14   Signed on the __ day of ____, 20__.
15                                                                      15

16                                                                      16

17                                                                      17              _____________________________
18                                                                      18                DR. CHARLES M. BENBROOK
19                                                                      19
20                                                                      20   Subscribed to and sworn before me this ___ day of _____,
21                                                                      21   20__, in __________________.
22                                                                      22
23                                                                      23   ________________________
24                                                                      24   Notary Public
25                                                                      25   My commission expires: _____________, 20__


                                                          Page 388                                                                     Page 389
 1       Notary Public Registration No. _______                          1             DR. CHARLES M. BENBROOK
 2                DEPOSITION ERRATA SHEET                                2             DEPOSITION ERRATA SHEET
 3                                                                       3

 4       Page No.____ Line No.____ Change to:______________________      4   Page No.____ Line No.____ Change to:______________________
 5       __________________________________________________________      5   __________________________________________________________
 6       Reason for change: _______________________________________      6   Reason for change: _______________________________________
 7       Page No.____ Line No.____ Change to:______________________      7   Page No.____ Line No.____ Change to:______________________
 8       __________________________________________________________      8   __________________________________________________________
 9       Reason for change: _______________________________________      9   Reason for change: _______________________________________
10       Page No.____ Line No.____ Change to:______________________     10   Page No.____ Line No.____ Change to:______________________
11       __________________________________________________________     11   __________________________________________________________
12       Reason for change: _______________________________________     12   Reason for change: _______________________________________
13       Page No.____ Line No.____ Change to:______________________     13   Page No.____ Line No.____ Change to:______________________
14       __________________________________________________________     14   __________________________________________________________
15       Reason for change: _______________________________________     15   Reason for change: _______________________________________
16       Page No.____ Line No.____ Change to:______________________     16   Page No.____ Line No.____ Change to:______________________
17       __________________________________________________________     17   __________________________________________________________
18       Reason for change: _______________________________________     18   Reason for change: _______________________________________
19       Page No.____ Line No.____ Change to:______________________     19   Page No.____ Line No.____ Change to:______________________
20       __________________________________________________________     20   __________________________________________________________
21       Reason for change: _______________________________________     21   Reason for change: _______________________________________
22       Page No.____ Line No.____ Change to:______________________     22   Page No.____ Line No.____ Change to:______________________
23       __________________________________________________________     23   __________________________________________________________
24       Reason for change: _______________________________________     24   Reason for change: _______________________________________
25       SIGNATURE:_______________________DATE:____________________     25   SIGNATURE:_______________________DATE:____________________




                                                                                                                                             98
                                         TSG Reporting - Worldwide                   877-702-9580
      Case 3:16-md-02741-VC Document 2417-4 Filed 01/03/19 Page 100 of 100
                                                     CONFIDENTIAL

                                               Page 390
 1               DR. CHARLES M. BENBROOK
 2   COMMONWEALTH OF VIRGINIA AT LARGE, to wit:
 3         I, Rhonda D. Tuck, RPR, CRR, Notary Public in and
 4   for the Commonwealth of Virginia at Large, and whose
 5   commission expires on May 31, 2020, do certify that the
 6   aforementioned appeared before me, was sworn by me, and
 7   was thereupon examined by counsel; and that the foregoing
 8   is a true, correct, and full transcript of the testimony
 9   adduced.
10         I further certify that I am neither related to nor
11   associated with any counsel or party to this proceeding,
12   nor otherwise interested in the event thereof.
13         Given under my hand and notarial seal at
14   Charlottesville, Virginia, this 12th day of February,
15   2018.
16
17
18
19         __________________________________
20            Rhonda D. Tuck, RPR, CRR
21        Notary Public Registration No. 224847
22         Commonwealth of Virginia at Large
23
24
25




                                                                                   99
                             TSG Reporting - Worldwide              877-702-9580
